Case 17-12560-KJC   Doc 3008-2   Filed 11/16/18   Page 1 of 110




                    EXHIBIT A
                 Case 17-12560-KJC           Doc 3008-2      Filed 11/16/18        Page 2 of 110

                          KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                            1999 Avenue of the Stars
                                               Thirty-Ninth Floor
                                          Los Angeles, California 90067
                                           Telephone: (310) 407-4000
                                           Facsimile: (310) 407-9090
                                            Taxpayer I.D. No. XX-XXXXXXX



                                                                                             November 01, 2018
Woodbridge Group of Companies                                                                    Bill No. 16753
c/o WGC Independent Manager LLC
Bradley D. Sharp, Chief Restructuring Officer
14140 Ventura Boulevard #302
Sherman Oaks, CA 91423


 Matter Code Matter Name                               Fees Billed         Expenses Billed             Total Billed
 0000        Woodbridge Expenses                            $0.00              $15,156.17               $15,156.17


 0001         Asset Analysis and Recovery              $12,073.00                   $0.00               $12,073.00


 0002         Assumption and Rejection of              $16,235.50                   $0.00               $16,235.50
              Co


 0003         Budgeting                                  $1,015.00                  $0.00                $1,015.00


 0004         Business Operations                          $215.00                  $0.00                  $215.00


 0005         Case Administration                        $3,371.00                  $0.00                $3,371.00


 0006         Claims Administration and                $43,027.00                   $0.00               $43,027.00
              Obje


 0007         Corporate Governance and                 $42,876.50                   $0.00               $42,876.50
              Board


 0008         Court Hearings                           $31,085.50                   $0.00               $31,085.50


 0009         Employee Benefits                        $18,281.00                   $0.00               $18,281.00


 0010         Employment and Fee                       $17,237.00                   $0.00               $17,237.00
              Application


 0012         Financing and Cash                       $13,567.00                   $0.00               $13,567.00
              Collateral
                   Case 17-12560-KJC         Doc 3008-2   Filed 11/16/18   Page 3 of 110
2314       Woodbridge Group of Companies                                                             Page 2
0000       Woodbridge Expenses                                                                 Bill # 16753
.
    0013        Litigation and Adversary            $80,789.50              $0.00           $80,789.50
                Proce


    0014        Meetings and                        $11,439.50              $0.00           $11,439.50
                Communications Wi


    0015        Non-Working Travel                  $10,591.50              $0.00           $10,591.50


    0016        Plan and Disclosure                $253,824.50              $0.00          $253,824.50
                Statement


    0017        Real Estate Matters (Not             $8,131.00              $0.00            $8,131.00
                Dispo


    0019        Reporting Matters                    $1,381.00              $0.00            $1,381.00


    0020        Tax Matters                          $8,528.50              $0.00            $8,528.50


    0022        Noteholder Matters                  $37,946.00              $0.00           $37,946.00


    0023        Unitholder Matters                   $6,867.00              $0.00            $6,867.00


    0024        Real Property Dispositions          $52,303.50              $0.00           $52,303.50


    0025        Regulatory Matters                  $10,556.00              $0.00           $10,556.00


                                                   $681,341.50         $15,156.17          $696,497.67
                   Case 17-12560-KJC         Doc 3008-2     Filed 11/16/18   Page 4 of 110

                         KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                           1999 Avenue of the Stars
                                              Thirty-Ninth Floor
                                         Los Angeles, California 90067
                                          Telephone: (310) 407-4000
                                          Facsimile: (310) 407-9090
                                           Taxpayer I.D. No. XX-XXXXXXX



                                                                                    November 01, 2018
Woodbridge Group of Companies                                                           Bill No. 16753
c/o WGC Independent Manager LLC
Bradley D. Sharp, Chief Restructuring Officer
14140 Ventura Boulevard #302
Sherman Oaks, CA 91423

For Services Rendered Through 10/31/2018

Label27
In Reference To: Woodbridge Expenses
File No.:        2314-0000

Label27


Costs and Disbursements

       Copying
                Photocopies - October 2018                                                         $119.80
                                                                                                   $119.80

       Telephone
                Telephone Conference Service                                                        $45.95
                                                                                                    $45.95

       Online Research
                Lexis - October 2018                                                             $1,966.24
                Pacer - October 2018                                                                $86.30
                Westlaw - October 2018                                                             $431.79
                                                                                                 $2,484.33

       Travel
                Transportation from PHL airport to hotel on 09/24/18 for D. Stern                   $67.70
                Transportation from hotel to PHL airport on 09/25/18 for D. Stern                   $56.75
                Hotel on 09/24/18 thru 09/25/18 for D. Stern                                       $356.10
                Airfare from LAX to PHL on 10/23/18 for J. Weiss                                   $656.50
                          Case 17-12560-KJC     Doc 3008-2      Filed 11/16/18     Page 5 of 110
2314         Woodbridge Group of Companies                                                                    Page 2
0000         Woodbridge Expenses                                                                        Bill # 16753
.
                   Transportation to LAX on 10/23/18 for J. Weiss                                         $61.94
                   Hotel on 10/23/18 for J. Weiss                                                       $328.90
                   Airfare from JFK to LAX on 10/27/18 for J. Weiss                                     $339.10
                   Airfare from LAX to PHL on 10/23/18 for W. Holt                                    $1,313.00
                   Airfare from PHL to LAX on 10/24/18 for W. Holt                                      $572.00
                   Hotel on 10/23/18 thru 10/24/18 for W. Holt                                          $328.90
                   Transportation to/from airport on 10/23/18 & 10/24/18 for W. Holt                    $192.00
                   Airfare from LAX to PHL on 10/23/18 for M. Tuchin                                  $1,313.00
                   Airfare from PHL to LAX on 10/24/18 for M. Tuchin                                  $1,313.00
                   Hotel on 10/23/18 thru 10/23/18 for M. Tuchin                                        $328.90
                   Airfare from LAX to PHL on 09/24/18 and PHL to LAX on 09/25/18                     $2,922.00
                   for D. Stern
                                                                                                      $10,149.79

           Meals

           Court Fees
                   CourtCall fee to telephonically appear on 09/25/18 for D. Fidler                       $37.00
                                                                                                          $37.00

           Other Expenses
                   Debtors' half of document hosting expense for Comerica document                    $2,259.30
                   production
                                                                                                       $2,259.30

           Parking
                   Parking at LAX airport on 09/25/18 for D. Stern                                        $60.00
                                                                                                          $60.00
Total Costs and Disbursements                                                                         $15,156.17

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Asset Analysis and Recovery
    File No.:        2314-0001

    Label27
    Professional Services
    Date           Init       Description                                                     Hours         Amount

    10/3/2018      SMK        Email P. Blacklock re status of Knowles settlement              0.10         $67.50
                         Case 17-12560-KJC      Doc 3008-2      Filed 11/16/18     Page 6 of 110
2314        Woodbridge Group of Companies                                                                    Page 3
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init       Description                                                      Hours        Amount

    10/4/2018     DAF        Email to P. Slevin re Hawaii property and insurance claim        0.10      $107.50

    10/5/2018     MLT        Analyze correspondence from A. Brill re 420 NW Fifth Street      0.10      $124.50
                             issues
    10/6/2018     MLT        Analyze correspondence from A. Brill re 420 NW Fifth Street      0.10    No Charge

    10/8/2018     JMW        Analyze correspondence from S. Shuker re Knowles                 0.10        $72.50
                             settlement
                  SMK        Email S. Shuker re potential Knowles settlement                  0.20      $135.00

    10/10/2018    DAF        Confer with J. Weiss re La Casa Canaveral update                 0.10      $107.50

                  JMW        Confer with D. Fidler re La Casa Canaveral update                0.10        $72.50

    10/17/2018    SMK        Email P. Blacklock re Knowles settlement                         0.10        $67.50

    10/18/2018    DMS        Exchange emails with P. Blacklock re Robbins/Leutz real          0.30      $373.50
                             estate issues in Robbins settlement
    10/19/2018    JMW        Analyze schedules and SOFAs in response to C. Alexander re       0.30      $217.50
                             broker commissions
                  SMK        Analyze draft settlement with Knowles                            0.20      $135.00

                  JMW        Exchange e-mail correspondence with C. Alexander re              0.10        $72.50
                             non-Woodbridge broker commissions
    10/22/2018    SMK        Draft Knowles settlement agreement                               0.60      $405.00

                  SMK        Revise conveyance/leaseback agreement re Knowles                 3.10    $2,092.50
                             settlement
                  SMK        Call with P. Blacklock of Fox Rothschild re Knowles              0.30      $202.50
                             settlement terms
                  SMK        Analyze S. Shuker email re Knowles settlement                    0.10        $67.50

    10/23/2018    SMK        Respond to P. Blacklock email re Knowles real estate             0.10        $67.50
                             conveyance
                  DAF        Email exchange with M. McNamara re La Casa Canaveral             0.20      $215.00
                             foreclosure proceeding
    10/24/2018    MLT        Analyze Brill settlement offer re Indiana property and lease     0.20      $249.00
                             eviction
                  MLT        Analyze memo re Brill eviction                                   0.40      $498.00

                  DMS        Review Brill settlement proposal and email                       0.30      $373.50
                         Case 17-12560-KJC      Doc 3008-2      Filed 11/16/18    Page 7 of 110
2314        Woodbridge Group of Companies                                                                  Page 4
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init       Description                                                     Hours       Amount

                  JMW        Analyze list of broker commissions paid to Eric Little          0.10       $72.50

                  MLT        Analyze correspondence from J. Waller, B. Sharp, and G.         0.10     $124.50
                             Shoup re Brill offer and eviction action
                  JMW        Exchange e-mail correspondence with N. Troszak re Eric          0.10       $72.50
                             Little commissions
                  DMS        Email B. Sharp re plan of action vis-a-vis Brill                0.30     $373.50

                  JMW        Exchange e-mail correspondence with C. Alexander re Eric        0.10       $72.50
                             Little commissions
    10/25/2018    DAF        Revise Knowles conveyance and leaseback agreement               0.30     $322.50

                  DAF        Revise Knowles settlement agreement                             0.70     $752.50

                  SMK        Incorporate D. Stern edits to Knowles RE                        0.30     $202.50
                             conveyance/leaseback agreement
                  DAF        Analyze Knowles conveyance and leaseback agreement              0.40     $430.00

                  DMS        Review revised Robbins/Leutz Settlement Agreement               0.30     $373.50

                  DMS        Suggest edits to Robbins/Leutz Conveyance and Leaseback         1.20    $1,494.00
                             Agreement
                  SMK        Email D. Fidler re Knowles settlement and RE conveyance         0.20     $135.00

                  SMK        Email P. Blacklock re Knowles RE conveyance agreement           0.20     $135.00

                  MLT        Analyze correspondence from M. Millis re Brill eviction         0.10     $124.50

    10/29/2018    SMK        Further revisions to Knowles settlement and conveyance          0.30     $202.50
                             agreement
                  JMW        Analyze revised Knowles settlement and reconveyance             0.20     $145.00

                  DAF        Analyze revised Knowles settlement documents                    0.40     $430.00

                  MLT        Analyze correspondence from B. Sharp, and G. Shoup re           0.10     $124.50
                             eviction action
                  MLT        Analyze correspondence from A. Brill and G. Shoup re            0.10     $124.50
                             property condition
                  SMK        Email M. Goldberg, D. Fidler, D. Stern, J. Weiss re Knowles     0.10       $67.50
                             settlement
    10/30/2018    DMS        Suggest edits to Brill complaint re eviction                    0.30     $373.50

                  JMW        Analyze updated version of Church-Koegel settlement             0.10       $72.50
                             Case 17-12560-KJC      Doc 3008-2      Filed 11/16/18       Page 8 of 110
2314            Woodbridge Group of Companies                                                                       Page 5
0000            Woodbridge Expenses                                                                           Bill # 16753
.

    Date              Init       Description                                                        Hours         Amount

    10/31/2018        MLT        Exchange e-mail correspondence with A. Brill re rejection of       0.10       $124.50
                                 offer
Professional Services Rendered                                                                    13.30     $12,073.00

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Assumption and Rejection of Contracts and Leases
    File No.:                2314-0002

    Label27
    Professional Services
    Date              Init       Description                                                        Hours         Amount

    10/4/2018         DAF        Email exchange with F. Chin re schedule of assumed                 0.20       $215.00
                                 agreements and cure amounts
                      DAF        Exchange email correspondence with N. Troszak, F. Chin re          0.40       $430.00
                                 G3 cure amounts
                      JMW        Exchange e-mail correspondence and telephone conference            0.20       $145.00
                                 with N. Troszak re G3 cure deadline for contractor contracts
    10/5/2018         SMG        Review I-Grace cure objection and prepare cure objection           0.20       $125.00
                                 tracker
                      DAF        Analyze I-Grace cure objection                                     0.20       $215.00

                      MLT        Analyze Objection of I. Grace Company to Cure Amount               0.10       $124.50

                      RJP        Review I-Grace limited objection to confirmation                   0.10         $99.50

                      DAF        Call with F. Chin, N. Troszak re schedule of assumed               0.40       $430.00
                                 agreements
                      SMG        Exchange e-mail correspondence with N. Troszak re cure             0.10         $62.50
                                 objections
                      SMG        Call with N. Troszak re I-Grace cure issues                        0.10         $62.50

                      DAF        Confer with R. Pachulski re G3 agreements and cure amounts         0.40       $430.00

    10/6/2018         DAF        Analyze legal issues raised by I-Grace objection to                0.50       $537.50
                                 assumption and cure
    10/7/2018         JMW        Analyze I-Grace cure objection                                     0.20       $145.00

    10/8/2018         DAF        Call with F. Chin, N. Troszak re cure reconciliations              0.30       $322.50
                         Case 17-12560-KJC      Doc 3008-2       Filed 11/16/18   Page 9 of 110
2314        Woodbridge Group of Companies                                                                   Page 6
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init       Description                                                     Hours        Amount

                  DAF        Email exchanges with N. Troszak re schedule of assumed          0.20      $215.00
                             agreements
                  MLT        Analyze correspondence from M. Yoshimura and J. Weiss re        0.10      $124.50
                             cure claim schedule
    10/9/2018     DAF        Factual research re resolution of cure objections               0.60      $645.00

                  JMW        Draft cure schedule amendments in response to objections        0.40      $290.00

                  SMG        Review correspondence from A. Beck and N. Troszak re cure       0.20      $125.00
                             issues and update tracker re same
                  SMG        Prepare brief memo re cure issues                               0.20      $125.00

                  SMG        Revise cure notice schedule re I-Grace and G-3 issues           0.30      $187.50

                  DAF        Analyze G3 Group and D&D Construction objections to             0.30      $322.50
                             assumption of agreements and cure amounts
                  MLT        Analyze cure objections (G-3 and D&D)                           0.10      $124.50

                  MLT        Analyze revised cure claim schedule                             0.10      $124.50

                  JMW        Analyze G-3 Group cure objection                                0.20      $145.00

                  JMW        Analyze D&D Construction cure objection                         0.10        $72.50

                  JMW        Analyze M. Fong emails to I-Grace re contractor agreements      0.20      $145.00
                             cure amounts
                  WLH        Analyze filed cure objections (3)                               0.20      $179.00

                  SMG        Update tracker re cure objections                               0.30      $187.50

                  WLH        Exchange e-mail correspondence with D. Fidler re process to     0.10    No Charge
                             address cure objections
                  DAF        Prepare detailed correspondence to F. Chin, N. Troszak, M.      0.40      $430.00
                             Fong re summary of assumption and cure objections
                  DAF        Exchange email correspondence with A. Beck, N. Troszak re       0.60      $645.00
                             reconciliation of cure amounts on schedule of assumed
                             agreements
                  MLT        Analyze correspondence from F. Chin, A. Beck, and N.            0.30      $373.50
                             Troszak re resolution of cure claim objections
                  JMW        Analyze correspondence from A. Beck re responses to cure        0.10        $72.50
                             objections
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18     Page 10 of 110
2314        Woodbridge Group of Companies                                                                    Page 7
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                        Hours       Amount

                  SMG       Exchange e-mail correspondence with N. Troszak, M. Fong,           0.10       $62.50
                            and F. Chin re cure updates
                  SMG       Call with N. Troszak re cure issues                                0.20     $125.00

                  SMG       Follow up call with N. Troszak and M. Fong re G-3 cure             0.10       $62.50
                            issues
                  SMG       Exchange e-mail correspondence with N. Troszak, M. Fong,           0.10       $62.50
                            and F. Chin re revised cure language
    10/10/2018    SMG       Revise cure notice and exchange e-mail correspondence with         0.10       $62.50
                            N. Troszak re same
                  DAF       Analyze legal and factual issues re resolutions of objections to   0.40     $430.00
                            schedule of assumed agreements
                  DAF       Analyze revised schedule of assumed agreements (two drafts)        0.40     $430.00

                  JMW       Analyze revised contract assumption schedules                      0.20     $145.00

                  SMG       Review revised cure notice (multiple versions) and exchange        0.20     $125.00
                            e-mail correspondence with N. Troszak re same
                  DAF       Email exchanges with N. Troszak re revised schedule of             0.20     $215.00
                            assumed agreements
    10/11/2018    DAF       Emails with N. Troszak re resolution of I-Grace and D&D            0.20     $215.00
                            cure issues
                  JMW       Analyze correspondence from N. Troszak re D&D cure                 0.10       $72.50
                            objection
                  SMG       Exchange e-mail correspondence with N. Troszak re cure             0.20     $125.00
                            issues
                  SMG       Call with M. Silverman re I-Grace cure objection                   0.20     $125.00

                  SMG       Exchange e-mail correspondence with M. Silverman re                0.10       $62.50
                            I-Grace cure objection
                  SMG       Call with A. Tippie re G3 and D&D cure objections                  0.20     $125.00

                  SMG       Exchange e-mail correspondence with A. Tippie re G3 and            0.10       $62.50
                            D&D cure objections
    10/15/2018    DAF       Analyze proposed language from I-Grace re resolution of cure       0.10     $107.50
                            objection
                  DAF       Emails with F. Chin, A. Beck, N. Troszak re revised schedule       0.30     $322.50
                            of assumed agreements
                     Case 17-12560-KJC        Doc 3008-2     Filed 11/16/18     Page 11 of 110
2314        Woodbridge Group of Companies                                                                 Page 8
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                    Hours        Amount

                  DAF       Email exchanges with F. Chin, A. Beck re resolution of G3      0.30      $322.50
                            cure objection
                  SMG       Exchange e-mail correspondence with N. Troszak, F. Chin,       0.20      $125.00
                            and A. Beck re I-Grace cure objection (multiple)
                  SMG       Call with N. Troszak re G3 cure objection                      0.10        $62.50

                  DAF       Several email exchanges with A. Tippee re I-Grace and D&D      0.40      $430.00
                            Construction cure objections
                  SMG       Exchange e-mail correspondence with M. Silverman re            0.20      $125.00
                            I-Grace cure objection (multiple)
                  SMG       Exchange e-mail correspondence with A. Tippee re G3 and        0.20      $125.00
                            D&D cure objection (multiple)
    10/16/2018    DAF       Emails with A. Tippee re G3 cure objection and resolution      0.20      $215.00

    10/17/2018    SDP       Exchange e-mail correspondence with S. Gurvitz re contract     0.20        $75.00
                            assumption list
                  SMG       Call with N. Troszak re cure schedule                          0.10        $62.50

                  SMG       Exchange e-mail correspondence with F. Chin and N. Troszak     0.10        $62.50
                            re cure schedule
                  SMG       Exchange e-mail correspondence with B. Feldman re cure         0.10        $62.50
                            schedule
                  SMG       Exchange e-mail correspondence with A. Tippee re D&D cure      0.10        $62.50
                            objection
    10/18/2018    SMG       Finalize cure schedule and exchange e-mail correspondence      0.20      $125.00
                            with I. Bambrick and B. Feldman re same
                  SMG       Review draft notice of amended cure schedule                   0.10        $62.50

                  SMG       Exchange e-mail correspondence with I. Bambrick re cure        0.20      $125.00
                            resolutions and service issues (multiple)
    10/23/2018    DAF       Analyze notice of withdrawal of I-Grace cure objection         0.10      $107.50

                  MLT       Analyze notice of withdrawal of I-Grace objection              0.10    No Charge

    10/24/2018    WLH       Exchange emails with B. Sharp (DSI), G. Shoup (DSI), D.        0.30      $268.50
                            Stern, and M. Tuchin re Brill eviction issues (multiple)
                  WLH       Exchange emails with J. Waller (Wooden) re Brill eviction      0.10        $89.50
                            action
    10/25/2018    WLH       Analyze correspondence from M. Millis (Wooden) re timing       0.10        $89.50
                            considerations re Brill eviction action
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18    Page 12 of 110
2314        Woodbridge Group of Companies                                                                    Page 9
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                      Hours         Amount

    10/26/2018    SMG       Review I-Grace claim withdrawal and exchange e-mail              0.10         $62.50
                            correspondence with N. Troszak and A. Beck re same
                  DAF       Confer with W. Holt re Brill eviction issues                     0.20       $215.00

                  WLH       Confer with D. Fidler re Brill eviction issues                   0.20       $179.00

                  WLH       Telephone conference with G. Shoup (DSI), J. Waller              0.60       $537.00
                            (Wooden) and M. Millis (Wooden) re Brill eviction litigation;
                            send follow-up email after call
    10/27/2018    DAF       Analyze term sheet re headquarters second floor lease            0.20       $215.00

                  JMW       Analyze draft rejection motion for second floor lease in         0.20       $145.00
                            Sherman Oaks
                  DAF       Email exchanges with I. Bambrick re motion to reject             0.20       $215.00
                            headquarters second floor lease
    10/29/2018    DAF       Analyze revised lease rejection motion for headquarters Suite    0.20       $215.00
                            203
                  WLH       Exchange e-mail correspondence with D. Stern re Brill            0.10         $89.50
                            eviction action
                  DAF       Email exchanges with I. Bambrick, F. Chin re rejection of        0.20       $215.00
                            Suite 203 lease
    10/30/2018    WLH       Revise draft eviction complaint re Brill building                0.30       $268.50

                  MLT       Analyze Debtors' Motion to Reject Unexpired Lease (14140         0.10       $124.50
                            Ventura Blvd.)
                  JMW       Analyze Suite 203 lease rejection motion                         0.20       $145.00

                  RJP       Review motion to reject Suite 203 lease                          0.10    No Charge

                  WLH       Analyze additional D. Stern comments re eviction complaint       0.10         $89.50

                  DAF       Email exchange with I. Bambrick re Suite 203 lease rejection     0.10       $107.50
                            motion
Professional Services Rendered                                                              18.40    $16,235.50
                      Case 17-12560-KJC       Doc 3008-2     Filed 11/16/18   Page 13 of 110
2314         Woodbridge Group of Companies                                                            Page 10
0000         Woodbridge Expenses                                                                 Bill # 16753
.

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Budgeting
    File No.:        2314-0003

    Label27
    Professional Services
    Date           Init      Description                                                 Hours       Amount

    10/28/2018     JMW       Draft KTBS monthly budget and staffing plan                 1.40    $1,015.00
Professional Services Rendered                                                           1.40    $1,015.00

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Business Operations
    File No.:        2314-0004

    Label27
    Professional Services
    Date           Init      Description                                                 Hours       Amount

    10/24/2018     DAF       Analyze critical vendor payment schedule                    0.20     $215.00
Professional Services Rendered                                                           0.20     $215.00

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Case Administration
    File No.:        2314-0005

    Label27
    Professional Services
    Date           Init      Description                                                 Hours       Amount

    10/1/2018      SDP       Analyze correspondence from D. Laskin re docket update      0.10       $37.50

    10/2/2018      SDP       Analyze docket update                                       0.10       $37.50

                   SDP       Manage data room files                                      0.10       $37.50

    10/3/2018      MLT       Analyze critical dates memo                                 0.10     $124.50

                   DAF       Analyze updated critical dates memo                         0.20     $215.00

                   SDP       Analyze docket update                                       0.10       $37.50
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18     Page 14 of 110
2314        Woodbridge Group of Companies                                                                   Page 11
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                       Hours        Amount

                  JMW       Analyze critical dates memo (10/3)                                0.20      $145.00

                  RJP       Review critical dates calendar for litigation-related deadlines   0.10        $99.50

                  SDP       Analyze correspondence from D. Laskin re critical dates           0.10        $37.50
                            memo
                  SDP       Manage data room files                                            0.10        $37.50

    10/4/2018     SDP       Analyze docket update                                             0.10        $37.50

                  SDP       Exchange e-mail correspondence with J. Weiss re 8/21              0.20    No Charge
                            hearing transcript
                  SDP       Analyze correspondence from D. Laskin re Committee Adv.           0.10        $37.50
                            docket update
    10/5/2018     SDP       Analyze docket update                                             0.10        $37.50

                  SDP       Analyze correspondence from D. Laskin re supplemental             0.10        $37.50
                            docket update
                  SDP       Analyze correspondence from D. Laskin re LaRochelle Adv.          0.10        $37.50
                            docket update
    10/8/2018     MLT       Exchange e-mail correspondence with S. Beach re press             0.10      $124.50
                            inquiry
                  SDP       Manage data room files                                            0.10        $37.50

    10/9/2018     SDP       Analyze docket update                                             0.10        $37.50

                  SDP       Manage data room files                                            0.10        $37.50

    10/10/2018    SMG       Review draft OCP report for September                             0.10        $62.50

                  SDP       Analyze correspondence from D. Laskin re docket update            0.10        $37.50

                  SDP       Analyze correspondence from D. Laskin re LaRochelle Adv.          0.10        $37.50
                            docket update
                  SDP       Analyze correspondence from D. Laskin re LaRochelle               0.10        $37.50
                            District Court docket update
                  SDP       Manage data room files                                            0.10        $37.50

    10/11/2018    SDP       Analyze docket update                                             0.10        $37.50

    10/12/2018    SDP       Analyze docket update                                             0.10        $37.50

                  SDP       Manage data room files                                            0.10        $37.50
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18   Page 15 of 110
2314        Woodbridge Group of Companies                                                                Page 12
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                    Hours        Amount

    10/15/2018    SDP       Analyze docket update                                          0.10        $37.50

                  SMG       Review draft September OCP report and exchange e-mail          0.20      $125.00
                            correspondence with B. Feldman re same
                  SDP       Manage data room files                                         0.10        $37.50

    10/16/2018    SDP       Analyze docket update                                          0.10        $37.50

    10/17/2018    SDP       Analyze correspondence from D. Laskin re La Rochelle           0.10        $37.50
                            appeal docket update
                  SDP       Manage data room files                                         0.10        $37.50

    10/18/2018    MLT       Analyze Eleventh Notice of Supplement to List of Ordinary      0.10    No Charge
                            Course Professionals
                  SDP       Analyze correspondence from D. Laskin re docket update         0.10        $37.50

                  SDP       Manage data room files                                         0.50      $187.50

                  SDP       Manage data room files                                         0.10        $37.50

    10/19/2018    SMG       Analyze docket update                                          0.10        $62.50

                  SDP       Analyze docket update                                          0.10        $37.50

                  SMG       Exchange e-mail correspondence with I. Bambrick re 10/19       0.10        $62.50
                            filings
                  SDP       Analyze correspondence from D. Laskin re JML Associates        0.10        $37.50
                            docket update
                  SDP       Analyze correspondence from D. Laskin re Cossu docket          0.10        $37.50
                            update
    10/22/2018    SDP       Analyze docket update                                          0.10        $37.50

                  SDP       Analyze Costa adv. docket update                               0.10        $37.50

                  SDP       Analyze correspondence from D. Laskin re docket update         0.10        $37.50

                  SDP       Analyze correspondence from D. Laskin re Loyola adv.           0.10        $37.50
                            docket update
                  SDP       Analyze correspondence from D. Laskin re Thomas adv.           0.10        $37.50
                            docket update
                  SDP       Manage data room files                                         0.10        $37.50

                  SDP       Coordinate 10/24 telephonic appearance for D. Fidler           0.10    No Charge
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18     Page 16 of 110
2314        Woodbridge Group of Companies                                                                   Page 13
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                       Hours        Amount

    10/23/2018    SMG       Review docket update                                              0.10        $62.50

                  SDP       Analyze correspondence from D. Laskin re Barber adv.              0.10        $37.50
                            docket update
                  SDP       Analyze correspondence from D. Laskin re Cossu adv. docket        0.10        $37.50
                            update
    10/24/2018    SDP       Analyze La Rochelle docket update                                 0.10        $37.50

                  SDP       Analyze correspondence from D. Laskin re docket update            0.10        $37.50

                  SDP       Calendar hearings and deadlines                                   0.10        $37.50

    10/25/2018    SDP       Analyze correspondence from D. Laskin re 10/24 hearing            0.10        $37.50
                            transcript
                  SDP       Manage data room files                                            0.10        $37.50

    10/26/2018    SDP       Analyze docket update                                             0.10        $37.50

                  SDP       Manage data room files                                            0.10        $37.50

    10/29/2018    SDP       Draft e-noticing registration forms for D. Stern and R. Pfister   0.20        $75.00
                            re La Rochelle appeal
                  SDP       Exchange e-mail correspondence with R. Pfister re e-noticing      0.20        $75.00
                            registration for La Rochelle appeal
                  SDP       Analyze correspondence from D. Laskin re Contrarian appeal        0.10        $37.50
                            docket update
                  SDP       Analyze correspondence from D. Laskin re La Rochelle              0.10        $37.50
                            appeal docket update
                  SDP       Exchange e-mail correspondence with D. Laskin re receipts         0.20    No Charge
                            for pro hac vice applications in La Rochelle appeal
    10/30/2018    SDP       Analyze docket update                                             0.10        $37.50

                  SDP       Manage data room files                                            0.10        $37.50

    10/31/2018    SDP       Analyze docket update                                             0.10        $37.50

                  SDP       Analyze correspondence from D. Laskin re Loyola adv.              0.10        $37.50
                            docket update
Professional Services Rendered                                                                8.00    $3,371.00
                      Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18     Page 17 of 110
2314         Woodbridge Group of Companies                                                                  Page 14
0000         Woodbridge Expenses                                                                       Bill # 16753
.

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Claims Administration and Objections
    File No.:        2314-0006

    Label27
    Professional Services
    Date           Init      Description                                                       Hours       Amount

    10/1/2018      SMK       Draft 9019 motion and order re Kihnel settlement                  0.60     $405.00

                   SMK       Draft 9019 motion and order re J. Thomas settlement               0.60     $405.00

                   SMK       Draft J. Thomas settlement agreement                              0.30     $202.50

                   DAF       Analyze Kihnel settlement agreement re reduction of claims        0.30     $322.50

                   WLH       Analyze correspondence re Loyola settlement and voting            0.10       $89.50
                             issues
                   SMK       Draft email to D. Fidler re C. Kihnel settlement                  0.10       $67.50

                   DAF       Several email exchanges with T. Jeremiassen re revised            0.30     $322.50
                             ballots for L. Miller, S. Miller
                   SMK       Respond to T. Jeremiassen email re claimant inquiry               0.10       $67.50

                   WLH       Exchange emails with P. Smith re question about prepetition       0.10       $89.50
                             distributions received by individual noteholder
                   SMK       Call with M. Silva re Gen. Associates claim/counterclaims         0.30     $202.50

                   SMK       Call with C. Kihnel re claims/counterclaims                       0.30     $202.50

                   SMK       Call with A. Tosi re settlement status                            0.10       $67.50

                   SMK       Respond to P. White email re settlement                           0.10       $67.50

                   SMK       Call with M. Wright, counsel to L. Correll, re adversary status   0.20     $135.00

                   SMK       Exchange emails with defendant J. Thomas re settlement            0.20     $135.00

    10/2/2018      DAF       Revise Cossu claims settlement agreement                          0.20     $215.00

                   SMK       Draft R. Bird settlement agreement                                0.60     $405.00

                   SMK       Draft R. Bird 9019 motion and order                               0.70     $472.50

                   SMK       Draft A. Cossu settlement agreement                               0.60     $405.00

                   SMK       Draft A. Cossu 9019 motion and order                              0.60     $405.00
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18      Page 18 of 110
2314        Woodbridge Group of Companies                                                                 Page 15
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  DAF       Analyze draft form of letter for transfer of claim ownership     0.20     $215.00

                  DAF       Analyze legal issues re noteholder claim assignments from        0.40     $430.00
                            IRA accounts
                  DAF       Analyze draft F. Bird settlement agreement of note claims and    0.30     $322.50
                            counterclaims
                  DAF       Analyze Cossu claims settlement agreement                        0.20     $215.00

                  JMW       Analyze entered order re Kaila Alana Loyola claim                0.10       $72.50

                  SMK       Analyze B. Church-Koegel financial stmts in connection with      0.20     $135.00
                            potential settlement
                  JMW       Analyze Brook Church-Koegel (employee) balance sheet in          0.10       $72.50
                            connection with settlement
                  SMK       Email B. Feldman, I Bambrick re Thomas and Kihnel                0.20     $135.00
                            settlements, Thomas stip
                  SMK       Email D. Stern and J. Weiss re potential Church-Koegel           0.20     $135.00
                            settlement
                  DAF       Email exchange with N. Troszak re transfer of claim              0.10     $107.50
                            ownership questions
                  SMK       Email B. Sharp re Thomas and Kihnel settlements                  0.20     $135.00

                  SMK       Exchange emails with N. Troszak re claims against                0.10       $67.50
                            Church-Koegel
                  SMK       Email N. Troszak re Class 4 claims analysis                      0.20     $135.00

                  DAF       Email exchanges with S. Kortanek re noteholder IRA claims        0.20     $215.00

                  SMK       Call with R. Bird re claims and counterclaims                    0.30     $202.50

                  SMK       Email J. Thomas re stip extending answer deadline                0.10       $67.50

                  SMK       Exchange emails with T. Church re Church-Koegel discovery        0.20     $135.00

                  SMK       Exchange emails with C. Kihnel re settlement                     0.20     $135.00

                  SMK       Exchange emails with claimant S. Glick re                        0.10       $67.50
                            claim/counterclaims
                  SMK       Respond to A. Tosi email re claim settlement                     0.10       $67.50

    10/3/2018     SMK       Analyze YCST markup of Kihnel and Thomas 9019 motions            0.30     $202.50
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18       Page 19 of 110
2314        Woodbridge Group of Companies                                                                   Page 16
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                       Hours        Amount

                  RJP       Exchange email correspondence with D. Stern re research           0.20      $199.00
                            incident to Contrarian appellate brief
                  DAF       Email exchange with T. Jeremiassen re net claims                  0.20      $215.00
                            reconciliation
                  SMK       Exchange emails with T. Jeremiassen re Bird claim amount          0.10        $67.50

                  SMK       Email to A. Cossu counsel re claim settlement                     0.20      $135.00

                  SMK       Respond to E. Gartenberg email re To The Max Marketing            0.20      $135.00
                            claim
    10/4/2018     JMW       Analyze orders (two) on second and third omnibus claim            0.20      $145.00
                            objections
                  MLT       Analyze correspondence from D. Fidler and board re Bird           0.10    No Charge
                            settlement
                  SMK       Draft email to Board re F. Bird settlement                        0.10        $67.50

                  SMK       Email B. Sharp re F. Bird settlement                              0.10        $67.50

                  SMK       Email F. Bird re settlement agreement                             0.10        $67.50

                  SMK       Call with T. Abrams, counsel to Klager, re adversary status       0.30      $202.50

    10/8/2018     SMK       Finalize 9019 motion and order re F. Bird settlement              0.40      $270.00

                  DAF       Confer with S. Kidder re broker claim settlements                 0.20      $215.00

                  SMK       Confer with D. Fidler re broker claim settlements                 0.20      $135.00

                  SMK       Draft email to Board re Church-Koegel claim/counterclaims         0.10        $67.50

                  SMK       Email I Bambrick, B Feldman re F. Bird 9019 motion                0.10        $67.50

                  SMK       Email S. Beach, I. Bambrick, M. Neiburg re Barber adversary       0.10        $67.50
                            answer
                  SMK       Email C. Prince re N. Walker/D. Goldman claims resolution         0.10        $67.50

                  SMK       Analyze N. Troszak email re reconciliation of Noteholder          0.10        $67.50
                            claims
                  SMK       Call with J. Durham, counsel to B. Harrison, re adversary         0.10        $67.50
                            status
                  SMK       Exchange emails with J. Durham re B. Harrison adversary           0.30      $202.50
                            complaint
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 20 of 110
2314        Woodbridge Group of Companies                                                                Page 17
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

    10/9/2018     DAF       Factual research re B. Church-Koegel claims settlement terms    0.50     $537.50
                            and release of asserted claims
                  MLT       Research re re possible late-filed Sarachek claims              0.80     $996.00

                  SMK       Revise answering brief re Contrarian appeal                     0.60     $405.00

                  SMK       Draft S. Reeves settlement agreement                            0.50     $337.50

                  SMK       Draft 9019 motion/order re Reeves settlement                    0.80     $540.00

                  SMK       Further drafting of F. Bird 9019 motion and order               0.40     $270.00

                  SMK       Analyze S. Reeves claim/counterclaims and potential             0.50     $337.50
                            settlement thereof
                  SMK       Analyze D. Fidler email re broker claim                         0.40     $270.00
                            objections/adversaries
                  SMK       Email T. Jeremiassen re S. Reeves claim/counterclaims           0.20     $135.00

                  SMK       Email T. Jeremiassen re Chuch-Koegel claim                      0.20     $135.00

                  SMK       Draft email to Board re D. Durr settlement                      0.20     $135.00

                  SMK       Draft email to Board re S. Reeves settlement                    0.20     $135.00

                  MLT       Analyze correspondence from D. Fidler and board members         0.10     $124.50
                            re Durr & Reeves settlements
                  SMK       Email B. Feldman and I. Bambrick re stipulation extending       0.20     $135.00
                            Wendel answer deadline
                  SMK       Exchange emails with B. Feldman re F. Bird 9019 motion          0.20     $135.00

                  SMK       Exchange emails with T. Church re Church-Koegel claim           0.20     $135.00

                  SMK       Call with M. Schnitzer re S. Reeves claim                       0.30     $202.50

                  SMK       Exchange emails with T. Abrams re Klager adversary              0.20     $135.00

                  SMK       Email M. Joyce re Wendel and Fritts adversaries                 0.20     $135.00

    10/10/2018    DAF       Factual research re net claims reconciliations of numerous      0.70     $752.50
                            noteholders and unitholders
                  SMK       Further revisions on D. Durr settlement agreement               0.20     $135.00

                  SMK       Revise 9019 motion and order re D. Durr                         0.20     $135.00

                  SMK       Prepare table tracking broker adversary status/deadlines        0.60     $405.00
                     Case 17-12560-KJC        Doc 3008-2     Filed 11/16/18     Page 21 of 110
2314        Woodbridge Group of Companies                                                               Page 18
0000        Woodbridge Expenses                                                                    Bill # 16753
.

    Date          Init      Description                                                    Hours       Amount

                  SMK       Draft stipulation extending answer deadline re Wendel          0.10       $67.50
                            adversary
                  SMK       Analyze A. Klager informal doc production                      0.20     $135.00

                  SMG       Follow up emails with N. Troszak re I-Grace claim              0.10       $62.50
                            withdrawal and G3 claim amendments
                  SMK       Respond to B. Feldman email re CNOs for claim settlement       0.10       $67.50
                            motions
                  SMK       Exchange emails with C. Prince re Goldman settlement           0.10       $67.50

    10/11/2018    SMK       Revise Durr 9019 motion, including incorporate YCST            0.20     $135.00
                            changes
                  DAF       Analyze D. Goldman summary settlement terms re resolution      0.20     $215.00
                            of claims and counterclaims
                  SMK       Email D. Filder re potential Goldman settlement                0.20     $135.00

                  SMK       Draft email to Board re Goldman settlement                     0.20     $135.00

                  SMK       Call with C. Prince re potential D. Goldman settlement         0.20     $135.00

                  SMK       Analyze and respond to D. Sharma email re settlement status    0.10       $67.50

                  SMK       Email L. McDonald re Sycamore discovery/settlement             0.20     $135.00

                  SMK       Call with A. May re P. Rutman/Adminestate claims               0.20     $135.00

    10/12/2018    WLH       Analyze claims underlying objecting votes                      0.10       $89.50

                  SMK       Draft settlement agreement re Rutman/Adminestate               0.60     $405.00

                  SMK       Analyze Sycamore Group document discovery and RFA              0.30     $202.50
                            responses
                  WLH       Exchange emails with M. Tuchin re Tanner transfer              0.10       $89.50
                            documents
                  SMK       Call with A. Polishuk of Jeffer Mangers re potential Goldman   0.10       $67.50
                            settlement
                  DMS       Exchange emails with L. McDonald re claims by and against      0.40     $498.00
                            Sycamore
                  SMK       Exchange emails with L. McDonald and D. Stern re Sycamore      0.30     $202.50
                            claims/counterclaims
                  SMK       Call with T. Church re potential Church-Koegel settlement      0.20     $135.00
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18      Page 22 of 110
2314        Woodbridge Group of Companies                                                                 Page 19
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  SMK       Exchange emails with T. Church re Church-Koegel settlement       0.20     $135.00

                  SMK       Exchange emails with A. May re Rutman settlement                 0.20     $135.00

                  SMK       Analyze M. Sirolly email re labor commission proof of claims     0.10       $67.50

                  SMK       Call D. Durr re answer extension stipulation and settlement      0.20     $135.00
                            motion status
    10/15/2018    DAF       Factual research re excluded party investor claims and           0.50     $537.50
                            commissions received
                  MLT       Research re Ironbridge Funds claim re SEC inquiry                0.30     $373.50

                  DAF       Prepare reconciliation of Class 6 noteholder claims              0.60     $645.00

                  SMK       Draft B. Church-Koegel settlement agreement and declaration      1.20     $810.00

                  DMS       Answer question relating to Miller Barondess and Loyola          0.30     $373.50
                            claim
                  RJP       Review order approving K. Loyola settlement                      0.10       $99.50

                  DAF       Email exchanges with T. Jeremiassen re reconciliation of L.      0.20     $215.00
                            Shemtob claims and classification
                  MLT       Exchange e-mail correspondence with S. Loury re Ironbridge       0.10     $124.50
                            Funds claim
                  SMK       Email A. May re Rutman settlement agreement                      0.10       $67.50

                  SMK       Email A. Polishuk and N. Troszak re                              0.10       $67.50
                            Goldman/Church-Koegel negotiations
    10/16/2018    SMK       Revise Church-Koegel settlement agreement                        0.20     $135.00

                  SMK       Revise stipulation extending Harrison answer deadline            0.10       $67.50

                  MLT       Analyze Liquidity Facility Termination Notice                    0.10     $124.50

                  RJP       Review correspondence from W. Holt and D. Stern re newly         0.10       $99.50
                            issued decision pertinent to broker complaints
                  DAF       Several emails with T. Jeremiassen, N. Troszak re Fund           0.20     $215.00
                            Debtor creditor listings
                  SMK       Exchange emails with A. Polishuk and N. Troszak re               0.20     $135.00
                            Church-Koegel settlement
                  DAF       Analyze correspondence from K. Fisher re termination of          0.10     $107.50
                            liquidity facility
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18     Page 23 of 110
2314        Woodbridge Group of Companies                                                                 Page 20
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  DAF       Confer with R. Pachulski and M. Tuchin re liquidity facility     0.30     $322.50
                            termination notice
                  MLT       Confer with R. Pachulski and D. Fidler re Liquidity Facility     0.20     $249.00
                            Termination Notice
                  MLT       Exchange e-mail correspondence with M. Dundon, R.                0.10     $124.50
                            Pachulski, and C. Nelson re Liquidity Facility Termination
                            Notice
                  SMK       Email Harrison re extension of answer deadline                   0.10       $67.50

    10/17/2018    SMK       Draft stipulation extending Starlight Starbright answer          0.20     $135.00
                            deadline
                  SMK       Draft stipulation extending Correll answer deadline              0.20     $135.00

                  DAF       Analyze disputed net note claims                                 0.50     $537.50

                  JMW       Analyze proofs of claim in respect of IRA investments in         0.40     $290.00
                            connection with inquiry of unitholder J. Monahan
                  SMK       Email B. Feldman re Harrison stipulation                         0.10       $67.50

                  MLT       Exchange e-mail correspondence with board re liquidity           0.10     $124.50
                            facility
                  SMK       Email Neiburg, Feldman, I. Bambrick re Costa stipulation         0.10       $67.50

                  SMK       Call with T. Almatheon, counsel to Starlight Starbright re       0.10       $67.50
                            adversary action
                  SMK       Call with M. Wright, counsel to Correll, re adversary action     0.10       $67.50

    10/18/2018    SMK       Draft Church-Koegel settlement                                   0.20     $135.00

                  SMK       Analyze draft stip re Costa answer extension                     0.10       $67.50

                  SMK       Email J. Weiss re Church-Koegel settlement                       0.10       $67.50

                  SMK       Respond to N. Troszak email re broker settlements                0.30     $202.50

                  SMK       Email B. Feldman and I. Bambrick re Correll stipulation          0.10       $67.50

                  DAF       Call with D. Ferguson re T. Martin claim reconciliation          0.40     $430.00

                  SMK       Email Starlight Starbright counsel T. Almassian re stipulation   0.10       $67.50

                  SMK       Email T. Church re Church-Koegel settlement                      0.10       $67.50

    10/19/2018    SMK       Draft answer to B. Barber counterclaim                           1.30     $877.50
                     Case 17-12560-KJC        Doc 3008-2     Filed 11/16/18      Page 24 of 110
2314        Woodbridge Group of Companies                                                                Page 21
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

                  SMK       Draft stipulation extending Eslava answer deadline              0.20     $135.00

                  SMK       Analyze JMI Assocs. Answer to Complaint                         0.20     $135.00

                  SMK       Analyze A. Cossu answer and counterclaims                       0.20     $135.00

                  RJP       Meet with S. Kidder re B. Barber complaint/counterclaim         0.20     $199.00

                  SMK       Email W. Holt and D. Stern re adversary                         0.20     $135.00
                            answers/counterclaims
                  SMK       Email D. Fidler and D. Stern re R. Roberts adversary            0.10       $67.50

                  SMK       Exchange emails with M. Eslava re adversary and stipulation     0.20     $135.00
                            of answer extension
                  SMK       Analyze email from R. Roberts counsel re answer deadline        0.10       $67.50

                  SMK       Email J. Thomas re settlement approval and payment date         0.10       $67.50

                  SMK       Analyze letter from R. Roberts re settlement                    0.10       $67.50

    10/20/2018    DMS       Review Barber answer                                            0.20     $249.00

                  DMS       Review Barber response to counterclaims                         0.20     $249.00

                  DMS       Review Cossu answer and counterclaim                            0.20     $249.00

                  DMS       Review JMI answer to complaint                                  0.20     $249.00

                  JMW       Analyze JMI Associates answer to complaint                      0.10       $72.50

                  JMW       Analyze correspondence from M. Tuchin re B. Pittsenberger       0.10       $72.50
                            claims
                  MLT       Prepare correspondence to R. Pachulski and M. Goldberg re       0.10     $124.50
                            Ironbridge Funds' claims
    10/21/2018    JMW       Research re claim of Chabad Center                              0.30     $217.50

                  JMW       Exchange e-mail correspondence L. Lerner re claim of            0.10       $72.50
                            Chabad Center
    10/22/2018    DAF       Factual research re Chabad unit claim                           0.40     $430.00

                  DAF       Factual research re Walker Workshop claim                       0.30     $322.50

                  DAF       Analyze Starlight Starbright LLC settlement offer re claims     0.20     $215.00
                            and counterclaims
                  JMW       Analyze underlying note and unit documents re Chabad claim      0.30     $217.50
                            inquiry
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 25 of 110
2314        Woodbridge Group of Companies                                                                Page 22
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

                  SMK       Analyze docket entry dismissing Thomas case                     0.10       $67.50

                  SMK       Email D. Fidler re Starlight Starbright settlement              0.30     $202.50

                  SMK       Respond to D. Filder email re broker adversary case status      0.10       $67.50

                  DAF       Email to M. Sorenson re critical vendor claims                  0.10     $107.50

                  SMK       Email I. Bambrick, M. Neiburg re Barber adversary answer        0.10       $67.50

                  SMK       Email B. Feldman re Costa Financial stip re answer deadline     0.10       $67.50

                  JMW       Prepare correspondence to L. Lerner re resolution of Chabad     0.10       $72.50
                            claim issue
                  SMK       Analyze email from Costa Financial counsel re adversary         0.10       $67.50
                            deadlines
    10/23/2018    DAF       Factual research re R. Roberts claims against Woodbridge        0.30     $322.50

                  DAF       Factual research re Mata CBL Investments claim and proper       0.40     $430.00
                            distribution party
                  DAF       Analyze R. Roberts settlement offer re claims and               0.20     $215.00
                            counterclaims
                  DAF       Analyze Mata CBL proofs of claim re liquidation trust           0.20     $215.00
                            distributions
                  RJP       Analyze answer and affirmative defenses to B. Barber            0.30     $298.50
                            adversary counterclaim re broker commission claim
                  RJP       Analyze C. Cossu answer and crossclaim to adversary             0.30     $298.50
                            complaint re broker commission claim
                  SMK       Analyze correspondence from R. Roberts counsel re               0.20     $135.00
                            adversary proceeding
                  SMK       Email D. Fidler, D. Stern re Roberts proposal                   0.20     $135.00

                  MLT       Analyze correspondence from J. Albert Mata re Mata CBC          0.10     $124.50
                            Investments claim
                  SMK       Call with G. Delany, counsel to Roberts, re adversary claims    0.10       $67.50
                            and settlement
                  SMK       Respond to W. Harrison email re adversary                       0.20     $135.00

                  SMK       Analyze T. Church email re Church-Koegel settlement             0.10       $67.50

    10/24/2018    SMK       Draft stipulation re T. Martin contributed claims election      1.00     $675.00
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 26 of 110
2314        Woodbridge Group of Companies                                                                Page 23
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

                  SMK       Draft analysis of modified claim amounts and claims subject     1.20     $810.00
                            to pending objection per N. Troszak request
                  SMK       Analyze and respond to B. Feldman email re Bird settlement      0.10       $67.50
                            motion
                  SMK       Respond to M. Silva email re General Associates                 0.20     $135.00
                            claim/counterclaims
                  SMK       Email D. Ferguson re T. Martin stipulation                      0.10       $67.50

    10/25/2018    SMK       Research re deadlines, action items in broker adversaries       0.50     $337.50

                  SMK       Draft settlement agreement re Starlight Starbright adversary    0.70     $472.50

                  SMK       Draft D. Goldman settlement agreement                           0.50     $337.50

                  SMK       Email S. Beach, M. Neiburg, I. Bambrick re scheduling issues    0.30     $202.50
                            in broker adversaries
                  SMK       Email S. Persichilli re creditor address change                 0.10       $67.50

                  SMK       Email T. Almassian re Starbright settlement                     0.10       $67.50

                  SMK       Email C. Prince re Goldman settlement                           0.10       $67.50

    10/26/2018    SMK       Revise draft letter to adversary defendants re intent to move   0.20     $135.00
                            for default
                  SMK       Email M. Neiburg, I. Bambrick, D. Stern re deadlines and        0.10       $67.50
                            action items in broker adversaries
                  SMK       Respond to B. Feldman email re Durr adversary settlement        0.10       $67.50
                            motion
    10/29/2018    SMK       Analyze T. Church markup of settlement agreement                0.20     $135.00

                  SMK       Email D. Stern, J. Weiss re markup of Church-Koegel             0.10       $67.50
                            settlement agreement
                  DAF       Email exchange with S. Persichilli re transfer of C. Savio      0.10     $107.50
                            claim ownership
                  JMW       Analyze correspondence from S. Persichilli re R. Savio proof    0.10       $72.50
                            of claim
                  SMK       Email D. Ferguson re T. Martin contributed claims stipulation   0.10       $67.50

                  SMK       Email T. Almassian re Starlight settlement                      0.10       $67.50

                  SMK       Exchange emails with T. Church re settlement agreement          0.10       $67.50
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 27 of 110
2314        Woodbridge Group of Companies                                                                  Page 24
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                     Hours         Amount

    10/30/2018    SMK       Draft 9019 motion re Starlight settlement                       0.50       $337.50

                  DAF       Analyze B. Barber settlement terms                              0.10       $107.50

                  SMK       Email D. Fidler re Barber adversary                             0.20       $135.00

                  SMK       Draft email to D. Stern re Tavares adversary                    0.10         $67.50

                  SMK       Email B. Sharp re Starlight Starbright settlement               0.10         $67.50

                  SMK       Respond to M. Neiburg email re Cossu adversary                  0.10         $67.50

                  JMW       Analyze correspondence from H. Rutten re Loyola claim           0.10         $72.50
                            settlement
                  SMK       Analyze email from defendant Tavares                            0.10         $67.50

                  SMK       Email T. Church re Church-Koegel settlement                     0.10         $67.50

                  SMK       Call with B. Barber re adversary status                         0.30       $202.50

                  SMK       Exchange emails with B. Barber re adversary status              0.10         $67.50

                  SMK       Email M. Resnick re Roseman discovery                           0.10         $67.50

    10/31/2018    SMK       Draft stipulation and COC re Tavares answer deadline            0.10         $67.50
                            extension
                  SMK       Finalize N. Walker settlement agreement                         0.10         $67.50

                  DAF       Analyze multiple claims re broker settlements                   0.50       $537.50

                  DAF       Analyze withdrawal of Walker Workshop claim                     0.10       $107.50

                  MLT       Analyze Notice of Dismissal of Loyola Adversary Proceeding      0.10    No Charge

                  SMK       Email D. Fidler re Barber claim and potential settlement        0.10         $67.50

                  SMK       Email B. Sharp re N. Walker settlement agreement                0.10         $67.50

                  SMK       Respond to email from D. Sharma re settlement status            0.10         $67.50

                  SMK       Call with B. Barber re claims/counterclaims in adversary        0.10         $67.50
                            proceeding
                  SMK       Email K. Tavares re adversary status and deadlines              0.10         $67.50

                  SMK       Email D. Durr re 9019 Order                                     0.10         $67.50

                  SMK       Email N. Troszak re Sharma and Davis settlement                 0.10         $67.50
Professional Services Rendered                                                             54.40    $43,027.00
                         Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18     Page 28 of 110
2314            Woodbridge Group of Companies                                                                 Page 25
0000            Woodbridge Expenses                                                                      Bill # 16753
.

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Corporate Governance and Board Matters
    File No.:                2314-0007

    Label27
    Professional Services
    Date              Init       Description                                                     Hours       Amount

    10/1/2018         DAF        Revise 9/28 board minutes                                       0.30     $322.50

                      DAF        Email exchange with F. Chin re 9/28 board minutes               0.10     $107.50

                      DAF        Prepare correspondence to Woodbridge board re 9/28 minutes      0.10     $107.50

    10/2/2018         JMW        Analyze F. Chin comments to 9/28 minutes                        0.10       $72.50

    10/3/2018         MLT        Prepare board agenda                                            0.10     $124.50

                      DAF        Analyze board package for 10/3 board meeting                    0.30     $322.50

                      MLT        Analyze board package                                           0.30     $373.50

    10/4/2018         JMW        Prepare for board call (analyze board package)                  0.30     $217.50

                      DAF        Board call (lead discussion on plan voting results, DIP         1.00    $1,075.00
                                 amendment and claims update)
                      DAF        Prepare correspondence to Woodbridge board re updated plan      0.20     $215.00
                                 voting results
                      DAF        Prepare correspondence to Woodbridge Board re F. Bird           0.20     $215.00
                                 claims settlement agreement
                      MLT        Board call                                                      1.00    $1,245.00

                      JMW        Board call (take minutes)                                       1.00     $725.00

    10/9/2018         MLT        Revise minutes of board meeting for 10/4                        0.20     $249.00

                      JMW        Draft minutes of 10/4 board meeting                             1.60    $1,160.00

                      DAF        Analyze 10/4 board minutes                                      0.20     $215.00

                      MLT        Confer with J. Weiss re preparation for 10/11 board meeting     0.20     $249.00

                      JMW        Confer with M. Tuchin re preparation for 10/11 board            0.20     $145.00
                                 meeting
                      DAF        Prepare detailed correspondence to Woodbridge board re Durr     0.30     $322.50
                                 and Reeves claim settlements
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 29 of 110
2314        Woodbridge Group of Companies                                                                Page 26
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

                  MLT       Exchange e-mail correspondence with B. Sharp and F. Chin re     0.20     $249.00
                            board agenda and meeting preparations
                  JMW       Analyze correspondence from F. Chin re 10/11 board meeting      0.10       $72.50
                            agenda
    10/10/2018    MLT       Prepare for board meeting                                       1.30    $1,618.50

                  JMW       Revise 10/4 minutes pursuant to F. Chin comments                0.10       $72.50

                  JMW       Analyze real estate update slide deck for 10/11 board meeting   0.60     $435.00

    10/11/2018    DAF       Analyze board meeting agenda                                    0.10     $107.50

                  JMW       Analyze board meeting materials                                 0.30     $217.50

                  DAF       Woodbridge board meeting                                        2.60    $2,795.00

                  MLT       Board meeting (including morning session re property tour)      6.50    $8,092.50

                  JMW       Board meeting (take minutes)                                    2.60    $1,885.00

    10/17/2018    MLT       Prepare correspondence to B. Sharp re board agenda              0.10     $124.50

    10/18/2018    MLT       Prepare for board call                                          0.20     $249.00

                  JMW       Draft minutes of 10/11 full-day, in person board meeting        2.60    $1,885.00

                  DAF       Analyze board package for 10/18 board meeting                   0.30     $322.50

                  MLT       Analyze board package                                           0.40     $498.00

                  DAF       Board call                                                      1.20    $1,290.00

                  MLT       Board call                                                      1.20    $1,494.00

                  JMW       Board call (take minutes)                                       1.20     $870.00

    10/22/2018    MLT       Revise 10/11 minutes                                            0.40     $498.00

                  JMW       Analyze revisions to 10/11 board minutes                        0.10       $72.50

    10/24/2018    MLT       Prepare Board Agenda                                            0.10     $124.50

                  JMW       Draft minutes from 10/18 board meeting                          1.80    $1,305.00

                  DAF       Analyze board package for 10/25 board meeting                   0.30     $322.50

                  MLT       Analyze Board Package                                           0.40     $498.00

                  MLT       Exchange e-mail correspondence with board re results of         0.20     $249.00
                            confirmation hearing
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 30 of 110
2314        Woodbridge Group of Companies                                                                Page 27
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                    Hours        Amount

    10/25/2018    MLT       Prepare for board call                                         0.30      $373.50

                  MLT       Revise minutes of 10/18 meeting                                0.20      $249.00

                  JMW       Revise 10/18 minutes                                           0.10        $72.50

                  MLT       Analyze additional board materials                             0.20      $249.00

                  JMW       Analyze board package                                          0.30      $217.50

                  DAF       Board call                                                     1.00    $1,075.00

                  MLT       Board call                                                     1.00    $1,245.00

    10/26/2018    MLT       Exchange e-mail correspondence with board and management       0.10      $124.50
                            re confirmation order and opinion
    10/28/2018    JMW       Revise 10/18 minutes                                           0.10        $72.50

                  MLT       Analyze correspondence from board and J. Weiss re minutes      0.10      $124.50

    10/30/2018    DAF       Prepare 10/25 board minutes                                    2.30    $2,472.50

                  JMW       Analyze draft 10/25 minutes                                    0.10        $72.50

    10/31/2018    DAF       Revise board write-up re status of 805 Nimes and 9212          0.60      $645.00
                            Nightingale sales
                  DAF       Revise 10/25 board minutes                                     0.40      $430.00

                  MLT       Prepare agenda for board call                                  0.20      $249.00

                  MLT       Revise minutes of 10/25 board meeting                          0.30      $373.50

                  DAF       Analyze board package for 11/1 board meeting                   0.40      $430.00

                  MLT       Analyze board package                                          0.50      $622.50

                  DAF       Email exchange with F. Chin re board write-up re status of     0.20      $215.00
                            805 Nimes and 9212 Nightingale sales
                  DAF       Multiple emails with F. Chin, B. Sharp re 11/1 board call      0.30      $322.50

                  DAF       Email to B. Sharp, F. Chin re 10/25 board minutes              0.10      $107.50

                  DAF       Email to Woodbridge Board re 10/25 board minutes               0.10      $107.50

                  DAF       Email with F. Reiss, M. Goldberg, R. Nevins re approval of     0.20      $215.00
                            10/25 board minutes
                  MLT       Analyze correspondence from D. Fidler and board re approval    0.10    No Charge
                            of minutes
                      Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 31 of 110
2314         Woodbridge Group of Companies                                                                 Page 28
0000         Woodbridge Expenses                                                                      Bill # 16753
.
Professional Services Rendered                                                             41.80    $42,876.50

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Court Hearings
    File No.:        2314-0008

    Label27
    Professional Services
    Date           Init      Description                                                    Hours         Amount

    10/18/2018     DAF       Email exchange with I. Bambrick re 10/24 hearing agenda        0.10       $107.50

    10/19/2018     DAF       Analyze draft 10/24 hearing agenda                             0.20       $215.00

                   JMW       Analyze draft 10/24 agenda                                     0.20       $145.00

                   DAF       Email to I. Bambrick re omnibus hearing dates                  0.10       $107.50

                   DAF       Email to I. Bambrick re 10.24 hearing agenda                   0.10       $107.50

    10/22/2018     WLH       Prepare outline and talking points for October 24 hearing      2.70     $2,416.50

                   DAF       Analyze amended 10/24 hearing agenda (two drafts)              0.20       $215.00

                   MLT       Analyze hearing agenda (several versions)                      0.20       $249.00

                   JMW       Analyze further draft of agenda for 10/24 hearing              0.10         $72.50

                   WLH       Analyze draft hearing agenda and related emails                0.10         $89.50

                   WLH       Exchange e-mail correspondence with M. Tuchin and J.           0.20    No Charge
                             Weiss re Confirmation Hearing preparation
                   MLT       Exchange e-mail correspondence with I. Bambrick re             0.10       $124.50
                             proposed agenda
                   JMW       Exchange e-mail correspondence with I. Bambrick re             0.10         $72.50
                             information for 10/24 hearing agenda
                   WLH       Prepare correspondence to YCST team re October 24 hearing      0.20    No Charge
                             logistics and materials
                   WLH       Prepare correspondence to E. Young (GCG) re Confirmation       0.20       $179.00
                             Hearing preparation and logistics
    10/23/2018     JMW       Prepare for confirmation hearing (review plan)                 0.80       $580.00

                   JMW       Prepare for confirmation hearing (review confirmation brief    1.40     $1,015.00
                             and supporting evidence)
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18   Page 32 of 110
2314        Woodbridge Group of Companies                                                                  Page 29
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                     Hours         Amount

                  JMW       Prepare for confirmation hearing (review confirmation order     0.40       $290.00
                            and redline thereof)
                  JMW       Prepare for confirmation hearing (review previous Ponzi         0.40       $290.00
                            scheme evidence and testimony)
                  WLH       Analyze confirmation pleadings in preparation for               4.30     $3,848.50
                            confirmation hearing
                  WLH       Confer with F. Chin, B. Sharp, T. Jeremiassen, E. Morton, M.    2.50     $2,237.50
                            Tuchin, and J. Weiss re preparation of witnesses for live
                            testimony
                  DAF       Analyze amended 10/24 hearing agenda                            0.10       $107.50

                  MLT       Analyze Amended Agenda                                          0.10       $124.50

                  JMW       Confer with F. Chin, B. Sharp, T. Jeremiassen, E. Morton, M.    1.70     $1,232.50
                            Tuchin, and W. Holt re preparation of witnesses for live
                            testimony (partial participation)
                  MLT       Confer with F. Chin, B. Sharp, T. Jeremiassen, E. Morton, W.    2.50     $3,112.50
                            Holt, and J. Weiss re preparation of witnesses for live
                            testimony
    10/24/2018    JMW       Prepare for confirmation hearing with B. Sharp, F. Chin, T.     1.20       $870.00
                            Jeremiassen, M. Tuchin, W. Holt, Epiq
                  WLH       Final preparation for Confirmation Hearing with B. Sharp, F.    0.80       $716.00
                            Chin, T. Jeremiassen, M. Tuchin, J. Weiss, Epiq
                  MLT       Confer with F. Chin, B. Sharp, T. Jeremiassen, Epiq, Young      1.40     $1,743.00
                            Conaway, J. Weiss, and W. Holt re preparations for hearing
                  DAF       Appear (telephonically) at 10/24 confirmation hearing           2.30     $2,472.50

                  JMW       Attend confirmation hearing                                     2.50     $1,812.50

                  WLH       Appear at Confirmation Hearing, including oral argument re      2.50     $2,237.50
                            same
                  MLT       Attend confirmation hearing                                     2.50     $3,112.50

    10/25/2018    DAF       Analyze 10/24 hearing transcript                                1.10     $1,182.50
Professional Services Rendered                                                             33.30    $31,085.50
                      Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 33 of 110
2314         Woodbridge Group of Companies                                                                Page 30
0000         Woodbridge Expenses                                                                     Bill # 16753
.

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Employee Benefits
    File No.:        2314-0009

    Label27
    Professional Services
    Date           Init      Description                                                    Hours        Amount

    10/3/2018      MLT       Analyze correspondence re F. Chin re employment agreement      0.10    No Charge

    10/5/2018      DAF       Call with F. Chin re employment agreement                      0.20      $215.00

    10/10/2018     DAF       Analyze noteholder committee proposal re Chin employment       0.20      $215.00
                             terms
                   MLT       Exchange e-mail correspondence with F. Chin re employment      0.10      $124.50
                             agreement
                   MLT       Analyze correspondence from S. Kortanek re Chin                0.20      $249.00
                             employment
    10/12/2018     DAF       Confer with F. Reiss. R. Pachulski, M. Tuchin re Chin          0.20      $215.00
                             employment agreement
                   MLT       Confer with R. Pachulski, F. Reiss, and D. Fidler re Chin      0.20      $249.00
                             employment agreement
    10/17/2018     MLT       Analyze proposed revisions to Chin employment agreement        0.60      $747.00
                             from noteholder committee and unitholder committee
                   MLT       Analyze CEO compensation analysis from noteholder              0.40      $498.00
                             committee
                   MLT       Analyze plan term sheet re Chin employment agreement           0.10      $124.50

                   JMW       Analyze committees' proposed revision to Chin term sheet       0.10        $72.50

                   MLT       Exchange e-mail correspondence with F. Chin re employment      0.10      $124.50
                             agreement
                   MLT       Exchange e-mail correspondence with board re Chin              0.10      $124.50
                             employment agreement
                   MLT       Exchange e-mail correspondence with S. Kortanek re Chin        0.50      $622.50
                             employment agreement
                   MLT       Exchange e-mail correspondence with M. Vaughn re Chin          0.10      $124.50
                             employment agreement
                   MLT       Confer with R. Pachulski and D. Fidler re Chin employment      1.20    $1,494.00
                             agreement
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 34 of 110
2314        Woodbridge Group of Companies                                                                Page 31
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

                  MLT       Exchange e-mail correspondence with R. Pachulski, S.            0.10     $124.50
                            Kortanek, and J. Sabin re Chin employment agreement
                  MLT       Telephone conference with S. Kortanek and D. Fidler re Chin     0.20     $249.00
                            employment agreement
                  DAF       Analyze multiple correspondence from S. Kortanek re Chin        0.20     $215.00
                            employment agreement
                  DAF       Confer with M. Tuchin, R. Pachulski re Chin employment          1.20    $1,290.00
                            agreement
                  DAF       Call with S. Kortanek, M. Tuchin re Chin employment             0.20     $215.00
                            agreement
    10/18/2018    DAF       Analyze revised Chin employment agreement and bonus             0.60     $645.00
                            threshold analysis
                  DAF       Call with F. Chin, M. Tuchin, J. Weiss re Chin employment       0.10     $107.50
                            agreement
                  DAF       Analyze correspondence from F. Chin re employment               0.10     $107.50
                            agreement
                  MLT       Telephone conference with F. Chin, D. Fidler, and J. Weiss re   0.10     $124.50
                            Chin employment agreement
                  MLT       Exchange e-mail correspondence with M. Goldberg re Chin         0.10     $124.50
                            employment agreement
                  MLT       Exchange e-mail correspondence with F. Chin re employment       0.10     $124.50
                            agreement
                  JMW       Telephone conference with F. Chin, M. Tuchin, D. Fidler re      0.10       $72.50
                            Chin employment
                  DAF       Call with R. Pachulski, S. Kortanek, J. Sabin, M. Tuchin re     1.00    $1,075.00
                            Chin employment agreement
                  MLT       Telephone conference with R. Pachulski, S. Kortanek, J.         1.00    $1,245.00
                            Sabin (partial), and D. Fidler re Chin employment agreement
                  MLT       Telephone conference with J. Sabin re Chin employment           0.10     $124.50
                            agreement
    10/19/2018    MLT       Exchange e-mail correspondence with F. Chin re employment       0.10     $124.50
                            agreement
                  MLT       Exchange e-mail correspondence with M. Goldberg re Chin         0.10     $124.50
                            employment agreement
                  DAF       Confer with F. Reiss, M. Tuchin re Chin employment              0.50     $537.50
                            agreement
                      Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 35 of 110
2314         Woodbridge Group of Companies                                                                   Page 32
0000         Woodbridge Expenses                                                                        Bill # 16753
.

    Date           Init      Description                                                      Hours         Amount

                   MLT       Telephone conference with J. Sabin re Chin employment            0.20       $249.00
                             agreement (twice)
                   MLT       Confer with F. Reiss and D. Fidler re Chin employment            0.50       $622.50
                             agreement
    10/21/2018     MLT       Analyze correspondence from R. Pachulski re Chin agreement       0.70       $871.50
                             negotiation history
    10/22/2018     MLT       Prepare for call with M. Vaughn, R. Pachulski, J. Sabin, and     0.40       $498.00
                             S. Kortanek re Chin agreement
                   DAF       Analyze further revised Chin employment agreement                0.40       $430.00

                   MLT       Analyze revised Chin employment agreement                        0.50       $622.50

                   MLT       Exchange e-mail correspondence with M. Goldberg re Chin          0.10       $124.50
                             employment agreement
                   MLT       Telephone conference with M. Vaughn re Chin employment           0.10       $124.50
                             agreement
                   DAF       Call with R. Pachulski, J. Sabin, M. Vaughn, M. Tuchin re        0.70       $752.50
                             Chin employment agreement
                   DAF       Call with R. Pachulski, J. Sabin, M. Vaughn, S. Kortanek, M.     0.50       $537.50
                             Tuchin re Chin employment agreement
                   MLT       Telephone conference with R. Pachulski re Chin employment        0.10       $124.50
                             agreement
                   MLT       Call with M. Vaughn, S. Kortanek, J. Sabin, R. Pachulski, and    0.70       $871.50
                             D. Fidler re Chin employment agreement
                   MLT       Telephone conference with R. Pachulski, S. Kortanek, J.          0.50       $622.50
                             Sabin, and D. Fidler re Chin employment agreement
Professional Services Rendered                                                               15.70    $18,281.00

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Employment and Fee Applications
    File No.:        2314-0010

    Label27
    Professional Services
    Date           Init      Description                                                      Hours         Amount

    10/1/2018      MLT       Analyze Venable's August fee application                         0.10       $124.50
                     Case 17-12560-KJC         Doc 3008-2         Filed 11/16/18   Page 36 of 110
2314        Woodbridge Group of Companies                                                                   Page 33
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                       Hours        Amount

                  MLT       Exchange e-mail correspondence with S. Kortanek re Chin           0.10    No Charge
                            employment agreement
    10/2/2018     DAF       Revise Gibson Dunn final fee order                                0.30      $322.50

                  MLT       Revise order approving Gibson Dunn's final fee application        0.30      $373.50

                  SDP       Prepare third interim fee application                             1.20      $450.00

                  DAF       Analyze proposed Gibson Dunn final fee order                      0.10      $107.50

                  DAF       Analyze revised Gibson Dunn final fee order                       0.20      $215.00

                  MLT       Analyze draft order approving final fee application of Gibson     0.30      $373.50
                            Dunn (two versions)
                  MLT       Analyze Garden City and Homer Bonner fee applications             0.10      $124.50

                  DAF       Call with S. Newman, G. Weiner, S. Beach, M. Tuchin re            0.40      $430.00
                            Gibson Dunn final fee order
                  DAF       Email exchange with S. Beach re Gibson Dunn final fee order       0.20      $215.00

                  MLT       Exchange e-mail correspondence with S. Beach and S.               0.10      $124.50
                            Newman re draft order approving final fee application of
                            Gibson Dunn
                  MLT       Telephone conference with S. Beach, S. Newman, G. Weiner,         0.40      $498.00
                            and D. Fidler re Gibson Dunn fee order
    10/3/2018     SDP       Draft third interim fee application                               0.80      $300.00

                  DAF       Analyze further revised Gibson Dunn final fee order               0.20      $215.00

                  MLT       Analyze revised Gibson Dunn fee application order                 0.20      $249.00

                  JMW       Analyze notice of filing of final Gibson Dunn fee order           0.10        $72.50

                  RJP       Review PSZ&J compensation application                             0.10    No Charge

                  RJP       Review amended proposed order re Gibson Dunn final fee            0.10    No Charge
                            application
                  DAF       Email exchange with S. Beach re Gibson Dunn fee order             0.10      $107.50

                  DAF       Email exchange with B. Feldman re Gibson Dunn final fee           0.10      $107.50
                            order
                  MLT       Analyze correspondence from G. Weiner, B. Feldman, E.             0.20      $249.00
                            Frejka, and S. Beach re Gibson Dunn fee application
    10/4/2018     MLT       Analyze Pachulski Stang's monthly fee application                 0.30      $373.50
                     Case 17-12560-KJC         Doc 3008-2         Filed 11/16/18   Page 37 of 110
2314        Woodbridge Group of Companies                                                                   Page 34
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                       Hours        Amount

                  MLT       Analyze correspondence from S. Newman and D. Baddley re           0.10      $124.50
                            Gibson Dunn final fee application order
    10/5/2018     DAF       Email exchange with S. Kortanek re Chin employment                0.10      $107.50
                            agreement
                  DAF       Confer with R. Pachulski re Chin employment agreement             0.60      $645.00

    10/9/2018     SDP       Draft third interim fee application                               0.60      $225.00

                  JMW       Revise September invoice                                          5.10    No Charge

    10/10/2018    MLT       Analyze Fee Examiner's Consolidated Final Report re PSZJ,         0.10      $124.50
                            Berger Singerman, FTI, and BRG
                  JMW       Analyze fee examiner report re committee professionals            0.20      $145.00

    10/11/2018    MLT       Analyze ninth monthly FTI fee application                         0.30      $373.50

                  JMW       Analyze August Garden City Group invoice                          0.10        $72.50

    10/12/2018    SDP       Prepare monthly fee application and exhibits                      1.60      $600.00

                  SDP       Revise third interim fee application                              0.70      $262.50

                  JMW       Revise omnibus order re second interim fee applications           0.20      $145.00

                  MLT       Analyze Fee Examiner's Amended Report                             0.10    No Charge

                  MLT       Analyze Pachulski Stang's Third Quarterly Fee Application         0.20      $249.00

                  JMW       Analyze Pachulski third interim fee application                   0.20      $145.00

                  RJP       Review PSZ&J compensation application                             0.20    No Charge

                  DAF       Email exchange with D. Stermer re Fox Rothschild invoice          0.10      $107.50

    10/14/2018    JMW       Revise KTBS third (June-August) interim fee application           1.80    $1,305.00
                            supplement
                  JMW       Draft KTBS September monthly fee application                      4.60    $3,335.00

                  SDP       Analyze email exchange between I. Bambrick and J. Weiss re        0.20    No Charge
                            KTB&S's supplement to third interim fee application
    10/15/2018    SDP       Revise September monthly fee application and exhibits             0.30      $112.50

                  MLT       Analyze Notice of Third Interim Fee Application for Debtors'      0.10      $124.50
                            Professionals and Supplements
                  MLT       Analyze BRG's Seventh Monthly Staffing and Compensation           0.20      $249.00
                            Report
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18   Page 38 of 110
2314        Woodbridge Group of Companies                                                                Page 35
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                    Hours        Amount

                  MLT       Analyze Berger Singerman's Third Quarterly Application         0.10      $124.50

                  SDP       Review third interim fee request                               0.10    No Charge

                  RJP       Review interim compensation application for Debtors’           0.20    No Charge
                            professionals and supplements thereto
                  SDP       Exchange e-mail correspondence with J. Weiss re September      0.20        $75.00
                            fee application and exhibits
                  SDP       Exchange e-mail correspondence with B. Feldman and J.          0.20        $75.00
                            Weiss re third interim fee request
    10/16/2018    RJP       Review KTB&S September compensation application                0.20    No Charge

                  MLT       Analyze correspondence from G. Weiner and E. Frejka re         0.10      $124.50
                            Gibson Dunn's final fee application
    10/17/2018    MLT       Analyze correspondence from G. Weiner, E. Frejka, and D.       0.10      $124.50
                            Baddley re Gibson Dunn's fee application
    10/18/2018    SDP       Revise summary of professional fees and expenses (all          0.40      $150.00
                            professionals)
                  MLT       Analyze supplemental Newman declaration                        0.10      $124.50

    10/22/2018    RJP       Review onmibus order approving second interim fee              0.10    No Charge
                            applications
    10/23/2018    RJP       Review order approving final Gibson Dunn fee application       0.10    No Charge

    10/24/2018    DAF       Analyze DSI September 2018 staffing report                     0.20      $215.00

                  MLT       Analyze DSI's monthly staffing report                          0.40      $498.00

    10/25/2018    MLT       Analyze Ninth Monthly Application of Homer Bonner              0.10      $124.50

                  MLT       Analyze Venable's Eighth Monthly Fee Application, Third        0.20      $249.00
                            Interim Fee Application, and Supplement to Third Interim Fee
                            Application
    10/26/2018    MLT       Analyze Berger Singerman's Ninth Monthly Fee Application       0.10      $124.50

                  MLT       Analyze Glaser Weil's September fee application                0.20      $249.00

                  MLT       Analyze Young Conaway's fee application (September 2018)       0.40      $498.00

                  RJP       Review YCS&T September compensation application                0.20    No Charge

                  MLT       Telephone conference with S. Beach re Young Conaway's fee      0.10      $124.50
                            application
                      Case 17-12560-KJC        Doc 3008-2        Filed 11/16/18   Page 39 of 110
2314         Woodbridge Group of Companies                                                                  Page 36
0000         Woodbridge Expenses                                                                       Bill # 16753
.

    Date           Init      Description                                                     Hours         Amount

    10/29/2018     MLT       Telephone conference with S. Beach re Young Conaway fee         0.10       $124.50
                             application
    10/30/2018     MLT       Analyze Tenth Monthly Fee Application of Pachulski Stang        0.20       $249.00

                   MLT       Analyze Drinker Biddle's Third Monthly Fee Application          0.30       $373.50
                             (April 2018)
                   MLT       Exchange e-mail correspondence with S. Beach re Young           0.10       $124.50
                             Conaway's voluntary fee reduction
Professional Services Rendered                                                              28.20    $17,237.00

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Financing and Cash Collateral
    File No.:        2314-0012

    Label27
    Professional Services
    Date           Init      Description                                                     Hours         Amount

    10/1/2018      DAF       Email exchange with F. Chin re DIP amendment                    0.10       $107.50

    10/2/2018      DAF       Prepare notice of second DIP amendment                          0.60       $645.00

                   DAF       Prepare order approving second DIP amendment                    0.40       $430.00

                   DAF       Email exchange with F. Chin re DIP amendment                    0.10       $107.50

    10/3/2018      DAF       Follow up email exchanges with B. Brody re DIP amendment        0.20       $215.00

                   MSA       Review email exchanges with Buchalter team re DIP maturity      0.20       $179.00
                             extension status
    10/5/2018      DAF       Emails with F. Chin re DIP balance                              0.20       $215.00

                   DAF       Email to J. Miller re DIP balance                               0.10       $107.50

    10/9/2018      MLT       Analyze DIP lender's invoice                                    0.10       $124.50

                   MSA       Review email exchanges with Buchalter team re status of DIP     0.10         $89.50
                             extension request
                   DAF       Email exchange with B. Brody re DIP amendment                   0.20       $215.00

    10/11/2018     DAF       Analyze Hankey DIP extension proposal                           0.20       $215.00

                   MLT       Analyze extension proposal for DIP loan                         0.10       $124.50
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18      Page 40 of 110
2314        Woodbridge Group of Companies                                                                  Page 37
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                       Hours       Amount

                  DAF       Email exchange with F. Chin re DIP amendment terms                0.10     $107.50

                  DAF       Email exchange with B. Brody re status of DIP amendment           0.20     $215.00

                  MSA       Review email exchanges with Buchalter team re DIP                 0.20     $179.00
                            extension status and terms
                  MLT       Exchange e-mail correspondence with M. Deckebach re               0.10     $124.50
                            financing
                  MSA       Review email exchanges with Hankey capital re DIP                 0.10       $89.50
                            extension terms
    10/12/2018    DAF       Confer with F. Reiss, R. Pachulski and M. Tuchin re               0.40     $430.00
                            liquidation trust financing
                  MLT       Confer with R. Pachulski, F. Reiss, and D. Fidler re              0.40     $498.00
                            liquidation trust financing
                  MLT       Exchange e-mail correspondence with F. Chin and F. Reiss re       0.10     $124.50
                            financing issues
    10/13/2018    DAF       Several email exchanges with F. Chin re liquidation trust         0.50     $537.50
                            financing
                  DAF       Emails with F. Reiss re liquidation trust financing               0.20     $215.00

    10/16/2018    DAF       Prepare for meeting with D. Sokol, S. Govindraj, F. Reiss, F.     0.90     $967.50
                            Chin re liquidation trust financing
                  DAF       Analyze draft of second DIP amendment (from DIP lender            0.40     $430.00
                            counsel)
                  MSA       Analyze draft Amendment No. 2 and exhibit of amended loan         0.90     $805.50
                            and security agreement
                  MSA       Draft email to D. Fidler re summary of proposed amendments        0.10       $89.50

                  DAF       Analyze correspondence from F. Chin re DIP amendment              0.10     $107.50

                  DAF       Email exchange with F. Chin re liquidation trust financing        0.10     $107.50

                  MSA       Exchange emails with Buchalter team re Amendment No. 2            0.10       $89.50

                  DAF       Attend meeting with D. Sokol, S. Govindraj, F. Reiss, F. Chin     1.30    $1,397.50
                            re liquidation trust financing
    10/17/2018    DAF       Prepare comments to second DIP amendment                          0.30     $322.50

                  DAF       Confer with M. Sountas-Argiropoulos re second DIP                 0.20     $215.00
                            amendment
                  MSA       Confer with D. Fidler re second DIP amendment                     0.20     $179.00
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18    Page 41 of 110
2314        Woodbridge Group of Companies                                                                  Page 38
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                     Hours         Amount

                  DAF       Email to F. Chin re second DIP amendment                        0.10       $107.50

                  DAF       Call with F. Chin, M. Fong re second DIP amendment              0.30       $322.50

                  DAF       Email exchanges with F. Chin re liquidation trust financing     0.10       $107.50

                  DAF       Analyze correspondence from F. Chin re new sale offers          0.10       $107.50

                  MSA       Exchange emails with client team re summary of proposed         0.30       $268.50
                            amendments in Amendment No. 2 and comments to same
                  DAF       Email to D. Sokol, S. Govindraj re liquidation trust funding    0.10       $107.50

                  DAF       Email with S. Govindraj re NDA for liquidation trust            0.10       $107.50
                            financing
    10/18/2018    MSA       Confer with D. Fidler re proposed DIP amendment                 0.10         $89.50

                  DAF       Email to F. Chin re non-disclosure agreement re liquidation     0.20       $215.00
                            trust financing
    10/22/2018    DAF       Call with M. Fong re DIP balance                                0.10       $107.50

                  DAF       Emails with M. Fong re DIP balance and projection               0.20       $215.00

                  DAF       Analyze correspondence from F. Chin re liquidation trust        0.10       $107.50
                            funding
    10/23/2018    DAF       Several email exchanges with F. Chin re liquidation trust       0.30       $322.50
                            financing
                  DAF       Email exchanges with S. Govindraj re liquidation trust          0.20       $215.00
                            financing
    10/29/2018    DAF       Confer with M. Tuchin and F. Reiss re post-effective date       0.40       $430.00
                            financing
                  MLT       Confer with D. Fidler and F. Reiss re post-effective date       0.40       $498.00
                            financing
    10/31/2018    DAF       Analyze correspondence from F. Chin re wind-down entity         0.10       $107.50
                            financing
                  MLT       Exchange e-mail correspondence with F. Chin and F. Reiss re     0.10       $124.50
                            trust borrowing
Professional Services Rendered                                                             12.80    $13,567.00
                      Case 17-12560-KJC        Doc 3008-2     Filed 11/16/18    Page 42 of 110
2314         Woodbridge Group of Companies                                                              Page 39
0000         Woodbridge Expenses                                                                   Bill # 16753
.

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Litigation and Adversary Proceedings
    File No.:        2314-0013

    Label27
    Professional Services
    Date           Init      Description                                                   Hours       Amount

    10/1/2018      RJP       Exchange email correspondence with M. Tuchin and D. Stern     0.10       $99.50
                             re Contrarian appeal and settlement offer
                   RJP       Analyze email correspondence to B. O’Neill re Contrarian      0.10       $99.50
                             appeal and settlement negotiations
                   MLT       Analyze correspondence from D. Stern to B. O'Neill re         0.10     $124.50
                             Contrarian appeal; exchange e-mail correspondence with D.
                             Stern re same
    10/2/2018      DAF       Analyze Committee lien avoidance complaint                    0.50     $537.50

                   MLT       Analyze committee complaint                                   0.20     $249.00

                   WLH       Analyze as-filed UCC adversary action                         0.10       $89.50

                   MLT       Analyze draft motion to revoke pro hac vice application       0.40     $498.00

                   DAF       Email exchanges with J. Morris re Committee lien avoidance    0.20     $215.00
                             complaint
                   MLT       Exchange e-mail correspondence with J. Morris re draft        0.10     $124.50
                             motion to revoke pro hac vice application
    10/3/2018      JMW       Analyze committee complaint against Woodbridge for            0.20     $145.00
                             fraudulent transfers
                   JMW       Analyze correspondence from J. Sarachek re committee          0.10       $72.50
                             complaint
                   DAF       Analyze revised motion re revocation of Sarachek pro hac      0.30     $322.50
                             vice admission
                   MLT       Analyze revised pro hac vice revocation motion (multiple      0.40     $498.00
                             versions)
                   JMW       Analyze committee’s motion (and exhibits) to disqualify       0.30     $217.50
                             Joseph Sarachek
                   RJP       Analyze UCC motion to revoke J. Sarachek pro hac vice         0.30     $298.50
                             admission
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 43 of 110
2314        Woodbridge Group of Companies                                                                 Page 40
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  RJP       Review correspondence from J. Sarachek re discovery,             0.10       $99.50
                            settlement, and UCC derivative standing complaint
                  SMK       Call with defendant D. Durr re adv. Complaint                    0.30     $202.50

                  DAF       Email to J. Morris re revised motion re revocation of Sarachek   0.10     $107.50
                            pro hac vice admission
                  MLT       Exchange e-mail correspondence with R. Pachulski, B.             0.10     $124.50
                            Sandler, and J. Morris re motion to revoke Sarachek pro hac
                            vice application
    10/4/2018     MSA       Research re UCC issues incident to Contrarian appeal             0.20     $179.00

                  MLT       Prepare issues list re Sarachek complaint                        0.30     $373.50

                  RJP       Prepare outline and recommendation re response to                0.80     $796.00
                            newly-filed Abbott v. Woodbridge adversary complaint
                  MLT       Analyze Sarachek complaint                                       0.80     $996.00

                  WLH       Analyze new Saracheck complaint                                  0.30     $268.50

                  DAF       Analyze new Sarachek complaint against Woodbridge                0.60     $645.00

                  JMW       Analyze new Sarachek noteholder complaint re consumer            0.70     $507.50
                            fraud and elder abuse
                  JMW       Analyze 8/21 hearing transcript in connection with Sarachek      0.20     $145.00
                            allegations re committee complaint
                  RJP       Analyze newly-filed Abbott v. Woodbridge adversary               1.20    $1,194.00
                            complaint from J. Sarachek
                  MSA       Confer with R. Pfister re UCC issues incident to Contrarian      0.10       $89.50
                            appeal
                  RJP       Confer with M. Sountas-Argiropoulos re UCC issues incident       0.10       $99.50
                            to Contrarian appeal
                  WLH       Analyze correspondence from M. Tuchin and R. Pfister re          0.10       $89.50
                            tactical options re new complaint
                  RJP       Exchange email correspondence with M. Tuchin re next steps       0.20     $199.00
                            in connection with newly-filed Abbott v. Woodbridge
                            adversary complaint
    10/5/2018     MLT       Exchange e-mail correspondence with J. Morris re Sarachek's      0.10     $124.50
                            new complaint
                  DAF       Analyze multiple correspondence from J. Morris re new            0.20     $215.00
                            Sarachek complaint
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18      Page 44 of 110
2314        Woodbridge Group of Companies                                                                 Page 41
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

    10/8/2018     RJP       Legal research and analysis re grounds for responding to         0.80     $796.00
                            Abbott complaint
                  RJP       Prepare outline of potential response/motion directed to         0.50     $497.50
                            Abbott complaint and strategic considerations re same
                  JMW       Analyze answer from B. Barber re broker complaint filed          0.20     $145.00
                            against him
                  RJP       Analyze claims and causes of action in Abbott complaint re       0.60     $597.00
                            alleged secured status of certain noteholders and assertion of
                            late-filed claims
                  SMK       Analyze new Sarachek adversary complaint                         0.40     $270.00

                  MSA       Confer with R. Pfister re UCC issues incident to Contrarian      0.10       $89.50
                            appeal
                  SMK       Confer with R. Pfister re Contrarian appeal answering brief      0.10       $67.50

                  RJP       Confer with S. Kidder re Contrarian appeal answering brief       0.10       $99.50

                  RJP       Review correspondence from M. Sountas-Argiropoulos re            0.10       $99.50
                            UCC issues incident to Contrarian appeal
                  RJP       Confer with S. Kidder re newly-filed J. Sarachek complaint       0.10       $99.50

                  SMK       Confer with R. Pfister re new Sarachek complaint                 0.10       $67.50

    10/9/2018     RJP       Prepare Comerica appellate answering brief                       0.70     $696.50

                  RJP       Review appellate filing re Battaglia prepetition California      0.10       $99.50
                            litigation
                  RJP       Analyze Connecticut court’s decision denying 91 LLC’s            0.30     $298.50
                            motion for summary judgment in prepetition foreclosure
                            litigation
                  RJP       Exchange email correspondence with M. Tuchin re Contrarian       0.10       $99.50
                            appellate answering brief
                  MLT       Exchange e-mail correspondence with D. Stern re Sarachek's       0.10     $124.50
                            new complaint
                  DAF       Confer with R. Pfister re Sarachek issues                        0.20     $215.00

                  RJP       Confer with D. Fidler re Sarachek issues                         0.20     $199.00

                  DAF       Call with R. Nevins, M. Tuchin re Sarachek disqualification      0.10     $107.50
                            motion
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 45 of 110
2314        Woodbridge Group of Companies                                                                   Page 42
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                       Hours        Amount

                  MLT       Telephone conference with R. Nevins and D. Fidler re              0.10      $124.50
                            Sarachek disqualification motion
                  RJP       Review correspondence from OCP counsel B. Rich re                 0.10        $99.50
                            Connecticut court’s denial of motion for summary judgment
                            in prepetition 91 LLC litigation
    10/10/2018    SMK       Research re fraudulent transfer claims for recovery of broker     1.90    $1,282.50
                            commissions
                  DAF       Analyze factual and legal issues re complaints against            1.40    $1,505.00
                            Riverdale property noteholders
                  MLT       Analyze Sarachek appeal and related documents; exchange           0.10      $124.50
                            e-mail correspondence with counsel to committees re same
                  DAF       Call with R. Pachulski, J. Weiss re motion to revoke Sarachek     0.30      $322.50
                            pro hac vice
                  JMW       Telephone conference with D. Fidler, R. Pachulski re              0.30      $217.50
                            Sarachek issues
    10/11/2018    RJP       Prepare and serve ECF registration for district court appeal      0.70    No Charge
                            (Contrarian)
                  SMK       Draft stipulation extending Klager answer deadline                0.20      $135.00

                  JMW       Analyze order extending removal deadline                          0.10        $72.50

                  RJP       Analyze correspondence from D. Stermer and OCP counsel            0.20      $199.00
                            R. Roberts re next steps in connection with prepetition
                            foreclosure litigation following denial of summary judgment
                  SMK       Email T. Abrams re stip extending Klager answer deadline          0.20      $135.00

                  SMK       Email D. Durr re stipulation extending answer deadline            0.20      $135.00

    10/12/2018    SDP       Prepare e-noticing registration form for D. Stern in Contrarian   0.10    No Charge
                            litigation
                  JMW       Analyze Sycamore discovery responses                              0.10        $72.50

                  RJP       Exchange email correspondence with D. Stern and S. Pearson        0.20    No Charge
                            re ECF registration for D. Stern for district court appeal
                            (Contrarian)
                  SDP       Exchange e-mail correspondence with R. Pfister re e-noticing      0.20    No Charge
                            registration for D. Stern in Contrarian litigation
                  SDP       Exchange e-mail correspondence with D. Stern re e-noticing        0.20    No Charge
                            registration form for Contrarian litigation
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18     Page 46 of 110
2314        Woodbridge Group of Companies                                                                  Page 43
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

                  SDP       Exchange e-mail correspondence with D. Laskin re e-noticing      0.20    No Charge
                            registration for D. Stern
                  RJP       Review correspondence from E. Lorenzini re settlement            0.10        $99.50
                            discussion in connection with prepetition Battaglia litigation
                  RJP       Exchange email correspondence with D. Laskin (YCST) re           0.20    No Charge
                            pro hac vice applications for Owlwood/LaRochelle appeal
                  DAF       Confer with F. Reiss, R. Pachulski, M. Tuchin re motion to       0.20      $215.00
                            revoke Sarachek pro hac vice
                  MLT       Confer with F. Reiss, R. Pachulski and D. Fidler re motion to    0.20      $249.00
                            revoke Sarachek pro hac vice order
    10/15/2018    RJP       Prepare answering brief re Contrarian appeal                     0.50      $497.50

                  SMK       Draft answering brief in Contrarian appeal                       4.60    $3,105.00

    10/16/2018    SMK       Research re answering brief re Contrarian appeal                 1.00      $675.00

                  SMK       Draft answering brief re Contrarian appeal                       5.70    $3,847.50

                  WLH       Revise draft template complaint vs. Class 6 claimants            0.90      $805.50

                  MLT       Analyze recent caselaw re 548(c) defense                         0.60      $747.00

                  MLT       Analyze U.S. Trustee objection in I Global re Sarachek           0.10      $124.50

                  RJP       Review appellate court order in prepetition South Carolina 95    0.10        $99.50
                            Partners litigation
                  RJP       Analyze draft motion for rehearing re summary judgment           0.20      $199.00
                            decision in 91 LLC prepetition Connecticut litigation
                  WLH       Analyze new opinion re Ponzi broker payments                     0.20      $179.00

                  RJP       Review correspondence from D. Stermer re prepetition             0.10        $99.50
                            Battaglia litigation
                  RJP       Telephone conference with D. Neier (Comerica’s counsel) re       0.30      $298.50
                            Comerica document production
                  RJP       Review correspondence from D. Stermer and OCP counsel A.         0.10        $99.50
                            Hill re South Carolina prepetition litigation (95 Partners)
                  MLT       Analyze correspondence from J. Morris re motion to revoke        0.10      $124.50
                            Sarachek pro hac vice order
    10/17/2018    SMK       Research re answering brief re Contrarian appeal                 0.50      $337.50

                  SMK       Draft answering brief re Contrarian appeal                       6.50    $4,387.50
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 47 of 110
2314        Woodbridge Group of Companies                                                                 Page 44
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                     Hours        Amount

                  DAF       Analyze Sarachek opposition to motion to revoke pro hac vice    0.30      $322.50

                  MLT       Analyze Sarachek's opposition (including declaration) to        0.60      $747.00
                            motion to revoke pro hac vice application
                  WLH       Analyze Sarachek response to revocation motion                  0.20      $179.00

                  DAF       Confer with M. Tuchin, R. Pachulski re Sarachek opposition      0.50      $537.50
                            to motion to revoke pro hac vice
                  MLT       Confer with R. Pachulski and D. Fidler re Sarachek's            0.50      $622.50
                            opposition to motion to revoke pro hac vice application
    10/18/2018    SMK       Research re answering brief re Contrarian appeal                1.20      $810.00

                  SMK       Draft answering brief re Contrarian appeal                      5.40    $3,645.00

                  MLT       Analyze emails with J. Miller and J. Sarachek re committee's    0.70      $871.50
                            document request
                  JMW       Analyze potential evidentiary emails for reply re Sarachek      0.30      $217.50
                            revocation motion
                  RJP       Review correspondence from P. Duffy and I. Bambrick re          0.10        $99.50
                            further continuance of Contrarian note motion
                  RJP       Review correspondence from OCP counsel B. Rich re motion        0.10        $99.50
                            for rehearing re summary judgment in 91 LLC prepetition
                            Connecticut litigation
                  MLT       Prepare correspondence to J. Morris re requested Sarachek       0.10      $124.50
                            emails
                  MLT       Call with J. Morris and R. Pachulski re Sarachek pro hac vice   0.20      $249.00
                            revocation motion
                  MLT       Exchange e-mail correspondence with J. Morris re appeal         0.10    No Charge

                  MLT       Analyze correspondence from J. Morris re communications         0.10      $124.50
                            with C. Steege re hearing on committee's revocation motion
    10/19/2018    SMK       Research new case law re Ponzi commissions                      0.30      $202.50

                  SMK       Draft answering brief re Contrarian appeal                      2.50    $1,687.50

                  RJP       Revise Contrarian answering brief                               1.20    $1,194.00

                  WLH       Revise draft answer re Barber counterclaim                      0.10        $89.50

                  MLT       Analyze answers to complaints (JMI Associates and Cossu)        0.40      $498.00

                  WLH       Analyze S. Kidder email re issues re broker adversaries         0.20      $179.00
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 48 of 110
2314        Woodbridge Group of Companies                                                                Page 45
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

                  RJP       Analyze correspondence from D. Stermer and OCP counsel          0.20     $199.00
                            B. Rich and R. Roberts re motion for rehearing re summary
                            judgment ruling in prepetition Connecticut litigation
                  MLT       Exchange e-mail correspondence with J. Morris and R.            0.10     $124.50
                            Pachulski re Sarachek pro hac vice revocation motion
    10/21/2018    DAF       Analyze Committee reply re motion to revoke Sarachek pro        0.30     $322.50
                            hac vice
                  MLT       Analyze committee's reply re Sarachek pro hac vice              0.60     $747.00
                            revocation motion
                  JMW       Analyze committee's draft reply in support of Sarachek          0.20     $145.00
                            revocation
    10/22/2018    RJP       Analyze Contrarian opening brief and key authorities relief     1.50    $1,492.50
                            upon therein, in preparation of answering brief
                  MLT       Analyze revised reply re motion to revoke pro hac vice          0.50     $622.50
                            application (several versions)
                  MLT       Analyze unitholder committee joinder re revocation of           0.10     $124.50
                            Sarachek pro hac vice order
                  MLT       Analyze J. Morris declaration re motion to revoke pro hac       0.10     $124.50
                            vice order
                  JMW       Analyze stipulation between debtors and Andrew Costa in         0.10       $72.50
                            adversary proceeding
                  JMW       Analyze edits from D. Stern to committee reply in support of    0.20     $145.00
                            Sarachek revocation motion
                  JMW       Analyze unitholders’ group draft joinder re Sarachek            0.10       $72.50
                            revocation reply
                  RJP       Analyze UCC's reply re J. Sarachek pro hac vice revocation      0.30     $298.50
                            motion, together with supporting declaration and exhibits
                            thereto
                  WLH       Analyze reply re Saracheck revocation                           0.10       $89.50

                  RJP       Prepare correspondence to E. Kramer re status of Comerica       0.20     $199.00
                            document production and expected next tranche of materials
                  MLT       Analyze correspondence from J. Sabin re comments to revised     0.20     $249.00
                            reply re motion to revoke pro hac vice application
                  MLT       Exchange e-mail correspondence with J. Morris and R.            0.20     $249.00
                            Pachulski re motion to revoke pro hac vice application
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18      Page 49 of 110
2314        Woodbridge Group of Companies                                                                  Page 46
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

                  MLT       Analyze correspondence from C. Steege and J. Morris re           0.10    No Charge
                            continuance of hearing on motion to revoke Sarachek pro hac
                            vice order
    10/23/2018    SMK       Revise answering brief re Contrarian appeal to finalize for      1.30      $877.50
                            filing
                  RJP       Revise Contrarian answering brief                                6.40    $6,368.00

                  SMK       Draft appendix to Contrarian appeal brief                        0.20      $135.00

                  RJP       Review correspondence from M. Goehring re document               0.10        $99.50
                            review platform for Comerica production
                  MLT       Analyze Answer to Counterclaim in Barber Adversary               0.10      $124.50

                  RJP       Review correspondence from D. Stern re Contrarian                0.10        $99.50
                            answering brief
                  RJP       Review correspondence from D. Finger re Bellflower               0.10        $99.50
                            prepetition New York State litigation
                  MLT       Analyze correspondence from C. Steege, J. Miller, and I.         0.10      $124.50
                            Bambrick re continuance of hearing on pro hac vice
                            revocation motion
    10/24/2018    SMK       Revise answering brief in Contrarian appeal, including           1.50    $1,012.50
                            incorporate D. Stern and R. Pfister edits
                  RJP       Revise draft Contrarian answering brief                          0.50      $497.50

                  RJP       Analyze D. Stern comments/edits re draft Contrarian              0.30      $298.50
                            answering brief
                  MLT       Analyze revised letter to Magistrate re Sarachek appeal          0.10      $124.50

                  DMS       Revise Appellee's Brief in connection with Contrarian appeal     3.00    $3,735.00
                            (includes review of Opening Brief, cases, record)
                  RJP       Analyze opinion denying rehearing re summary judgment            0.30      $298.50
                            motion in connection with 91 LLC prepetition litigation
                  RJP       Analyze correspondence from OCP counsel (B. Rich and R.          0.30      $298.50
                            Roberts) and D. Stermer re denial of rehearing and November
                            30 pretrial conference in 91 LLC prepetition litigation
                  RJP       Exchange email correspondence with D. Stermer, B. Feldman,       0.20      $199.00
                            and I. Bambrick re New York state prepetition Bellflower
                            litigation
    10/25/2018    SMK       Further revision of answering brief re Contrarian, including     0.20      $135.00
                            creation of Ex. A
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 50 of 110
2314        Woodbridge Group of Companies                                                                  Page 47
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

                  RJP       Revise draft Contrarian brief                                    0.70      $696.50

                  MLT       Revise reply brief in Contrarian appeal                          0.80      $996.00

                  RJP       Analyze D. Stern proposed revisions/notes re draft Contrarian    0.20      $199.00
                            answering brief
                  DMS       Suggest edits to as revised Appellees' Brief (Contrarian         0.70      $871.50
                            appeal)
                  RJP       Telephone conference with D. Stermer re prepetition litigation   0.20      $199.00

                  RJP       Review email correspondence from D. Stermer and OCP              0.30      $298.50
                            counsel (D. Finger and H. Crystal) re prepetition Bellflower
                            litigation
    10/26/2018    SMK       Further revisions to finalize answering brief re Contrarian      1.20      $810.00
                            appeal
                  RJP       Revise near-final Contrarian answering brief (including tables   0.50      $497.50
                            and exhibits)
                  RJP       Revise draft supplemental appendix and accompanying              0.40      $398.00
                            exhibit to Contrarian answering brief
                  RJP       Analyze memorandum re Comerica document production               0.50      $497.50
                            from Girard Bibbs
                  MLT       Analyze Hot Document Chart (Comerica)                            0.30      $373.50

                  DMS       Revise letters to defaulting defendants advising them of         0.30      $373.50
                            consequences of failing to respond
                  SMK       Email D. Stern re deadlines and action items in broker           0.10    No Charge
                            adversaries
                  RJP       Review correspondence from D. Stermer and OCP counsel B.         0.20      $199.00
                            Rich re 91 LLC pretrial conference
                  DAF       Confer with R. Pachulski, M. Tuchin re Sarachek issues and       0.40      $430.00
                            potential settlement terms
                  MLT       Confer with R. Pachulski and D. Fidler re Sarachek issues and    0.40      $498.00
                            potential settlement terms
    10/27/2018    SMK       Analyze YCST comments to answering brief re Contrarian           0.40      $270.00
                            appeal
                  SMK       Email R. Pfister re YCST comments to answering brief re          0.10        $67.50
                            Contrarian appeal
                  RJP       Review email correspondence from S. Kidder re Contrarian         0.10        $99.50
                            answering brief
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 51 of 110
2314        Woodbridge Group of Companies                                                                 Page 48
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                     Hours        Amount

                  RJP       Review email correspondence from J. Weiss re Girard Sharp       0.10        $99.50
                            memorandum concerning Comerica document production
                  RJP       Review email correspondence from I. Bambrick re Contrarian      0.10        $99.50
                            answering brief
    10/28/2018    DMS       Suggest edits to Appellees' Brief in Contrarian appeal          0.50      $622.50

                  RJP       Analyze YCST mark-up (UCC-related) of Contrarian                0.50      $497.50
                            answering brief
                  DMS       Review YCST comments on Appellees' Brief in Contrarian          0.40      $498.00
                            appeal
                  RJP       Prepare correspondence to J. Weiss re Girard Sharp              0.10        $99.50
                            memorandum concerning Contrarian document production
                  RJP       Prepare email correspondence to I. Bambrick, S. Beach, and      0.20      $199.00
                            E. Morton re Contrarian answering brief (UCC portion)
    10/29/2018    SMK       Final revisions of answering brief re Contrarian appeal         1.30      $877.50

                  RJP       Prepare ECF noticing request for D. Stern re Contrarian         0.10    No Charge
                            appeal
                  RJP       Revise Contrarian answering brief, exhibit thereto, and         0.80      $796.00
                            supplemental appendix
                  RJP       Review D. Stern edits to draft Contrarian answering brief       0.10        $99.50

                  JMW       Analyze answering brief re Contrarian appeal                    0.30      $217.50

                  RJP       Exchange email correspondence with I. Bambrick re               0.10        $99.50
                            supplemental appendix in Contrarian appeal
                  RJP       Telephone conference with S. Beach re Contrarian answering      0.20      $199.00
                            brief
                  RJP       Prepare email correspondence to S. Beach, E. Morton, and I.     0.10        $99.50
                            Bambrick re Contrarian answering brief
    10/30/2018    RJP       Review correspondence with OCP counsel H. Crystal and D.        0.10        $99.50
                            Stermer re Bellflower prepetition New York litigation
                  WLH       Exchange e-mail correspondence with H. Rutten re dismissal      0.10        $89.50
                            of Loyola adversary proceeding
                  SMK       Email I. Bambrick and M. Neiburg re Loyola adversary            0.10        $67.50
                            dismissal
                  MLT       Analyze correspondence from H. Rutten and W. Holt re            0.10      $124.50
                            Loyola settlement and dismissal of adversary
                      Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 52 of 110
2314         Woodbridge Group of Companies                                                                  Page 49
0000         Woodbridge Expenses                                                                       Bill # 16753
.

    Date           Init      Description                                                     Hours         Amount

    10/31/2018     SMK       Draft notice of dismissal re Loyola AP                          0.20       $135.00

                   JMW       Analyze Loyola notice of dismissal of lawsuit                   0.10         $72.50

                   WLH       Analyze draft Loyola dismissal notice                           0.10         $89.50

                   RJP       Analyze correspondence (with exhibits) re lien release          0.20       $199.00
                             requests in connection with concluded prepetition litigation
                             matters
Professional Services Rendered                                                              92.50    $80,789.50

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Meetings and Communications With Creditors
    File No.:        2314-0014

    Label27
    Professional Services
    Date           Init      Description                                                     Hours         Amount

    10/2/2018      JMW       Analyze 10/1 joint inquiry log                                  0.10         $72.50

                   JMW       Analyze 10/2 joint inquiry log                                  0.10         $72.50

    10/3/2018      MLT       Prepare for weekly call with committees                         0.10       $124.50

                   JMW       Revise (update) ballot call and inquiry log                     0.10         $72.50

                   JMW       Analyze joint inquiry log                                       0.10         $72.50

                   SDP       Analyze correspondence between S. Heckert and J. Weiss re       0.20         $75.00
                             inquiry from L. Alonso (several)
                   JMW       Telephone conference with L. Alonso re his structured           0.10         $72.50
                             settlement
                   DAF       Attend weekly call with UCC, Noteholder, and Unitholder         0.40       $430.00
                             professionals to discuss strategy and next steps
                   MLT       Attend weekly call with UCC, Noteholder, and Unitholder         0.40       $498.00
                             professionals to discuss strategy and next steps
                   JMW       Attend weekly call with UCC, Noteholder, and Unitholder         0.40       $290.00
                             professionals to discuss strategy and next steps
    10/4/2018      JMW       Analyze joint inquiry log                                       0.10         $72.50

    10/5/2018      WLH       Exchange e-mail correspondence with D. Fidler re response to    0.10         $89.50
                             Saracheck re DIP loan balance
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18      Page 53 of 110
2314        Woodbridge Group of Companies                                                                  Page 50
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                       Hours       Amount

    10/7/2018     JMW       Analyze 10/5 joint inquiry log                                    0.10       $72.50

    10/8/2018     JMW       Analyze joint inquiry log                                         0.10       $72.50

    10/9/2018     MLT       Prepare agenda for weekly call with committees                    0.10     $124.50

                  JMW       Analyze agenda for 10/10 committees call                          0.10       $72.50

                  SDP       Analyze correspondence between J. Weiss and B. Feldman re         0.20       $75.00
                            structured settlement creditor inquiry (multiple)
                  JMW       Analyze correspondence from S. Heckert re inquiry from R.         0.10       $72.50
                            Bradshaw
    10/10/2018    DAF       Attend weekly call with UCC, Noteholder, and Unitholder           0.70     $752.50
                            professionals to discuss strategy and next steps
                  JMW       Attend weekly call with UCC, Noteholder, and Unitholder           0.70     $507.50
                            professionals to discuss strategy and next steps
    10/12/2018    JMW       Telephone conference with L. Alonso re his claim                  0.10       $72.50

    10/17/2018    MLT       Prepare for call with committees                                  0.20     $249.00

                  DAF       Attend weekly call with UCC, Noteholder, and Unitholder           0.80     $860.00
                            professionals to discuss strategy and next steps
                  MLT       Attend weekly call with UCC, Noteholder, and Unitholder           0.80     $996.00
                            professionals to discuss strategy and next steps
                  JMW       Attend weekly call with UCC, Noteholder, and Unitholder           0.80     $580.00
                            professionals to discuss strategy and next steps
    10/19/2018    JMW       Analyze joint inquiry log                                         0.10       $72.50

    10/22/2018    SMK       Respond to claimant email re voting results and confirmation      0.10       $67.50

    10/23/2018    DAF       Analyze investor call reports re confirmation issues              0.30     $322.50

                  JMW       Analyze correspondence from S. Heckert re inquiry from M.         0.10       $72.50
                            Cohen (noteholder and unitholder)
    10/25/2018    JMW       Analyze joint inquiry log                                         0.10       $72.50

    10/26/2018    JMW       Analyze joint inquiry log                                         0.10       $72.50

    10/30/2018    JMW       Prepare correspondence to I. Bambrick re committee inquiry        0.10       $72.50
                            re effective date
                  JMW       Analyze correspondence from S. Heckert re inquiry from            0.10       $72.50
                            Goodman and Nekavsil
                         Case 17-12560-KJC         Doc 3008-2       Filed 11/16/18   Page 54 of 110
2314            Woodbridge Group of Companies                                                                  Page 51
0000            Woodbridge Expenses                                                                       Bill # 16753
.

    Date              Init       Description                                                    Hours         Amount

    10/31/2018        MLT        Prepare for call with committees                               0.30       $373.50

                      MLT        Telephone conference with R. Pachulski re follow-up from       0.50       $622.50
                                 standing committee call
                      MLT        Telephone conference with J. Sabin re follow-up from           0.10       $124.50
                                 standing committee call
                      DAF        Attend weekly call with UCC, Noteholder, and Unitholder        1.00     $1,075.00
                                 professionals to discuss strategy and next steps
                      MLT        Attend weekly call with UCC, Noteholder, and Unitholder        1.00     $1,245.00
                                 professionals to discuss strategy and next steps
                      JMW        Attend weekly call with UCC, Noteholder, and Unitholder        1.00       $725.00
                                 professionals to discuss strategy and next steps
Professional Services Rendered                                                                 11.90    $11,439.50

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Non-Working Travel
    File No.:                2314-0015

    Label27
    Professional Services
    Date              Init       Description                                                    Hours         Amount

    10/23/2018        MLT        Travel to Wilmington for hearing (1/2 of non-working travel    1.10     $1,369.50
                                 time)
                      MLT        Travel to Wilmington for hearing (1/2 of non-working travel    1.10    No Charge
                                 time)
                      JMW        One-half non working travel time to DE for confirmation        3.80     $2,755.00
                                 hearing
                      JMW        One-half non working travel time to DE for confirmation        3.80    No Charge
                                 hearing
                      WLH        Travel from Los Angeles to Wilmington                          1.50     $1,342.50

                      WLH        Travel from Los Angeles to Wilmington                          1.50    No Charge

    10/24/2018        WLH        Return travel from Wilmington to Los Angeles                   3.50     $3,132.50

                      WLH        Return travel from Wilmington to Los Angeles                   3.50    No Charge

                      MLT        Return to Los Angeles from confirmation hearing (1/2 of        1.60     $1,992.00
                                 non-working travel)
                         Case 17-12560-KJC          Doc 3008-2      Filed 11/16/18     Page 55 of 110
2314            Woodbridge Group of Companies                                                                       Page 52
0000            Woodbridge Expenses                                                                            Bill # 16753
.

    Date              Init       Description                                                         Hours         Amount

                      MLT        Return to Los Angeles from confirmation hearing (1/2 of             1.70    No Charge
                                 non-working travel)
Professional Services Rendered                                                                      23.10    $10,591.50

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Plan and Disclosure Statement
    File No.:                2314-0016

    Label27
    Professional Services
    Date              Init       Description                                                         Hours         Amount

    10/1/2018         DAF        Factual research re responses to numerous noteholder and            1.60     $1,720.00
                                 unitholder inquiries re plan voting, ballot issues and net claim
                                 calculations
                      DAF        Analyze 10/1 plan ballot tabulation report                          0.30       $322.50

                      DAF        Analyze numerous noteholder and unitholder plan ballots re          0.90       $967.50
                                 compliance with voting instructions and treatment of ballot
                                 elections for purposes of tabulations
                      MLT        Analyze updated ballot tabulation report                            0.10       $124.50

                      WLH        Analyze correspondence re plan valuation issues                     0.10         $89.50

                      DAF        Email exchange with W. Holt re treatment of IRA tax claim           0.10       $107.50
                                 under plan
                      WLH        Exchange emails with D. Fidler re plan treatment of IRS             0.10         $89.50
                                 claim
                      MLT        Exchange e-mail correspondence with B. Sharp re Riverdale           0.10       $124.50
                                 noteholders
                      MLT        Exchange e-mail correspondence with F. Chin and B. Sharp re         0.20       $249.00
                                 valuation testimony
                      DAF        Email exchange with J. Klepfer re revised ballot                    0.10       $107.50

                      DAF        Email exchange with C. Alexander re revised ballot                  0.10       $107.50

                      MLT        Exchange e-mail correspondence with H. Rutten re Loyola             0.10       $124.50
                                 ballot
    10/2/2018         DAF        Factual research re responses to noteholder and unitholder          1.40     $1,505.00
                                 ballot voting and ballot election questions
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18    Page 56 of 110
2314        Woodbridge Group of Companies                                                                 Page 53
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  WLH       Analyze updated ballot report and implications of same           0.20     $179.00

                  DAF       Analyze numerous plan ballots re treatment of ballot elections   0.80     $860.00
                            and compliance with voting instructions for purposes of
                            tabulations
                  DAF       Analyze revised ballots for L. Miller, S. Miller                 0.10     $107.50

                  DAF       Analyze 10/2 plan voting summary                                 0.20     $215.00

                  DAF       Analyze YCST comments to plan settlement motion                  0.30     $322.50

                  MLT       Analyze ballot tabulation report                                 0.10     $124.50

                  MLT       Analyze Revised Draft Plan Settlements Motion from Young         0.20     $249.00
                            Conaway
                  JMW       Analyze interim tabulation reports (several)                     0.10       $72.50

                  WLH       Analyze YCST markup of plan settlements motion                   0.30     $268.50

                  DAF       Email exchanges with W. Holt re plan settlement motion           0.20     $215.00

                  WLH       Exchange emails with D. Fidler re plan settlements motion        0.10       $89.50

                  DAF       Analyze correspondence from F. Chin re confirmation              0.20     $215.00
                            declarations
                  DAF       Email exchange with S. Beach re voting tabulation                0.10     $107.50

                  DAF       Email to R. Pachulski, S. Kortanek, J. Sabin re extension of     0.10     $107.50
                            voting deadline for additional noteholder ballot
                  DAF       Email exchange with E. Young re disputed claims election         0.20     $215.00

                  DAF       Email exchanges with C. Farwell re revised ballot                0.20     $215.00

                  DAF       Confer with R. Pachulski re plan confirmation issues             0.70     $752.50

                  DAF       Confer with R. Pachulski re responses to investor calls          0.20     $215.00

                  MLT       Exchange e-mail correspondence with S. Kortanek re ballot        0.10     $124.50
                            tabulation report
    10/3/2018     DAF       Factual research re responses to numerous noteholder and         3.40    $3,655.00
                            unitholder ballot voting and ballot election questions
                  WLH       Revise near-final draft of plan settlement motion                0.50     $447.50

                  WLH       Review and revise current working draft Confirmation Order,      0.40     $358.00
                            including to address SEC comments
                    Case 17-12560-KJC        Doc 3008-2        Filed 11/16/18     Page 57 of 110
2314       Woodbridge Group of Companies                                                                  Page 54
0000       Woodbridge Expenses                                                                       Bill # 16753
.

    Date         Init      Description                                                       Hours       Amount

                 SMK       Draft B. Sharp declaration ISO confirmation                       2.90    $1,957.50

                 SMK       Draft F. Chin declaration ISO confirmation                        0.50     $337.50

                 DAF       Analyze revised plan settlement motion                            0.30     $322.50

                 DAF       Analyze disclosure statement schedule 3 re several net claim      0.30     $322.50
                           reconciliations
                 DAF       Analyze 10/3 updated plan voting summary                          0.20     $215.00

                 DAF       Analyze legal issues re plan Class 6                              0.40     $430.00

                 MLT       Analyze revised plan settlement motion                            0.40     $498.00

                 MLT       Analyze revised confirmation order                                0.20     $249.00

                 MLT       Analyze updated ballot report                                     0.10     $124.50

                 MLT       Review Chin valuation testimony re confirmation                   0.80     $996.00

                 JMW       Analyze final version for filing of plan settlements motion       0.40     $290.00

                 JMW       Analyze prior F. Chin testimony re debtors’ property              0.30     $217.50
                           valuations in connection with preparation of confirmation
                           evidence
                 JMW       Analyze 10/1 solicitation undeliverable package                   0.10       $72.50

                 JMW       Analyze updated interim tabulation chart                          0.10       $72.50

                 JMW       Analyze membership of Class 6 voting holders                      0.10       $72.50

                 WLH       Analyze updated balloting results                                 0.10       $89.50

                 DAF       Confer with W. Holt re plan voting issues                         0.20     $215.00

                 DAF       Confer with W. Holt, J. Weiss, S. Kidder re plan confirmation     0.70     $752.50
                           evidence
                 DAF       Confer with W. Holt re plan ballot results                        0.20     $215.00

                 JMW       Confer with S. Kiddler, D. Fidler, W. Holt re plan                0.70     $507.50
                           confirmation evidence
                 WLH       Exchange e-mail correspondence with M. Tuchin and D.              0.30     $268.50
                           Fidler re SEC and GDC plan changes and related issues
                           (numerous)
                 WLH       Prepare correspondence to S. Kidder re materials for              0.10       $89.50
                           Confirmation Declaration
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18     Page 58 of 110
2314        Woodbridge Group of Companies                                                                 Page 55
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  WLH       Confer with D. Fidler re plan balloting results                  0.20     $179.00

                  WLH       Attend meeting with D. Fidler, J. Weiss and S. Kidder re plan    0.70     $626.50
                            confirmation evidence
                  WLH       Confer with D. Fidler re plan voting issues                      0.20     $179.00

                  SMK       Confer with D. Fidler, W. Holt, J. Weiss re plan confirmation    0.70     $472.50
                            evidence
                  DAF       Email exchange with E. Young re plan voting summary              0.10     $107.50

                  JMW       Exchange e-mail correspondence with I. Bambrick re filing of     0.10       $72.50
                            plan declaration under seal
                  WLH       Exchange e-mail correspondence with I. Bambrick re plan          0.10       $89.50
                            settlement motion
                  WLH       Exchange e-mail correspondence with I. Bambrick (YCST) re        0.10       $89.50
                            form of Final Decree Order
                  WLH       Telephone conference with J. Sabin (Venable) re plan             0.30     $268.50
                            settlement and confirmation issues
                  DAF       Email to S. Persichilli re plan ballot question                  0.10     $107.50

                  DAF       Analyze correspondence from P. Jackson re plan ballots           0.20     $215.00

                  DAF       Call with P. Jackson re plan voting results                      0.10     $107.50

                  DAF       Call with T. Almassian re R. Regner ballots and contribution     0.20     $215.00
                            of claims
                  DAF       Email to P. Jackson re plan voting results                       0.10     $107.50

                  DAF       Email to R. Pachulski, S. Kortanek, J. Sabin re plan voting      0.10     $107.50
                            results
                  MLT       Analyze correspondence from P. Jackson re plan voting            0.10     $124.50

                  JMW       Analyze correspondence from P. Jackson re Class 6 plan           0.10       $72.50
                            acceptance
    10/4/2018     DAF       Factual research re responses to numerous noteholder and         2.80    $3,010.00
                            unitholder ballot voting and ballot election questions
                  WLH       Revise current draft Confirmation Order                          0.10       $89.50

                  DAF       Analyze legal issues re treatment of certain plan ballots        0.60     $645.00

                  DAF       Analyze order approving plan solicitation procedures re          0.20     $215.00
                            tabulation of ballots and claim elections
                     Case 17-12560-KJC        Doc 3008-2        Filed 11/16/18     Page 59 of 110
2314        Woodbridge Group of Companies                                                                  Page 56
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                       Hours       Amount

                  DAF       Analyze legal issues re revisions to plan supplement              0.40     $430.00

                  DAF       Analyze updated plan voting summary                               0.20     $215.00

                  MLT       Analyze updated plan voting summary                               0.10     $124.50

                  JMW       Analyze updated tabulation report                                 0.10       $72.50

                  WLH       Analyze Plan Procedures Order re balloting issues                 0.20     $179.00

                  DAF       Confer with W. Holt re plan voting                                0.20     $215.00

                  DAF       Email exchange with T. Jeremiassen re Konczey replacement         0.10     $107.50
                            Class 5 ballot
                  DAF       Call with E. Young re Class 5 ballot inquiry                      0.10     $107.50

                  MLT       Analyze correspondence from S. Newman and W. Holt re              0.10     $124.50
                            confirmation order revisions
                  WLH       Exchange e-mail correspondence with D. Baddley (SEC) re           0.10       $89.50
                            revisions to draft Confirmation Order
                  WLH       Exchange e-mail correspondence with S. Neuman (Gibson             0.10       $89.50
                            Dunn) re Confirmation Order revisions
                  WLH       Confer with D. Fidler re plan voting                              0.20     $179.00

                  DAF       Analyze correspondence from D. Baddley re revised                 0.10     $107.50
                            confirmation order
                  DAF       Email exchanges with T. Almassian re R. Regner ballots and        0.20     $215.00
                            net claims calculation
                  DAF       Prepare correspondence to R. Pachulski, S. Kortanek, J. Sabin     0.10     $107.50
                            re plan voting results
                  MLT       Analyze correspondence from D. Baddley and W. Holt re             0.10     $124.50
                            confirmation order
    10/5/2018     DAF       Factual research re responses to noteholder and unitholder        1.10    $1,182.50
                            ballot voting and ballot election issues
                  WLH       Revise draft Confirmation Order to address issues from IRS        0.30     $268.50
                            objection
                  DAF       Analyze IRS plan objection                                        0.20     $215.00

                  DAF       Analyze plan re IRS requested revisions                           0.40     $430.00

                  DAF       Analyzed updated ballot summaries                                 0.20     $215.00
                    Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18        Page 60 of 110
2314       Woodbridge Group of Companies                                                                     Page 57
0000       Woodbridge Expenses                                                                          Bill # 16753
.

    Date         Init      Description                                                         Hours        Amount

                 DAF       Analyze numerous plan ballots re treatment of ballot elections      1.30    $1,397.50
                           and compliance with voting instructions for purposes of
                           tabulations
                 MLT       Analyze IRS objection                                               0.20      $249.00

                 MLT       Analyze ballots of Sarachek clients                                 0.20      $249.00

                 RJP       Review IRS limited objection to confirmation                        0.10        $99.50

                 WLH       Analyze IRS plan objection                                          0.20      $179.00

                 WLH       Analyze correspondence re potential noteholder-unitholder           0.10        $89.50
                           plan objection re Chin contract
                 WLH       Further review IRS's proposed language                              0.20      $179.00

                 WLH       Analyze correspondence re extension of Saracheck objection          0.10        $89.50
                           deadline
                 DAF       Confer with W. Holt re IRS plan objection                           0.30      $322.50

                 MLT       Confer with W. Holt re confirmation issues in light of              0.20      $249.00
                           Owlwood opinion
                 WLH       Confer with D. Fidler re IRS plan objection                         0.30      $268.50

                 WLH       Confer with M. Tuchin re confirmation implications of               0.20      $179.00
                           Owlwood opinion
                 DAF       Email to I. Bambrick re extension of objection deadline to          0.10      $107.50
                           cure amounts
                 DAF       Email exchange S. Beach, I. Bambrick re Sarachek request to         0.10      $107.50
                           extend plan objection deadline
                 DAF       Email exchanges with P. Jackson re voting results                   0.20      $215.00

                 DAF       Email to S. Persichilli re Class 3 and Class 5 ballots              0.10      $107.50

                 DAF       Email exchange with J. Miller re Sarachek plan objection            0.10      $107.50
                           deadline
                 MLT       Analyze correspondence from S. Kortanek re confirmation             0.10    No Charge
                           objection deadline
                 MLT       Exchange e-mail correspondence with J. Fiore (noteholder) re        0.10      $124.50
                           plan issues
                 MLT       Analyze correspondence from J. Miller re extension of               0.10    No Charge
                           objection deadline
                     Case 17-12560-KJC         Doc 3008-2       Filed 11/16/18    Page 61 of 110
2314        Woodbridge Group of Companies                                                                   Page 58
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                        Hours       Amount

    10/6/2018     DAF       Analyze legal issues raised by IRS plan objection                  0.40     $430.00

                  WLH       Exchange e-mail correspondence with M. Tuchin re issues            0.20     $179.00
                            raised by IRS confirmation objection
                  MLT       Prepare correspondence to B. Sharp, F. Chin, D. Boyce, and         0.10     $124.50
                            V. Calder re confirmation objections
                  MLT       Confer with R. Pachulski re Sarachek plan issues                   0.40     $498.00

    10/7/2018     JMW       Analyze IRS plan objection                                         0.30     $217.50

    10/8/2018     DAF       Legal research re plan confirmation issues                         0.70     $752.50

                  DAF       Factual research re responses to numerous noteholder and           0.80     $860.00
                            unitholder inquiries re plan voting, ballot issues and net claim
                            calculations
                  WLH       Revise draft Confirmation Order based on Comerica objection        0.20     $179.00

                  SMK       Draft declarations ISO confirmation                                3.20    $2,160.00

                  SMK       Prepare table of non-voting/reduced amount claims                  0.30     $202.50

                  DAF       Analyze noteholder inquiries re ballots relating to IRA            0.20     $215.00
                            accounts
                  DAF       Analyze additional plan ballots re treatment of ballot elections   0.90     $967.50
                            and tabulations
                  DAF       Analyze Comerica plan objection                                    0.20     $215.00

                  DAF       Analyze revisions to confirmation order to address plan            0.20     $215.00
                            objections
                  DAF       Analyze multiple ballot reports                                    0.40     $430.00

                  MLT       Analyze Comerica's limited objection to confirmation               0.10     $124.50

                  JMW       Analyze interim tabulation report                                  0.10       $72.50

                  JMW       Analyze interim Sarachek client tabulation report                  0.10       $72.50

                  JMW       Analyze Comerica limited objection                                 0.20     $145.00

                  JMW       Analyze revised proposed confirmation order                        0.40     $290.00

                  JMW       Analyze list of non-voting or reduced amount claims                0.10       $72.50

                  RJP       Review Comerica’s limited objection to confirmation                0.10       $99.50

                  RJP       Review G3 Group LA’s objection to confirmation                     0.10       $99.50
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18      Page 62 of 110
2314        Woodbridge Group of Companies                                                                  Page 59
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                       Hours       Amount

                  WLH       Analyze correspondence from D. Boyce (Musick Peeler) re           0.10       $89.50
                            initial reactions to IRS plan objections
                  WLH       Analyze updated ballot report and implications of same            0.30     $268.50

                  WLH       Analyze Comerica objection and follow-up with D. Fidler and       0.20     $179.00
                            J. Weiss re same
                  WLH       Analyze confirmation and cure objection                           0.10       $89.50

                  DAF       Confer with J. Weiss re Comerica plan objection                   0.20     $215.00

                  DAF       Confer with M. Tuchin re confirmation hearing, evidence and       1.30    $1,397.50
                            objections
                  MLT       Confer with D. Fidler re plan objections, evidence, and           1.30    $1,618.50
                            confirmation hearing
                  JMW       Confer with D. Fidler re Comerica plan objection                  0.20     $145.00

                  MLT       Exchange e-mail correspondence with B. Sharp re                   0.10     $124.50
                            confirmation hearing
                  MLT       Analyze correspondence from D. Boyce re IRS plan objection        0.10     $124.50

                  DAF       Email exchange with E. Westberg re plan ballot summary            0.20     $215.00

                  SDP       Exchange e-mail correspondence with S. Heckert re B.              0.20       $75.00
                            Wermuth ballot
                  JMW       Analyze correspondence from S. Heckert re request of E.           0.10       $72.50
                            Knight for replacement ballot
                  JMW       Prepare correspondence to three committees re permission to       0.10       $72.50
                            extend ballot deadline for E. Knight
                  SMK       Email E. Westberg re vote tabulation                              0.10       $67.50

    10/9/2018     MLT       Research re voting issues re late-filed claims (revised by J.     0.50     $622.50
                            Sabin)
                  SMK       Draft declarations ISO confirmation                               0.80     $540.00

                  SMK       Draft Plan Confirmation Brief                                     0.90     $607.50

                  WLH       Review and revise draft Chin and Sharp confirmation               1.80    $1,611.00
                            declarations
                  DAF       Analyze several plan ballots re voting elections and              0.60     $645.00
                            tabulations
                  DAF       Analyze updated voting summary                                    0.20     $215.00
                     Case 17-12560-KJC        Doc 3008-2        Filed 11/16/18     Page 63 of 110
2314        Woodbridge Group of Companies                                                                  Page 60
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                       Hours       Amount

                  DAF       Analyze voting summary and tabulation reports for                 0.70     $752.50
                            noteholders and unitholders represented by Sarachek
                  MLT       Analyze ballot tabulation report                                  0.20     $249.00

                  SDP       Analyze ballots and prepare summary re Sarachek clients           1.40     $525.00

                  JMW       Analyze interim tabulation report                                 0.10       $72.50

                  WLH       Analyze updated balloting results                                 0.10       $89.50

                  DAF       Confer with J. Weiss re confirmation objections                   0.40     $430.00

                  DAF       Confer with M. Tuchin re plan voting results                      0.30     $322.50

                  DAF       Confer with M. Tuchin re cram-down of Class 6                     0.40     $430.00

                  MLT       Confer with D. Fidler re voting results                           0.30     $373.50

                  MLT       Confer with D. Fidler re cram-down of Class 6                     0.40     $498.00

                  SDP       Confer with D. Fidler re Sarachek voting summary                  0.20       $75.00

                  JMW       Confer with D. Fidler re plan confirmation objections             0.40     $290.00

                  JMW       Analyze correspondence from F. Chin re effective date target      0.10       $72.50
                            distributions
                  DAF       Email to R. Pachulski, S. Kortanek, J. Sabin re plan voting       0.10     $107.50
                            summary
                  DAF       Call with J. Sabin, M. Tuchin re confirmation issues              0.20     $215.00

                  MLT       Telephone conference with J. Sabin re confirmation issues         0.10     $124.50

                  MLT       Analyze correspondence from J. Miller re plan voting;             0.10     $124.50
                            exchange e-mail correspondence with D. Fidler re same
                  MLT       Telephone conference with J. Sabin and D. Fidler re               0.20     $249.00
                            confirmation issues
    10/10/2018    DAF       Factual research re responses to numerous noteholder and          0.80     $860.00
                            unitholder inquiries re plan voting and ballot elections
                  DAF       Revise summary of ballot elections of noteholders and             0.50     $537.50
                            unitholders represented by Sarachek
                  JMW       Revise plan confirmation memorandum of points and                 1.70    $1,232.50
                            authorities
                  JMW       Revise declarations in support of plan confirmation               0.80     $580.00
                     Case 17-12560-KJC         Doc 3008-2       Filed 11/16/18    Page 64 of 110
2314        Woodbridge Group of Companies                                                                  Page 61
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                       Hours       Amount

                  WLH       Review and revise current draft plan confirmation brief           0.80     $716.00

                  SMK       Draft brief ISO confirmation                                      0.60     $405.00

                  SMK       Draft declarations ISO confirmation                               0.50     $337.50

                  DAF       Analyze several Class 6 ballots re Class 3 election               0.30     $322.50

                  SDP       Review ballots and related documents re voting analysis           2.70    $1,012.50

                  JMW       Analyze Sarachek ballot tabulation report                         0.10       $72.50

                  WLH       Analyze real estate overview presentation                         0.20     $179.00

                  DAF       Confer with J. Weiss re confirmation objections                   0.40     $430.00

                  SDP       Exchange e-mail correspondence with D. Fidler and S. Kidder       0.20       $75.00
                            re voting analysis
                  JMW       Confer with D. Fidler re confirmation objections                  0.40     $290.00

                  WLH       Exchange e-mail correspondence with D. Fidler and J. Weiss        0.20     $179.00
                            re confirmation declarations (multiple)
                  DAF       Call with F. Chin re initial cash distribution                    0.20     $215.00

                  DAF       Email to R. Pachulski, J. Sabin, S. Kortanek re extension of      0.10     $107.50
                            A. Myrick voting deadline
                  DAF       Email exchange with S. Heckert re extension of A. Myrick          0.10     $107.50
                            voting deadline
                  SDP       Exchange e-mail correspondence with E. Westberg re ballots        0.30     $112.50
                            and voting summaries (multiple)
                  SDP       Exchange e-mail correspondence with E. Westberg re ballots        0.30     $112.50
                            and voting analysis (multiple)
    10/11/2018    DAF       Factual research re ballot tabulations and voting                 0.80     $860.00

                  DAF       Legal research re confirmation issues                             0.90     $967.50

                  JMW       Research re issues raised in Sarachek objection                   0.80     $580.00

                  SMK       Research case law re: Sarachek confirmation objection             0.70     $472.50

                  MLT       Prepare issues list re Sarachek plan objection                    0.20     $249.00

                  JMW       Revise confirmation brief                                         1.60    $1,160.00

                  WLH       Draft additions for draft confirmation brief, including related   2.50    $2,237.50
                            research
                    Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18    Page 65 of 110
2314       Woodbridge Group of Companies                                                                Page 62
0000       Woodbridge Expenses                                                                     Bill # 16753
.

    Date         Init      Description                                                     Hours       Amount

                 SMK       Further revisions to declarations ISO confirmation              0.50     $337.50

                 DAF       Analyze numerous ballots re plan voting and ballot elections    1.80    $1,935.00

                 DAF       Analyze Sarachek plan objection                                 0.40     $430.00

                 MLT       Analyze Sarachek plan objection                                 0.40     $498.00

                 MLT       Analyze Kapila report re evidence of Ponzi scheme               0.80     $996.00

                 MLT       Analyze ballot tabulation report                                0.30     $373.50

                 SDP       Analyze ballots and prepare summary re Class 3 claimants        1.40     $525.00

                 SDP       Analyze Class 6 ballots and update summary                      1.40     $525.00

                 JMW       Analyze Sarachek confirmation objection                         0.30     $217.50

                 JMW       Analyze updated tabulation results                              0.30     $217.50

                 RJP       Analyze J. Sarachek objection to confirmation, including key    0.70     $696.50
                           case authorities cited therein
                 WLH       Analyze correspondence re invalid ballots                       0.10       $89.50

                 WLH       Analyze memo from tax advisors re IRS plan issues               0.20     $179.00

                 WLH       Analyze Sarachek confirmation objection                         0.40     $358.00

                 WLH       Further analyze detailed balloting results                      0.30     $268.50

                 SMK       Analyze Sarachek confirmation objection                         0.30     $202.50

                 DAF       Confer with J. Weiss and W. Holt re confirmation brief          0.50     $537.50

                 DAF       Confer with W. Holt, J. Weiss re Sarachek confirmation          0.30     $322.50
                           objection
                 DAF       Confer with W. Holt re confirmation brief                       0.40     $430.00

                 SDP       Exchange e-mail correspondence with D. Fidler re Sarachek       0.20       $75.00
                           ballots
                 SDP       Exchange e-mail correspondence with D. Fidler re voting         0.30     $112.50
                           analysis (multiple)
                 JMW       Confer with D. Fidler and W. Holt re plan confirmation brief    0.50     $362.50

                 JMW       Confer with D. Fidler, W. Holt re Sarachek confirmation         0.30     $217.50
                           objection
                    Case 17-12560-KJC         Doc 3008-2       Filed 11/16/18      Page 66 of 110
2314       Woodbridge Group of Companies                                                                   Page 63
0000       Woodbridge Expenses                                                                        Bill # 16753
.

    Date         Init      Description                                                        Hours       Amount

                 WLH       Confer with D. Fidler and J. Weiss re plan confirmation brief      0.30     $268.50
                           (partial)
                 WLH       Exchange e-mail correspondence with M. Tuchin re plan              0.10       $89.50
                           indemnity scope
                 WLH       Confer with D. Filder and J. Weiss re Sarachek confirmation        0.30     $268.50
                           objection
                 WLH       Exchange e-mail correspondence with M. Tuchin re                   0.10       $89.50
                           confirmation briefing
                 WLH       Analyze updated balloting report                                   0.10       $89.50

                 WLH       Confer with D. Fidler re confirmation brief                        0.40     $358.00

                 WLH       Exchange correspondence with D. Fidler re confirmation             0.20     $179.00
                           arguments
                 WLH       Analyze correspondence from M. Tuchin re balloting report          0.10       $89.50

                 SMK       Analyze D. Filder email re evidence in support of                  0.10       $67.50
                           confirmation
                 DAF       Analyze multiple correspondence from T. Jeremiassen re net         0.20     $215.00
                           claims reconciliations
                 DAF       Emails with T. Jeremiassen re reconciliation of net claims         0.20     $215.00

                 DAF       Email exchanges with T. Jeremiassen re net note and net unit       0.20     $215.00
                           claim analysis
                 MLT       Exchange e-mail correspondence with D. Boyce re IRS plan           0.20     $249.00
                           objection
                 DAF       Email exchange with S. Persichilli re ballot tabulation            0.10     $107.50

                 DAF       Call with R. Pachulski re initial distribution to creditors        0.20     $215.00

                 DAF       Email exchanges with S. Heckert re response to additional          0.20     $215.00
                           requests to extend plan voting deadline
                 DAF       Email to E. Westberg re plan voting results                        0.10     $107.50

                 DAF       Emails with E. Young re ballot tabulation issues                   0.20     $215.00

                 DAF       Email exchanges with E. Westberg re per-debtor ballot              0.20     $215.00
                           tabulations
                 MLT       Exchange e-mail correspondence with J. Morris re Ponzi             0.10     $124.50
                           scheme evidence
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18     Page 67 of 110
2314        Woodbridge Group of Companies                                                                 Page 64
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  MLT       Telephone conference with R. Pachulski re Sarachek plan          0.30     $373.50
                            objection
                  SDP       Exchange e-mail correspondence with A. Moodie and D.             0.30     $112.50
                            Fidler re class 6 ballots
                  SDP       Exchange e-mail correspondence with E. Young and D. Fidler       0.30     $112.50
                            re voting results
                  SDP       Analyze email exchange between D. Fidler and Garden City         0.20       $75.00
                            Group re Class 6 ballots
                  SDP       Exchange e-mail correspondence with A. Moodie re certain         0.40     $150.00
                            Class 5, 6, and invalid ballots (multiple)
                  SDP       Analyze email exchange between D. Fidler and GCG re              0.40     $150.00
                            updated voting report and tabulations (multiple)
                  JMW       Analyze correspondence from D. Boyce re tax confirmation         0.10       $72.50
                            objections
                  JMW       Analyze correspondence from J. Morris re response to             0.20     $145.00
                            Sarachek objection
                  WLH       Exchange e-mail correspondence with E. Westberg (GCG) re         0.10       $89.50
                            balloting report
    10/12/2018    DAF       Legal research re plan confirmation issues                       1.20    $1,290.00

                  WLH       Prepare reply material re Saracheck confirmation objections,     3.00    $2,685.00
                            including related research
                  DAF       Analyze numerous Class 3, 4, 5 and 6 ballots re voting results   2.70    $2,902.50
                            and ballot elections (re preparation of confirmation brief)
                  DAF       Analyze fund-by-fund investor breakdown                          0.40     $430.00

                  MLT       Analyze voting analysis re confirmation issues                   0.40     $498.00

                  MLT       Analyze claims re plan voting issues                             0.20     $249.00

                  SDP       Review ballots and related documents for voting analysis         1.70     $637.50

                  JMW       Analyze claims filed by certain rejecting claimants              0.60     $435.00

                  JMW       Analyze Sarachek voting analysis                                 0.10       $72.50

                  WLH       Analyze issues and emails re balloting results and               0.40     $358.00
                            debtor-by-debtor claim analysis (numerous)
                  WLH       Analyze full debtor Class 4 breakdown                            0.20     $179.00
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18      Page 68 of 110
2314        Woodbridge Group of Companies                                                                  Page 65
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                       Hours       Amount

                  SMK       Analyze preliminary balloting results re Class 4 votes by         0.70     $472.50
                            debtor
                  JMW       Confer with M. Tuchin re confirmation issues                      0.30     $217.50

                  DAF       Confer with J. Weiss re plan voting results                       0.60     $645.00

                  DAF       Confer with W. Holt re note/unit relative holdings                0.30     $322.50

                  MLT       Confer with J. Weiss re confirmation issues                       0.30     $373.50

                  SDP       Exchange e-mail correspondence with D. Fidler re excluded         0.20       $75.00
                            party investor claims
                  SDP       Exchange e-mail correspondence with D. Fidler and R. Pfister      0.20       $75.00
                            re Class 3 election ballots
                  JMW       Confer with D. Filder re plan voting results                      0.60     $435.00

                  WLH       Confer with D. Fidler re note/unit relative holdings              0.30     $268.50

                  DAF       Email exchanges with T. Jeremiassen re Class 6 ballot             0.20     $215.00
                            election
                  DAF       Several email exchanges with N. Troszak, T. Jeremiassen re        0.30     $322.50
                            Class 6 net claims analysis
                  DAF       Numerous emails with S. Heckert, A. Moodie re ballot              0.40     $430.00
                            reconciliations
                  DAF       Email exchange with J. Hanneken re extension of voting            0.10     $107.50
                            deadline and contributed claims
                  DAF       Confer with F. Reiss, R. Pachulski, M. Tuchin re confirmation     0.50     $537.50
                            hearing issues
                  MLT       Telephone conference with D. Baddley and A. Schiff re             0.40     $498.00
                            confirmation hearing
                  MLT       Confer with F. Reiss, R. Pachulski and D. Fidler re               0.50     $622.50
                            confirmation hearing issues
                  SDP       Analyze email exchange between D. Fidler and GCG re Class         0.30     $112.50
                            6 service list (multiple)
                  SMK       Email GCG team re ballot tabulation questions                     0.20     $135.00

    10/13/2018    WLH       Draft material responding to Sarachek for Confirmation Brief,     2.40    $2,148.00
                            including related research
                  JMW       Analyze notice of claim transfers of certain ballots              0.10       $72.50

                  JMW       Analyze Class 6 claims summary from T. Jeremiassen                0.20     $145.00
                     Case 17-12560-KJC        Doc 3008-2         Filed 11/16/18   Page 69 of 110
2314        Woodbridge Group of Companies                                                                 Page 66
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

    10/14/2018    JMW       Factual research in support of confirmation declarations         0.20     $145.00

                  MLT       Revise confirmation declarations                                 1.70    $2,116.50

                  WLH       Revise current drafts of confirmation brief and declarations     1.90    $1,700.50

                  WLH       Revise current draft Confirmation Order; circulate same to       0.30     $268.50
                            internal team
                  WLH       Further revise confirmation brief and declarations, including    2.00    $1,790.00
                            based on M. Tuchin’s comments and questions re draft
                            declarations
                  SMK       Exchange emails with M. Tuchin, D. Fidler, W. Holt re Plan       0.20     $135.00
                            Confirmation Brief and declarations
                  DAF       Email to E. Westberg re plan voting results                      0.20     $215.00

    10/15/2018    JMW       Research legal issues re substantive consolidation in response   2.40    $1,740.00
                            to Sarachek opposition
                  DAF       Revise confirmation brief and declarations                       2.60    $2,795.00

                  JMW       Revise confirmation memorandum in support of plan                2.20    $1,595.00

                  JMW       Revise declaration in support of confirmation                    0.70     $507.50

                  WLH       Revise draft Effective Date notice                               0.20     $179.00

                  SMK       Further revisions on confirmation brief                          0.50     $337.50

                  SMG       Prepare stipulation re Tannor plan vote                          0.70     $437.50

                  DAF       Analyze plan re provision on plan modifications and              0.20     $215.00
                            amendments
                  DAF       Analyze numerous plan ballots re voting results and ballot       1.40    $1,505.00
                            elections (re preparation of confirmation brief)
                  DAF       Analyze update plan ballot summary                               0.20     $215.00

                  MLT       Analyze inserts to confirmation order                            0.20     $249.00

                  MLT       Analyze voting stipulation                                       0.10     $124.50

                  JMW       Analyze updated tabulation results                               0.10       $72.50

                  WLH       Analyze correspondence re timing of final balloting data         0.10       $89.50

                  WLH       Analyze correspondence re DSI witness for Confirmation           0.10       $89.50
                            Hearing
                     Case 17-12560-KJC        Doc 3008-2        Filed 11/16/18    Page 70 of 110
2314        Woodbridge Group of Companies                                                                  Page 67
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

                  WLH       Analyze draft materials from F. Chin re property valuation       0.30      $268.50
                            analysis and issues
                  WLH       Analyze updated balloting results                                0.10        $89.50

                  SMK       Analyze M. Tuchin and W. Holt revisions to declarations ISO      0.40      $270.00
                            confirmation
                  DAF       Confer with J. Weiss re reply to Sarachek plan objection         0.50      $537.50

                  DAF       Confer with W. Holt, J. Weiss re balloting results               0.20      $215.00

                  SDP       Analyze correspondence from D. Fidler re L. Shemtob Class        0.10        $37.50
                            6 ballot
                  SDP       Analyze ballots and related documents for voting analysis        2.80    $1,050.00

                  SDP       Exchange e-mail correspondence with D. Fidler re Class 6         0.20        $75.00
                            analysis
                  JMW       Confer with D. Fidler re reply to Sarachek plan objection        0.50      $362.50

                  JMW       Confer with D. Fidler, W. Holt re balloting results              0.20      $145.00

                  WLH       Confer with D. Fidler and J. Weiss re balloting results          0.20      $179.00

                  DAF       Email to F. Chin re confirmation declaration                     0.10      $107.50

                  DAF       Email exchange with F. Chin re confirmation declaration          0.20      $215.00

                  WLH       Prepare correspondence to Committee advisors re revisions to     0.30      $268.50
                            proposed Confirmation Order
                  SMG       Exchange e-mail correspondence with I. Bambrick re               0.10    No Charge
                            stipulation re Tannor plan vote
                  DAF       Follow up email exchange with E. Westberg re plan voting         0.10      $107.50
                            summary
                  MLT       Telephone conference with R. Tannor re plan issues               0.50      $622.50

                  MLT       Prepare correspondence to R. Tannor re voting stipulation        0.10      $124.50

                  SDP       Exchange e-mail correspondence with GCG re updated ballot        0.20        $75.00
                            tabulation report
                  SDP       Exchange e-mail correspondence with GCG re Class 3 and 6         0.20        $75.00
                            ballots
    10/16/2018    DAF       Factual research re plan voting issues                           0.60      $645.00
                    Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18      Page 71 of 110
2314       Woodbridge Group of Companies                                                                  Page 68
0000       Woodbridge Expenses                                                                       Bill # 16753
.

    Date         Init      Description                                                       Hours       Amount

                 JMW       Research re legal issues (substantive consolidation,              1.10     $797.50
                           acceptance)
                 DAF       Revise confirmation declarations and exhibits                     2.10    $2,257.50

                 MLT       Revise confirmation brief                                         1.80    $2,241.00

                 JMW       Revise brief in support of confirmation                           1.80    $1,305.00

                 JMW       Revise Sharp declaration in support of confirmation               0.40     $290.00

                 WLH       Draft Exhibit D to Confirmation Order                             0.20     $179.00

                 WLH       Revise working draft Confirmation Brief                           0.30     $268.50

                 WLH       Revise current draft Confirmation Brief; email D. Fidler and      0.50     $447.50
                           J. Weiss re same
                 SMK       Revise F. Chin declaration ISO confirmation                       0.50     $337.50

                 SMK       Revise motion to seal Ex. 1 to Chin declaration ISO               0.30     $202.50
                           confirmation and order thereon
                 DAF       Analyze updated ballot report                                     0.20     $215.00

                 SDP       Analyze ballots and related documents for voting analysis         3.70    $1,387.50

                 JMW       Analyze open issues in confirmation order                         0.30     $217.50

                 JMW       Analyze Exhibit A to Chin declaration                             0.20     $145.00

                 WLH       Analyze correspondence re proposed solutions to Comerica          0.10       $89.50
                           and IRS objections
                 WLH       Analyze balloting question for GCG                                0.40     $358.00

                 WLH       Analyze correspondence from D. Neier (Winston) re                 0.10       $89.50
                           resolution of Comerica objection to Confirmation
                 WLH       Analyze further revised balloting report and implications of      0.30     $268.50
                           same
                 WLH       Analyze draft sealing motion                                      0.20     $179.00

                 SDP       Exchange e-mail correspondence with D. Fidler re Class            0.30     $112.50
                           elections
                 SDP       Exchange e-mail correspondence with D. Fidler, R. Pfister,        0.40     $150.00
                           and J. Weiss re voting analysis of Class 6 elections (multiple)
                 WLH       Exchange e-mail correspondence with D. Fidler re exhibits to      0.30     $268.50
                           Confirmation Order (numerous)
                    Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 72 of 110
2314       Woodbridge Group of Companies                                                                Page 69
0000       Woodbridge Expenses                                                                     Bill # 16753
.

    Date         Init      Description                                                     Hours       Amount

                 WLH       Confer with J. Weiss re exhibits to Confirmation Order          0.10       $89.50

                 SMK       Exchange emails with D. Fidler, W. Holt, J. Weiss re Chin       0.20     $135.00
                           declaration/property valuation
                 SMK       Exchange emails with E. Westerberg re tabulation results        0.20     $135.00

                 DAF       Email exchanges with F. Chin re wind-down entity asset          0.30     $322.50
                           valuation
                 DAF       Emails with F. Chin re G3 cure objection and resolution         0.20     $215.00

                 MLT       Analyze correspondence from F. Chin and M. Fong re Chin         0.10     $124.50
                           declaration
                 JMW       Exchange e-mail correspondence with N. Troszak, D. Fidler,      0.30     $217.50
                           W. Holt, T. Jeremiassen re fund debtor voting results
                 SMK       Email I. Bambrick re filing Chin declaration exhibit under      0.10       $67.50
                           seal
                 DAF       Email exchange with M. Fong re wind-down entity asset           0.10     $107.50
                           valuation
                 DAF       Several emails with E. Westberg re plan voting and Garden       0.30     $322.50
                           City voting declaration
                 DAF       Confer with R. Pachulski and M. Tuchin re confirmation          1.40    $1,505.00
                           brief, evidence, and hearing
                 MLT       Confer with R. Pachulski and D. Fidler re confirmation brief,   1.40    $1,743.00
                           evidence, and hearing
                 SDP       Analyze correspondence from D. Fidler, W. Holt, E.              0.40     $150.00
                           Westberg, and N. Troszak re ballot tabulation (multiple)
                 JMW       Prepare correspondence to D. Neier re Comerica plan             0.20     $145.00
                           objection
                 JMW       Prepare correspondence to A. Kunofsky re IRS plan objection     0.20     $145.00

                 WLH       Prepare correspondence to T. Jeremaissen and N. Troszak         0.20     $179.00
                           (both DSI) re cash balance information
                 WLH       Telephone conference with E. Young (GCG) re tabulation          0.20     $179.00
                           issues
                 WLH       Further emails with GCG re ballot tabulation                    0.10       $89.50

                 WLH       Exchange e-mail correspondence with E. Westberg, D. Fidler      0.20     $179.00
                           and J. Weiss re questions re ballot results (multiple)
                 WLH       Further correspondence re balloting process points (multiple)   0.20     $179.00
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18    Page 73 of 110
2314        Woodbridge Group of Companies                                                                   Page 70
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                       Hours        Amount

                  SMK       Exchange emails with F. Chin and M. Fong re declaration           0.20      $135.00
                            ISO confirmation
    10/17/2018    DAF       Factual research re plan voting issues                            0.50      $537.50

                  DAF       Revise confirmation brief and reply                               1.50    $1,612.50

                  DAF       Revise final decree order                                         0.20      $215.00

                  MLT       Revise declarations in support of confirmation                    1.30    $1,618.50

                  JMW       Revise confirmation brief                                         2.20    $1,595.00

                  JMW       Revise Sharp confirmation declaration                             1.40    $1,015.00

                  JMW       Revise Kapila confirmation declaration                            0.10        $72.50

                  WLH       Revise draft Final Decree Order                                   0.20      $179.00

                  WLH       Revise draft balloting certification                              0.30      $268.50

                  WLH       Revise draft Confirmation Brief                                   0.20      $179.00

                  SMK       Revise motion to seal Chin declaration                            0.20      $135.00

                  SMG       Draft Kapila declaration                                          1.60    $1,000.00

                  DAF       Analyze form of final decree order                                0.20      $215.00

                  DAF       Analyze updated plan ballot report and reconciliation             0.40      $430.00

                  DAF       Analyze voting declaration                                        0.30      $322.50

                  MLT       Analyze transcript of trustee hearing and summary re              0.50      $622.50
                            evidence for confirmation hearing
                  MLT       Analyze proposed Final Decree                                     0.10      $124.50

                  MLT       Analyze Kapila declaration                                        0.10      $124.50

                  JMW       Analyze prior evidence and testimony from SEC Trustee trial       1.20      $870.00
                            re Ponzi scheme finding
                  JMW       Analyze updated voting tabulation reports                         0.20      $145.00

                  JMW       Analyze draft final decree order                                  0.20      $145.00

                  JMW       Analyze status of exhibits to be filed 10/19 in connection with   0.40      $290.00
                            confirmation pleadings
                  WLH       Analyze list of materials for filing this week                    0.10    No Charge
                     Case 17-12560-KJC        Doc 3008-2        Filed 11/16/18   Page 74 of 110
2314        Woodbridge Group of Companies                                                                 Page 71
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                     Hours        Amount

                  WLH       Analyze correspondence re additional confirmation               0.10        $89.50
                            declaration
                  RJP       Analyze correspondence re draft reply in further support of     0.30      $298.50
                            confirmation
                  WLH       Analyze M. Tuchin comments re Confirmation Brief                0.30      $268.50

                  WLH       Prepare email to D. Filder, J. Weiss, and S. Kidder re open     0.20      $179.00
                            items re confirmation briefing
                  DAF       Call with F. Chin, M. Fong re plan effective date issues        0.40      $430.00

                  DAF       Email exchange with I. Bambrick re filing of plan documents     0.10      $107.50

                  SMG       Exchange e-mail correspondence with B. Feldman re SEC           0.10        $62.50
                            report
                  DAF       Email exchanges with E. Westberg re plan ballot summary         0.20      $215.00
                            report and voting declaration
                  MLT       Exchange e-mail correspondence with C. Nestor re Kapila         0.10    No Charge
                            declaration
                  SDP       Analyze email exchange between E. Westberg, D. Fidler, W.       0.40      $150.00
                            Holt, S. Beach and E. Young re ballot certification and
                            updated ballot tabulation report (multiple)
                  WLH       Exchange emails with E. Young (GCG) re Confirmation             0.10        $89.50
                            Hearing attendance
    10/18/2018    JMW       Prepare exhibits to Sharp declaration                           0.60      $435.00

                  DAF       Revise confirmation brief and Sharp declaration in support      3.20    $3,440.00
                            and exhibits
                  MLT       Revise Sharp confirmation declaration                           0.60      $747.00

                  SDP       Review ballots re voting analysis                               0.60      $225.00

                  JMW       Revise Brad Sharp plan confirmation declaration                 2.80    $2,030.00

                  JMW       Revise confirmation order Exhibit D                             0.10        $72.50

                  DAF       Analyze motion to shorten time re motion to seal exhibit to     0.20      $215.00
                            Chin declaration
                  DAF       Analyze Sarachek client voting report                           0.40      $430.00

                  DAF       Analyze final plan ballot summary                               0.30      $322.50

                  MLT       Analyze draft CNO re plan settlement motion                     0.10      $124.50
                    Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18     Page 75 of 110
2314       Woodbridge Group of Companies                                                                   Page 72
0000       Woodbridge Expenses                                                                        Bill # 16753
.

    Date         Init      Description                                                        Hours       Amount

                 SDP       Analyze ballots and related documents for voting analysis          6.40    $2,400.00

                 WLH       Analyze correspondence from J. Weiss and I. Bambrick               0.20     $179.00
                           (YCST) re Oct. 19 filings and components of same
                 WLH       Analyze email from J. Sabin (Venable) re IRS lien and              0.10       $89.50
                           interplay with confirmation issues
                 WLH       Analyze revised draft ballot certification                         0.10       $89.50

                 WLH       Analyze revised Sharp declaration                                  0.10       $89.50

                 WLH       Analyze revised form of Effective Date notice                      0.10       $89.50

                 WLH       Analyze draft CNO form re plan settlements motion                  0.10       $89.50

                 WLH       Analyze YCST markup of Confirmation Brief                          0.40     $358.00

                 SMK       Analyze YCST draft motion to shorten re: motion to seal Chin       0.10       $67.50
                           declaration
                 JMW       Confer with D. Fidler re investor inquiries re plan                0.30     $217.50
                           distributions to investors holding investments in IRA accounts
                 DAF       Confer with J. Weiss re revisions to Sharp confirmation            0.40     $430.00
                           declaration
                 DAF       Confer with J. Weiss re investor inquiries re plan distributions   0.30     $322.50
                           to investors with investments in IRA accounts
                 SDP       Exchange e-mail correspondence with D. Fidler re updated           0.20       $75.00
                           voting analysis
                 JMW       Confer with D. Fidler re revisions to Sharp confirmation           0.40     $290.00
                           declaration
                 WLH       Exchange emails with M.Tuchin, D. Fidler, and J. Weiss re          0.10       $89.50
                           Sabin comments and related issues
                 WLH       Exchange emails with D. Fidler and J. Weiss re Sarachek            0.20     $179.00
                           issues and tactical options
                 WLH       Analyze correspondence from M. Tuchin and J. Weiss re              0.20     $179.00
                           revisions to draft Sharp declaration
                 DAF       Call with F. Chin, M. Tuchin, J. Weiss re confirmation             0.20     $215.00
                           hearing preparations
                 DAF       Email to N. Troszak, T. Jeremiassen re confirmation exhibits       0.10     $107.50

                 DAF       Call with T. Jeremiassen re Sharp confirmation declaration         0.20     $215.00
                     Case 17-12560-KJC         Doc 3008-2     Filed 11/16/18     Page 76 of 110
2314        Woodbridge Group of Companies                                                                 Page 73
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                     Hours        Amount

                  MLT       Telephone conference with F. Chin, D. Fidler, and J. Weiss re   0.20      $249.00
                            confirmation hearing preparations
                  JMW       Telephone conference with F. Chin, M. Tuchin, D. Fidler re      0.20      $145.00
                            confirmation hearing preparations
                  JMW       Exchange e-mail correspondence with F. Chin re his              0.10        $72.50
                            declaration
                  DAF       Email exchange with I. Bambrick re confirmation brief and       0.20      $215.00
                            declarations
                  WLH       Exchange emails with S. Beach (YCST) re CNO re plan             0.20      $179.00
                            settlements motion (numerous)
                  SMK       Email I. Bambrick and B. Feldman re motion to shorten           0.10    No Charge

                  DAF       Email to P. Jackson re Sarachek confirmation objection          0.20      $215.00

                  DAF       Call with P. Jackson re confirmation hearing                    0.10      $107.50

                  MLT       Analyze correspondence from C. Nestor and J. Weiss re           0.10    No Charge
                            Kapila testimony
                  SDP       Analyze correspondence between E. Young and W. Holt re          0.20        $75.00
                            ballot certification
                  SDP       Exchange e-mail correspondence with E. Westberg re Class 3      0.20        $75.00
                            and 6 ballots
                  JMW       Exchange e-mail correspondence with C. Nestor re Kapila         0.10        $72.50
                            declaration
                  WLH       Call with E. Young (GCG) re vote certification and              0.10        $89.50
                            Confirmation Hearing questions
    10/19/2018    DAF       Legal and factual research re confirmation issues               2.30    $2,472.50

                  DAF       Revise confirmation brief and Sharp declaration in support      0.90      $967.50
                            thereof
                  DAF       Revise Sarachek clients plan voting analysis                    0.40      $430.00

                  MLT       Prepare outline for Kapila call                                 1.10    $1,369.50

                  MLT       Revise Sharp declaration                                        0.30      $373.50

                  JMW       Revise confirmation memorandum of points and authorities        1.70    $1,232.50
                            for final revisions
                  JMW       Revise Sharp declaration in support of plan confirmation for    1.40    $1,015.00
                            final revisions
                    Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18        Page 77 of 110
2314       Woodbridge Group of Companies                                                                   Page 74
0000       Woodbridge Expenses                                                                        Bill # 16753
.

    Date         Init      Description                                                        Hours       Amount

                 WLH       Revise working draft Confirmation Brief                            0.40     $358.00

                 WLH       Revise Confirmation Brief to finalize same for filing              2.00    $1,790.00

                 WLH       Revise draft Confirmation Order                                    0.20     $179.00

                 MLT       Analyze motion to file exhibit to Chin declaration under seal      0.10     $124.50

                 MLT       Analyze Emily Young Declaration re Ballot Tabulation               0.50     $622.50

                 MLT       Analyze revised confirmation order                                 0.40     $498.00

                 SDP       Analyze ballots and related documents for voting analysis          0.40     $150.00

                 JMW       Analyze updated Garden City Group ballot certification             0.20     $145.00

                 JMW       Analyze draft CNO for plan settlements motion                      0.10       $72.50

                 JMW       Analyze Kapila December 2017 report in preparation for             0.40     $290.00
                           confirmation hearing
                 JMW       Analyze SEC January 2018 testimony in preparation for              0.30     $217.50
                           confirmation hearing
                 RJP       Analyze memorandum and accompanying declarations (B.               1.20    $1,194.00
                           Sharp, Garden City, F. Chin) in support of plan confirmation
                 DAF       Confer with W. Holt, J. Weiss re investor distribution             0.40     $430.00
                           mechanics
                 MLT       Confer with W. Holt and J. Weiss re preparations for               0.40     $498.00
                           confirmation hearing
                 SDP       Exchange e-mail correspondence with D. Fidler re voting            0.30     $112.50
                           analysis (multiple)
                 SDP       Analyze correspondence from W. Holt re revised ballot              0.10       $37.50
                           certification
                 WLH       Confer with D. Fidler and J. Weiss re investor distribution        0.40     $358.00
                           mechanics
                 WLH       Confer with M. Tuchin and J. Weiss re issues re Confirmation       0.40     $358.00
                           Hearing preparation
                 MLT       Analyze correspondence from T. Jeremiassen re Sharp                0.10     $124.50
                           declaration
                 JMW       Confer with D. Fidler, W. Holt re investor distribution            0.40     $290.00
                           mechanics
                 JMW       Confer with W. Holt, M. Tuchin re confirmation hearing             0.40     $290.00
                           preparation
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18     Page 78 of 110
2314        Woodbridge Group of Companies                                                                  Page 75
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

                  JMW       Exchange e-mail correspondence with N. Troszak re                0.10        $72.50
                            distribution mechanics
                  DAF       Email exchange with I. Bambrick re voting declaration            0.10      $107.50

                  DAF       Email to S. Beach re US Trustee confirmation issues              0.10      $107.50

                  MLT       Analyze correspondence from I. Bambrick and S. Beach re          0.10      $124.50
                            U.S. Trustee's confirmation issue
                  SDP       Analyze correspondence from I. Bambrick re revised               0.10        $37.50
                            confirmation order
                  WLH       Exchange e-mail correspondence with J. Sabin (Venable) re        0.10        $89.50
                            plan issues
                  WLH       Exchange e-mail correspondence with I. Bambrick re status of     0.10    No Charge
                            materials for filing
                  WLH       Exchange e-mail correspondence with S. Beach (YCST) re           0.10        $89.50
                            open UST plan comments
                  DAF       Analyze multiple correspondence re US Trustee confirmation       0.30      $322.50
                            issues
                  MLT       Analyze correspondence from J. Sabin and W. Holt re              0.10    No Charge
                            confirmation order
                  MLT       Telephone conference with Dr. Blackburn re confirmation and      0.10      $124.50
                            emergence
                  MLT       Telephone conference with J. Sabin re confirmation hearing       0.10      $124.50

                  SDP       Exchange e-mail correspondence with A. Moodie re Class 3         0.20        $75.00
                            and 6 ballots
                  SDP       Analyze correspondence from E. Young re revised ballot           0.10        $37.50
                            certification
                  JMW       Analyze correspondence from U.S. Trustee re informal plan        0.10        $72.50
                            objection
    10/20/2018    MLT       Prepare for confirmation hearing                                 3.10    $3,859.50

    10/21/2018    JMW       Revise IRA transfer letter for unitholder use                    0.10        $72.50

                  JMW       Prepare correspondence to J. Monohan re transfer of IRA          0.10        $72.50
                            custodian
                  DAF       Analyze J. Sabin comments to confirmation order                  0.20      $215.00

                  WLH       Analyze J. Sabin comments re Confirmation Order                  0.20      $179.00
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18      Page 79 of 110
2314        Woodbridge Group of Companies                                                                  Page 76
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                       Hours       Amount

                  WLH       Analyze Kapila declaration and prior trial testimony re same      0.60     $537.00

                  WLH       Analyze response from J. Sarachek re remaining confirmation       0.10       $89.50
                            issues
                  WLH       Exchange emails with M. Tuchin, D. Fidler, and J. Weiss re        0.30     $268.50
                            reactions to Sabin comments re Confirmation Order
                  WLH       Exchange correspondence with M. Tuchin re confirmation            0.10       $89.50
                            issues being pursued by Sarachek
                  WLH       Exchange correspondence with M. Tuchin re further                 0.10       $89.50
                            follow-up re Sabin comments
                  JMW       Prepare correspondence to B. Sharp re preparation for             0.10       $72.50
                            confirmation hearing
                  RJP       Review correspondence from D. Neier (Comerica) re plan            0.10       $99.50
                            voting question
                  MLT       Exchange e-mail correspondence with J. Sarachek re                0.10     $124.50
                            confirmation hearing
                  MLT       Analyze correspondence from J. Sabin re confirmation order        0.30     $373.50
                            comments
                  MLT       Telephone conference with J. Sabin re confirmation hearing        0.10     $124.50
                            and order
    10/22/2018    MLT       Prepare for confirmation hearing                                  1.80    $2,241.00

                  JMW       Prepare for confirmation hearing attendance (analyze plan and     1.10     $797.50
                            Kapila report)
                  MLT       Prepare outline for call with S. Kapila                           0.30     $373.50

                  WLH       Revise draft balloting errata                                     0.10       $89.50

                  WLH       Revise current draft Confirmation Order                           0.10       $89.50

                  DAF       Analyze several plan ballots re contributed claims election       0.40     $430.00

                  MLT       Analyze errata declaration of Emily Young                         0.10     $124.50

                  JMW       Analyze correspondence from W. Benson (IRS) re sign-off on        0.10       $72.50
                            revised confirmation order
                  JMW       Analyze Sarachek group reservation of rights to plan              0.10       $72.50
                            settlements motion
                  JMW       Analyze errata re voting declaration                              0.10       $72.50
                    Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 80 of 110
2314       Woodbridge Group of Companies                                                                 Page 77
0000       Woodbridge Expenses                                                                      Bill # 16753
.

    Date         Init      Description                                                     Hours        Amount

                 RJP       Review J. Sarachek untimely reservation of rights re plan       0.10        $99.50
                           settlements motion
                 RJP       Review order shortening time re motion to seal exhibit to F.    0.10        $99.50
                           Chin confirmation declaration
                 WLH       Analyze Saracheck RoR re plan settlements motion                0.10        $89.50

                 WLH       Analyze correspondence from IRS counsel re resolution of        0.10        $89.50
                           limited objection
                 SMK       Analyze Sarachek reservation of rights re plan settlement       0.10    No Charge
                           motion
                 RJP       Exchange email correspondence with D. Fidler, W. Holt, and      0.20      $199.00
                           J. Weiss re contributed claims election data
                 WLH       Exchange e-mail correspondence with R. Pfister re               0.10        $89.50
                           contributing claimant data
                 DAF       Email to F. Chin, M. Fong, M. Sorenson re effective date cash   0.20      $215.00
                           analysis
                 JMW       Exchange e-mail correspondence with B. Sharp re                 0.10        $72.50
                           confirmation hearing preparation
                 RJP       Exchange email correspondence with D. Neier (Winston &          0.20      $199.00
                           Strawn) re contributed claims election data
                 WLH       Prepare correspondence to D. Neir (Winston) re revised          0.10        $89.50
                           proposed Confirmation Order
                 DAF       Prepare detailed correspondence to J. Sabin re plan voting      0.30      $322.50
                           results
                 DAF       Analyze correspondence from W. Benson re resolution of IRS      0.10      $107.50
                           plan objection
                 DAF       Analyze correspondence from S. Persichilli re noteholder and    0.10      $107.50
                           unitholder voting summary
                 DAF       Confer with R. Pachulski, M. Tuchin re confirmation hearing     1.60    $1,720.00
                           preparation
                 MLT       Exchange e-mail correspondence with J. Miller re reservation    0.10      $124.50
                           of rights re settlement motion; analyze reservation of rights
                 MLT       Call with C. Nestor, D. Baddley, R. Koonin, S. Kapila, M.       0.70      $871.50
                           Davis, J. Weiss, and W. Holt re confirmation hearing
                 MLT       Confer with R. Pachulski and D. Fidler re confirmation          1.60    $1,992.00
                           hearing preparations
                     Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18    Page 81 of 110
2314        Woodbridge Group of Companies                                                                  Page 78
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

                  JMW       Telephone conference with C. Nestor, R. Koonin, D. Baddley,      0.70      $507.50
                            S. Kapila, M. Davis, M. Tuchin, W. Holt re confirmation
                            hearing
                  WLH       Telephone conference with S. Kapila, M. Davis, D. Baddley,       0.70      $626.50
                            C. Nestor, R. Koonin, M. Tuchin and J. Weiss re
                            Confirmation Hearing
    10/23/2018    MLT       Prepare for confirmation hearing                                 2.60    $3,237.00

                  MLT       Prepare testimony outlines                                       2.80    $3,486.00

                  DAF       Legal and factual research re contribution of investor claims    0.70      $752.50
                            and contributed claims election
                  DAF       Analyze numerous legal and factual plan confirmation issues      2.80    $3,010.00

                  WLH       Exchange emails with D. Fidler and J. Weiss re request to add    0.10        $89.50
                            contributed claim post-deadline
                  MLT       Confer with R. Pachulski re preparation for confirmation         2.10    $2,614.50
                            hearing
    10/24/2018    DAF       Revise Martin stipulation re contribution of claims to           0.30      $322.50
                            liquidation trust
                  MLT       Analyze Sarachek objection to sealing motion                     0.10      $124.50

                  DAF       Analyze Sarachek objection to motion to seal Fred Chin           0.10      $107.50
                            declaration
                  RJP       Review objection to Debtors' motion to file exhibit to F. Chin   0.10        $99.50
                            confirmation declaration under seal
                  RJP       Analyze audio recording of confirmation hearing in               2.30    $2,288.50
                            preparation for potential appellate proceddings
                  WLH       Analyze correspondence from I. Bambrick (YCST) re further        0.10        $89.50
                            exclusivity extension
                  DAF       Email exchange with I. Bambrick re extension of exclusivity      0.20      $215.00

                  MLT       Analyze correspondence from I. Bambrick re revised               0.10    No Charge
                            confirmation order
                  WLH       Exchange emails with I. Bambrick (YCST) re revised form of       0.10        $89.50
                            Confirmation Order
                  WLH       Further email exchanges with I. Bambrick (YCST) and D.           0.10        $89.50
                            Fidler re exclusivity issues
                  MLT       Confer with R. Pachulski re effective date conditions and        2.30    $2,863.50
                            transition issues
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18      Page 82 of 110
2314        Woodbridge Group of Companies                                                                  Page 79
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

    10/25/2018    WLH       Revise draft exclusivity extension motion                        0.30      $268.50

                  SMG       Draft motion to extend exclusive periods                         3.10    $1,937.50

                  WLH       Analyze correspondence from I. Bambrick (YCST) re status         0.10        $89.50
                            of exclusivity periods
                  SMG       Review confirmation hearing transcript                           0.30    No Charge

                  DAF       Email to M. Goldberg re plan documents                           0.10      $107.50

                  JMW       Confer with I. Bambrick re motion to extend exclusivity          0.10        $72.50

                  DAF       Emails with R. Pachulski, S. Kortanek, J. Sabin re contributed   0.20      $215.00
                            claims election
                  DAF       Email exchanges with R. Pachulski re confirmation hearing        0.20      $215.00

    10/26/2018    SMK       Analyze opinion confirming plan                                  0.40    No Charge

                  DAF       Analyze confirmation opinion                                     0.40      $430.00

                  KNK       Analyze pleadings re opinion on confirmation                     0.40      $590.00

                  MLT       Analyze Court's opinion and order re confirmation                0.60      $747.00

                  MLT       Analyze plan exclusivity motion                                  0.20      $249.00

                  JMW       Analyze confirmation opinion                                     0.20      $145.00

                  JMW       Analyze draft motion to extend exclusivity                       0.20      $145.00

                  JMW       Analyze confirmation order (as entered)                          0.20      $145.00

                  RJP       Analyze confirmation opinion and accompanying order              1.30    $1,293.50
                            (including findings of fact and conclusions of law) re plan
                            confirmation
                  WLH       Analyze YCST changes to exclusivity extension motion             0.10        $89.50

                  WLH       Analyze Confirmation Opinion and entered Confirmation            0.50      $447.50
                            Order
                  SMK       Analyze confirmation hearing transcript                          0.40      $270.00

                  SMG       Review revised exclusivity motion and exchange e-mail            0.20      $125.00
                            correspondence with B. Feldman re same
                  SMG       Review opinion re plan confirmation                              0.20      $125.00

                  DAF       Email exchanges with F. Chin re post-effective date              0.30      $322.50
                            wind-down entity corporate structure
                     Case 17-12560-KJC         Doc 3008-2        Filed 11/16/18    Page 83 of 110
2314        Woodbridge Group of Companies                                                                   Page 80
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                       Hours        Amount

                  SDP       Analyze correspondence from D. Laskin re opinion on               0.10    No Charge
                            confirmation
                  SDP       Analyze correspondence from D. Laskin re confirmation             0.10    No Charge
                            order
                  SMG       Exchange e-mail correspondence with I. Bambrick and B.            0.10    No Charge
                            Feldman re exclusivity extension
                  DAF       Confer with R. Pachulski, M. Tuchin re confirmation order         0.60      $645.00
                            and opinion
                  DAF       Confer with R. Pachulski, M. Tuchin re conditions to plan         0.80      $860.00
                            effective date
                  MLT       Telephone conference with J. Sabin and S. Kortanek re             0.10      $124.50
                            confirmation order and opinion
                  MLT       Confer with R. Pachulski and D. Fidler re confirmation order      0.60      $747.00
                            and opinion
                  MLT       Confer with R. Pachulski and D. Fidler re conditions to plan      0.80      $996.00
                            effective date
                  MLT       Exchange e-mail correspondence with D. Baddley and R.             0.10    No Charge
                            Koonin re confirmation order and opinion
                  MLT       Exchange e-mail correspondence with D. Baddley and R.             0.10    No Charge
                            Koonin re confirmation order and opinion
    10/29/2018    DAF       Prepare schedule of effective date conditions and task chart      0.50      $537.50

                  MLT       Prepare transition memo                                           3.30    $4,108.50

                  WLH       Revise Liquidation Trust Agreement and Wind-Down LLC              0.30      $268.50
                            Agreement
                  WLH       Revise draft Effective Date notice                                0.10        $89.50

                  WLH       Further revise Liquidation Trust Agreement                        0.10        $89.50

                  DAF       Analyze factual issues re post-effective date entity structure    0.80      $860.00

                  JMW       Analyze 10/24 transcript of confirmation hearing                  0.20      $145.00

                  WLH       Analyze Effective Date issues and timing                          0.20      $179.00

                  DAF       Call with F. Chin re effective date conditions                    0.30      $322.50

                  WLH       Exchange e-mail correspondence with R. Pachulski (PSZJ) re        0.10        $89.50
                            UCC designees to Supervisors Board
                  MLT       Confer with F. Reiss re possible confirmation appeal              0.10      $124.50
                      Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18      Page 84 of 110
2314         Woodbridge Group of Companies                                                                     Page 81
0000         Woodbridge Expenses                                                                          Bill # 16753
.

    Date           Init      Description                                                       Hours          Amount

                   MLT       Analyze correspondence from R. Pachulski and W. Holt re           0.10        $124.50
                             Liquidation Trust Supervisory Board
    10/30/2018     DAF       Factual research re effective date conditions and timing          0.50        $537.50

                   DAF       Analyze Class 3 / Class 5 / Class 6 ballots re contributed        0.20        $215.00
                             claims elections
                   DAF       Several emails with F. Chin re effective date conditions          0.30        $322.50

                   DAF       Follow-up email exchanges with F. Chin re effective date          0.20        $215.00
                             conditions
                   DAF       Email exchange with S. Heckert re contributed claims election     0.20        $215.00

    10/31/2018     JMW       Analyze contributed claims correspondence from Goodman            0.20        $145.00
                             and Nekavsil law firm
                   DAF       Confer with J. Weiss re contributed claims election               0.20        $215.00

                   JMW       Confer with D. Fidler re contributed claims election              0.20        $145.00

                   DAF       Email exchange with S. Heckert re contributed claims election     0.20        $215.00
Professional Services Rendered                                                               280.60    $253,824.50

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Real Estate Matters (Not Dispositions)
    File No.:        2314-0017

    Label27
    Professional Services
    Date           Init      Description                                                       Hours          Amount

    10/1/2018      DAF       Revise DSI memo to Fidelity title re coverage for wind-down       0.20        $215.00
                             entity
                   DAF       Email exchange with N. Troszak re memo to Fidelity title          0.10        $107.50

                   DAF       Email exchange with S. Breskal re Meyer Davis mechanics           0.10        $107.50
                             lien
                   DAF       Call with S. Breskal re Meyer Davis mechanics lien claim          0.20        $215.00

                   DAF       Analyze detailed correspondence from S. Breskal re analysis       0.20        $215.00
                             of validity of Meyer Davis mechanic's lien
    10/2/2018      DAF       Analyze legal issues re 1432 Tanager neighbor dispute             0.40        $430.00
                     Case 17-12560-KJC        Doc 3008-2     Filed 11/16/18      Page 85 of 110
2314        Woodbridge Group of Companies                                                                 Page 82
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                     Hours        Amount

                  DAF       Analyze correspondence from S. Breskal re mechanics lien        0.20      $215.00
                            perfection analysis
                  DAF       Prepare detailed correspondence to B. Harvey re Meyer Davis     0.40      $430.00
                            asserted mechanic’s lien and settlement
                  DAF       Email exchanges with A. Beck re 1432 Tanager neighbor           0.30      $322.50
                            dispute
                  MLT       Analyze correspondence from A. Beck re Tanager dispute          0.20      $249.00

    10/3/2018     DAF       Analyze 1432 Tanager summary of open deal points                0.20      $215.00

                  DAF       Email to S. Beach re 1432 Tanager neighbor dispute              0.10      $107.50

                  DAF       Several email exchanges with A. Beck re 1432 Tanager            0.30      $322.50
                            neighbor dispute
                  MLT       Analyze correspondence from A. Beck re Tanager dispute          0.10      $124.50

    10/4/2018     DAF       Analyze correspondence from A. Beck re 1432 Tanager             0.10      $107.50
                            negotiations
                  MLT       Analyze correspondence from A. Beck re Tanager dispute          0.10    No Charge

    10/8/2018     DAF       Email to N. Troszak, S. Breskal re DSI memo                     0.10      $107.50

                  DAF       Analyze correspondence form J. Okerlund re title issues         0.10      $107.50

                  DAF       Analyze correspondence from A. Beck re 1432 Tanager             0.10      $107.50
                            update
                  MLT       Analyze correspondence from A. Beck re Tanager Way              0.10      $124.50
                            dispute
    10/10/2018    MLT       Analyze Real Estate Review                                      1.30    $1,618.50

                  DAF       Analyze correspondence from B. Cohen, A. Beck re 1432           0.10      $107.50
                            Tanager
                  MLT       Analyze correspondence from F. Chin and R. Nevins re real       0.10      $124.50
                            estate review
                  MLT       Analyze correspondence from A. Beck and B. Cohen re             0.10      $124.50
                            Tanager Way dispute
    10/12/2018    DAF       Analyze correspondence from A. Beck re 1432 Tanager             0.20      $215.00
                            negotiations
                  MLT       Analyze correspondence from A. Beck re Tanager Way              0.10      $124.50
                            dispute
    10/17/2018    MLT       Analyze correspondence from F. Chin re real property update     0.20      $249.00
                      Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 86 of 110
2314         Woodbridge Group of Companies                                                                Page 83
0000         Woodbridge Expenses                                                                     Bill # 16753
.

    Date           Init      Description                                                    Hours        Amount

    10/19/2018     DAF       Factual research re secured debt and valuation of 4030         0.80      $860.00
                             Longridge property
                   DAF       Analyze 4030 Longridge note and deed of trust                  0.40      $430.00

    10/31/2018     DAF       Analyze correspondence from A. Beck re 1432 Tanager            0.10      $107.50
                             dispute
                   DAF       Analyze additional correspondence from A. Beck re 1432         0.20      $215.00
                             Tanager settlement discussions
                   MLT       Analyze correspondence from A. Beck re Tanager Way             0.10      $124.50
                             dispute
Professional Services Rendered                                                              7.30    $8,131.00

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Reporting Matters
    File No.:        2314-0019

    Label27
    Professional Services
    Date           Init      Description                                                    Hours        Amount

    10/2/2018      DAF       Analyze August 2018 monthly operating report                   0.40      $430.00

                   MLT       Analyze August monthly operating report                        0.30      $373.50

                   JMW       Analyze August MOR                                             0.40      $290.00

    10/8/2018      DAF       Analyze 2015.3 statement                                       0.20      $215.00

                   JMW       Analyze 2015.3 periodic report for filing                      0.10        $72.50

    10/10/2018     MLT       Analyze Periodic Report re Entities in which Debtors' Have a   0.10    No Charge
                             Controlling Interest
Professional Services Rendered                                                              1.50    $1,381.00

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Tax Matters
    File No.:        2314-0020

    Label27
    Professional Services
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 87 of 110
2314        Woodbridge Group of Companies                                                                 Page 84
0000        Woodbridge Expenses                                                                      Bill # 16753
.
    Date          Init      Description                                                     Hours        Amount

    10/1/2018     DAF       Confer with M. Tuchin re IRS tax lien                           0.30      $322.50

                  DAF       Email exchanges with W. Holt re IRS tax lien                    0.20      $215.00

                  MLT       Confer with D. Fidler re IRS tax lien                           0.30      $373.50

                  WLH       Exchange emails with D. Filder re IRS tax lien                  0.20      $179.00

                  DAF       Email exchanges with W. Benson re IRS tax lien                  0.20      $215.00

                  MLT       Analyze correspondence from W. Benson and D. Fidler re          0.10    No Charge
                            IRS tax lien
    10/3/2018     MLT       Research re tax basis issues                                    0.40      $498.00

                  DAF       Confer with J. Weiss re tax basis issues                        0.40      $430.00

                  JMW       Confer with D. Fidler re tax basis issues                       0.40      $290.00

                  DAF       Call with B. Sharp, F. Chin, V. Calder, D. Boyce, M. Tuchin,    0.40      $430.00
                            J. Weiss re tax basis issues
                  MLT       Call with B. Sharp, F. Chin, D. Boise, V. Calder, D. Fidler,    0.40      $498.00
                            and J. Weiss re tax basis issues
                  MLT       Telephone conference with F. Chin re tax basis issues           0.10      $124.50

                  JMW       Telephone conference with B. Sharp, F. Chin, D. Boyce, V.       0.40      $290.00
                            Calder, M. Tuchin, D. Fidler re tax basis issues
    10/18/2018    MLT       Analyze correspondence from J. Sabin re tax lien case           0.30      $373.50

    10/19/2018    DAF       Factual research re IRS lien                                    0.50      $537.50

                  MLT       Analyze IRS lien issues for J. Sabin                            0.40      $498.00

                  MLT       Telephone conference with J. Sabin re IRS lien and claim        0.20      $249.00
                            (twice)
    10/25/2018    DAF       Analyze legal issues re IRS lien on 4030 Longridge property     0.50      $537.50

    10/26/2018    DAF       Analyze IRS notice of levy re Whyte and Brown                   0.20      $215.00

                  SMG       Review notice of levy and correspondence from W. Benson re      0.10        $62.50
                            same
                  DAF       Call with N. Troszak re IRA information request                 0.10      $107.50

                  DAF       Email exchanges with S. Ferrero re IRS notice of levy           0.10      $107.50

                  SMG       Call with N. Troszak re IRS inquiry                             0.10        $62.50

                  SMG       Call with D. Fidler and N. Troszak re IRS inquiry               0.10        $62.50
                      Case 17-12560-KJC         Doc 3008-2       Filed 11/16/18   Page 88 of 110
2314         Woodbridge Group of Companies                                                                Page 85
0000         Woodbridge Expenses                                                                     Bill # 16753
.

    Date           Init      Description                                                     Hours       Amount

                   DAF       Call with W. Benson re IRS notice of levy                       0.20     $215.00

                   DAF       Email exchanges with W. Benson re IRS notice of levy            0.20     $215.00

    10/29/2018     DAF       Factual research re notice of levy (re David Johnston)          0.40     $430.00

                   DAF       Analyze new notice of levy (re David Johnston)                  0.20     $215.00

                   SMG       Analyze additional notice of levy                               0.10       $62.50

                   SMK       Analyze and respond to D. Fidler email re IRS notice of levy    0.10       $67.50

                   DAF       Follow up emails with S. Ferrero re IRS notice of levy          0.20     $215.00

                   DAF       Email exchange with S. Ferrero re notice of levy (re David      0.10     $107.50
                             Johnston)
                   DAF       Emails with N. Troszak re response to IRS notices of levy       0.20     $215.00

    10/30/2018     DAF       Email to N. Troszak re response to IRA notice of levy           0.10     $107.50
Professional Services Rendered                                                               8.20    $8,528.50

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Noteholder Matters
    File No.:        2314-0022

    Label27
    Professional Services
    Date           Init      Description                                                     Hours       Amount

    10/1/2018      DAF       Call with J. Miller re noteholder ballot inquiry                0.10     $107.50

                   MLT       Telephone conference with J. Fiore (noteholder) re              0.10     $124.50
                             assignment of claims
    10/2/2018      JMW       Analyze 10/1 noteholder inquiry log                             0.10       $72.50

                   JMW       Analyze 10/2 noteholder inquiry log                             0.10       $72.50

                   RJP       Analyze draft correspondence to J. Sarachek re discovery        0.10       $99.50
                             issues in connection with Owlwood A/P complaint
    10/3/2018      DMS       Prepare comments re revised Committee motion re revocation      0.20     $249.00

                   JMW       Revise notice of transfer upon death/divorce of notes           0.80     $580.00

                   DMS       Reviewed revised Committee motion                               0.30     $373.50
                     Case 17-12560-KJC        Doc 3008-2     Filed 11/16/18      Page 89 of 110
2314        Woodbridge Group of Companies                                                                Page 86
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

                  DMS       Review and suggest accuracy edits to Committee motion to        1.10    $1,369.50
                            revoke Sarachek admission (includes research)
                  JMW       Analyze noteholder inquiry log                                  0.10       $72.50

                  RJP       Exchange email correspondence with M. Tuchin re response        0.10       $99.50
                            to J. Sarachek re discovery in connection with Owlwood A/P
                            complaint
                  RJP       Review correspondence to J. Sarachek re Owlwood discovery       0.10       $99.50

                  DAF       Email exchanges with E. Westberg re noteholder contact          0.20     $215.00
                            information
                  MLT       Exchange e-mail correspondence with J. Sarachek re              0.20     $249.00
                            discovery and settlement proposal
                  JMW       Telephone conference with E. Gardenberg re his note claims      0.10       $72.50

                  JMW       Telephone conference with G. Christiansen re his note claims    0.10       $72.50

                  JMW       Analyze correspondence from S. Heckert (GCG) re Robert          0.10       $72.50
                            Regner Class 3 ballot
    10/4/2018     JMW       Analyze noteholder inquiry log                                  0.10       $72.50

    10/5/2018     WLH       Analyze issued opinion from Owlwood adversary                   0.30     $268.50

                  MLT       Analyze opinion and order in Owlwood adversary                  0.50     $622.50

                  DAF       Analyze order and opinion granting motion to dismiss            0.40     $430.00
                            Owlwood complaint
                  RJP       Analyze memorandum opinion granting motion to dismiss           0.80     $796.00
                            Owlwood adversary complaint
                  SMK       Analyze opinion on Owlwood MTD                                  0.40     $270.00

                  WLH       Confer with M. Tuchin re analysis and implications of           0.20     $179.00
                            Owlwood opinion
                  MLT       Confer with W. Holt re court's opinion on Owlwood               0.20     $249.00
                            complaint
                  RJP       Exchange email correspondence with D. Stern and S. Kidder       0.10       $99.50
                            re memorandum opinion granting motion to dismiss
                            Owlwood adversary complaint
                  MLT       Exchange e-mail correspondence with board re court's            0.10     $124.50
                            Owlwood opinion
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 90 of 110
2314        Woodbridge Group of Companies                                                                 Page 87
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  MLT       Exchange e-mail correspondence with R. Pachulski and J.          0.10     $124.50
                            Morris re court's Owlwood opinion
                  DAF       Email to J. Miller re 2019 statement                             0.20     $215.00

                  JMW       Telephone conference with Jolene (noteholder) re her note        0.10       $72.50
                            claims
                  JMW       Telephone conference with D. Geichelkirchen re his note          0.10       $72.50
                            claims
                  JMW       Prepare correspondence to committee re ballot extension for      0.10       $72.50
                            D. Geichelkirchen
    10/7/2018     JMW       Analyze opinion re motion to dismiss Sarachek complaint          0.40     $290.00

                  JMW       Analyze order granting motion to dismiss Sarachek complaint      0.10       $72.50

                  JMW       Analyze 10/5 noteholder inquiry log                              0.10       $72.50

    10/8/2018     DAF       Analyze factual issues re Sarachek client listing and plan       0.50     $537.50
                            voting
                  JMW       Analyze D. Kaufman note backup documents                         0.10       $72.50

                  JMW       Analyze noteholder inquiry log                                   0.10       $72.50

                  JMW       Telephone conference with D. Kaufman re note claims (2)          0.10       $72.50

                  JMW       Exchange e-mail correspondence with D. Geilenkirchen and         0.20     $145.00
                            GCG re replacement ballot for D. Geilenkirchen
    10/9/2018     JMW       Analyze noteholder inquiry log                                   0.10       $72.50

                  MLT       Exchange e-mail correspondence with J. Sabin re Owlwood          0.10     $124.50
                            decision
                  JMW       Telephone conference with M. Schnitzler re his client's note     0.10       $72.50
                            claims
    10/10/2018    RJP       Legal and factual research and analysis re Class 6 holders in    1.00     $995.00
                            preparation for drafting complaint re determination of secured
                            status
                  MLT       Analyze oral order re mediation of Sarachek Owlwood              0.10     $124.50
                            complaint; exchange e-mail correspondence with R. Pachulski
                            and J. Morris re same
                  JMW       Analyze Sarachek notice of appeal                                0.20     $145.00

                  RJP       Analyze Owlwood/LaRochelle notice of appeal, Clerk’s             0.50     $497.50
                            transmittal of same, and docketing notice from district court
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18        Page 91 of 110
2314        Woodbridge Group of Companies                                                                   Page 88
0000        Woodbridge Expenses                                                                        Bill # 16753
.

    Date          Init      Description                                                        Hours       Amount

                  RJP       Review oral order from district court requesting confidential      0.10       $99.50
                            letter briefs re settlement prospects in Owlwood/LaRochelle
                            appeal
                  RJP       Analyze Class 6 claim report from Garden City in preparation       0.20     $199.00
                            for drafting complaints against Class 6 holders for
                            determination of secured status
                  SMK       Analyze notice of appeal in Owlwood adversary                      0.10       $67.50

                  RJP       Review correspondence from D. Stern re                             0.10       $99.50
                            Owlwood/LaRochelle notice of appeal
                  RJP       Exchange email correspondence with D. Fidler re preparation        0.40     $398.00
                            of complaints against Class 6 holders re determination of
                            secured status
                  RJP       Review correspondence from D. Stermer and OCP counsel B.           0.20     $199.00
                            Rich re next steps in Connecticut prepetition foreclosure
                            litigation following denial of summary judgment
                  RJP       Exchange email correspondence with M. Tuchin, R.                   0.40     $398.00
                            Pachulski, J. Morris, and D. Stern re proposed response to
                            oral order from district court requesting confidential letter
                            briefs re settlement prospects in Owlwood/LaRochelle appeal
    10/11/2018    DAF       Confer with R. Pfister re complaints against certain Riverdale     0.30     $322.50
                            noteholders
                  RJP       Meet with D. Fidler re complaints against Class 6 holders          0.30     $298.50

    10/12/2018    SMK       Draft complaint objecting to non-consenting Class 6 claims         0.40     $270.00

                  RJP       Draft template complaint against Class 6 holders for               3.00    $2,985.00
                            determination of secured status and validation of prepetition
                            distributions
                  JMW       Analyze noteholder inquiry log                                     0.10       $72.50

                  JMW       Telephone conference with R. Robbe re his notes                    0.10       $72.50

    10/15/2018    RJP       Prepare draft Class 6 template complaint (Gordon)                  2.30    $2,288.50

    10/16/2018    RJP       Prepare draft Class 6 template complaint (Gordon)                  4.50    $4,477.50

                  JMW       Analyze noteholder inquiry log                                     0.10       $72.50

                  DAF       Confer with R. Pfister, J. Weiss re Class 6 complaint              0.30     $322.50

                  JMW       Confer with D. Fidler, R. Pfister re Class 6 complaints            0.30     $217.50
                     Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18     Page 92 of 110
2314        Woodbridge Group of Companies                                                                  Page 89
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

                  RJP       Exchange email correspondence with D. Fidler, J. Weiss, W.       0.40      $398.00
                            Holt, and S. Pearson re Class 6 voting and factual background
                            for template complaints against Class 6 holders
                  RJP       Meet with W. Holt re Class 6 complaints                          0.20      $199.00

                  RJP       Meet with D. Fidler and J. Weiss re Class 6 complaints           0.30      $298.50

                  WLH       Confer with R. Pfister re Class 6 complaint                      0.20      $179.00

    10/17/2018    RJP       Revise draft template complaint against Class 6 holders          0.50      $497.50

                  JMW       Analyze Sarachek opposition to revocation motion                 0.40      $290.00

                  RJP       Analyze J. Sarachek opposition to motion to revoke pro hac       0.30      $298.50
                            vice admission, including supporting declaration
                  RJP       Exchange email correspondence with D. Stern and D. Laskin        0.40    No Charge
                            re pro hac vice and ECF registration for Sarachek district
                            court appeal
                  JMW       Telephone conference with J. Shirt re his client's notes         0.30      $217.50

    10/18/2018    DMS       Draft summary of email evidence for M. Tuchin, J. Weiss and      0.30      $373.50
                            D. Fidler
                  DMS       Review emails requested by Pachulski firm in connection          1.00    $1,245.00
                            with reply to opposition tomotion to revoke admission
                  DMS       Review Sarachek declaration in support of opposition to          0.40      $498.00
                            motion to revoke admission
                  DMS       Review Sarachek opposition to motion to revoke admission         0.40      $498.00

                  RJP       Review orders approving pro hac vice motions for Sarachek        0.10    No Charge
                            district court appeal
                  RJP       Exchange email correspondence with T. Blood and M. Tuchin        0.10        $99.50
                            re Sarachek district court appeal
    10/19/2018    RJP       Prepare for telephone conference with C. Straub re Sarachek      0.10        $99.50
                            appeal
                  JMW       Analyze noteholder inquiry log                                   0.10        $72.50

                  RJP       Telephone conference with C. Straub re Sarachek appeal           0.10        $99.50

    10/21/2018    MLT       Prepare response re noteholder issues                            0.40      $498.00

                  MLT       Analyze correspondence from M. Goldberg and J. Beynon re         0.10      $124.50
                            noteholder issues
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18       Page 93 of 110
2314        Woodbridge Group of Companies                                                                  Page 90
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                       Hours       Amount

                  MLT       Telephone conference with M. Goldberg re noteholder issues        0.10     $124.50

    10/22/2018    DMS       Review Committee draft reply in support of motion to revoke       0.40     $498.00
                            admission
                  DMS       Suggest edits to and issues with Committee draft reply in         0.70     $871.50
                            support of motion to revoke admission
                  MLT       Confer with R. Pfister re Owlwood appeal                          0.10     $124.50

                  DMS       Email M. Tuchin re Committee draft reply in support of            0.20     $249.00
                            motion to revoke admission
                  RJP       Exchange email correspondence with M. Tuchin, D. Fidler,          0.30     $298.50
                            and J. Weiss re motion to dismiss Abbott complaint and letter
                            to migistrate judge re mediation in connection with Owlwood
                            district court appeal
                  RJP       Confer with M. Tuchin re J. Sarachek appeal                       0.10       $99.50

                  DAF       Email exchange with J. Sabin re Owlwood complaint                 0.20     $215.00

    10/23/2018    DAF       Revise statement to magistrate judge re mediation of              0.40     $430.00
                            Owlwood appeal
                  MLT       Revise joint letter re mediation of Owlwood dispute               0.20     $249.00

                  RJP       Draft letter to magistrate judge re mediation in connection       1.60    $1,592.00
                            with Owlwood appeal
                  JMW       Analyze noteholder inquiry log                                    0.10       $72.50

                  MLT       Exchange e-mail correspondence with R. Pfister re joint letter    0.10     $124.50
                            in Sarachek appeal
                  RJP       Telephone conference with C. Straub re joint submission to        0.20     $199.00
                            magistrate judge in connection with Owlwood appeal
                  RJP       Exchange email correspondence with M. Tuchin, D. Fidler,          0.30     $298.50
                            W. Holt, and E. Morton re joint submission to magistrate
                            judge in connection with Owlwood appeal
                  WLH       Exchange emails with R. Pfister re draft letter re Sarachek       0.10       $89.50
                            appeal
                  JMW       Telephone conference with noteholder L. Cummings re his           0.10       $72.50
                            notes
    10/24/2018    RJP       Revise and finalize joint submission to magistrate judge in       0.80     $796.00
                            connection with Owlwood appeal
                  MLT       Analyze designation of record on appeal (Sarachek)                0.10     $124.50
                      Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18    Page 94 of 110
2314         Woodbridge Group of Companies                                                                   Page 91
0000         Woodbridge Expenses                                                                        Bill # 16753
.

    Date           Init      Description                                                      Hours         Amount

                   DAF       Analyze revised statement to magistrate judge re mediation of    0.10       $107.50
                             Owlwood appeal
                   RJP       Analyze appellants' statement of issues on appeal and            0.30       $298.50
                             designation of record re Owlwood district court appeal
                   MLT       Analyze correspondence from C. Straub and R. Pfister re joint    0.10       $124.50
                             letter re mediation
                   RJP       Exchange email correspondence with E. Morton and M.              0.20       $199.00
                             Tuchin re joint submission to magistrate judge in connect
                             with Owlwood appeal
    10/25/2018     JMW       Analyze noteholder inquiry log                                   0.10         $72.50

    10/26/2018     JMW       Analyze noteholder inquiry log                                   0.10         $72.50

    10/29/2018     RJP       Prepare ECF noticing requests for D. Stern and R. Pfister re     0.20    No Charge
                             Owlwood appeal
                   MLT       Analyze Recommendation that Sarachek Appeal be                   0.10       $124.50
                             Withdrawn from Mandatory Mediation
                   JMW       Analyze recommendation re no mediation in Sarachek appeal        0.10         $72.50

                   RJP       Analyze magistrate judge’s recommendation re withdrawal of       0.10         $99.50
                             Owlwood appeal from mandatory mediation and setting of
                             briefing schedule
                   SMK       Analyze statement re mediation of La Rochelle appeal             0.10         $67.50

                   MLT       Exchange e-mail correspondence with R. Pfister re appeal of      0.10       $124.50
                             Owlwood decision
                   RJP       Exchange email correspondence with M. Tuchin re                  0.10         $99.50
                             withdrawal of Owlwood appeal from mandatory mediation
                             and briefing schedule for same
    10/30/2018     JMW       Analyze noteholder inquiry log                                   0.10         $72.50
Professional Services Rendered                                                               38.50    $37,946.00

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Unitholder Matters
    File No.:        2314-0023

    Label27
    Professional Services
    Date           Init      Description                                                      Hours         Amount
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 95 of 110
2314        Woodbridge Group of Companies                                                                 Page 92
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

    10/1/2018     DAF       Email exchange with J. Sabin re unitholder ballot inquiry        0.10     $107.50

    10/2/2018     JMW       Analyze 10/1 unitholder inquiry log                              0.10       $72.50

                  JMW       Analyze 10/2 unitholder inquiry log                              0.10       $72.50

                  MLT       Analyze correspondence from J. Sabin re plan negotiations;       0.10     $124.50
                            telephone conference with J. Sabin re plan negotiations,
                            confirmation issues, and Chin agreement
    10/3/2018     JMW       Analyze unitholder inquiry log                                   0.10       $72.50

    10/4/2018     JMW       Analyze unitholder inquiry log                                   0.10       $72.50

                  JMW       Analyze several versions of unitholder ballot re potential       0.30     $217.50
                            discrepancy
                  MLT       Telephone conference with J. Sabin re Sarachek complaint,        0.10     $124.50
                            confirmation, distributions to unitholders, and Chin
                            employment agreement
                  MLT       Exchange e-mail correspondence with unitholders, B. Sharp,       0.10     $124.50
                            M. Goldberg, and F. Chin re unitholder due diligence
                  JMW       Telephone conference with P. Holder re her unit claims           0.10       $72.50

    10/9/2018     MLT       Exchange e-mail correspondence with F. Chin re unitholder        0.10     $124.50
                            committee due diligence
                  MLT       Telephone conference with J. Sabin re effective date liquidity   0.10     $124.50
                            and Chin employment agreement
    10/19/2018    JMW       Analyze tax-related case sent by unitholder counsel and          0.30     $217.50
                            requested for review in connection with confirmation
                  JMW       Analyze unitholder inquiry log                                   0.10       $72.50

    10/21/2018    JMW       Analyze unitholder counsel markup of confirmation order          0.30     $217.50

    10/22/2018    MLT       Exchange e-mail correspondence with J. Sabin and D. Fidler       0.20     $249.00
                            re unitholder committee due diligence
                  MLT       Telephone conference with R. Blackburn re unitholder due         0.10     $124.50
                            diligence
                  JMW       Analyze correspondence from J. Monahan re his unit claims        0.10       $72.50

    10/23/2018    JMW       Analyze unitholder inquiry log                                   0.10       $72.50

    10/25/2018    DAF       Factual research in response to J. Sabin and unitholder          0.80     $860.00
                            committee diligence questions
                      Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18    Page 96 of 110
2314         Woodbridge Group of Companies                                                                 Page 93
0000         Woodbridge Expenses                                                                      Bill # 16753
.

    Date           Init      Description                                                      Hours       Amount

                   JMW       Analyze unitholder inquiry log                                   0.10       $72.50

    10/26/2018     DAF       Factual research in response to J. Sabin and unitholder          1.60    $1,720.00
                             committee diligence inquiries (relating to sale properties and
                             conditions, operations, cash forecast, and effective date
                             issues)
                   DAF       Email exchanges with J. Sabin re property sale closings and      0.20     $215.00
                             contingencies
                   DAF       Call with R. Blackburn, M. Tuchin re plan distributions          0.20     $215.00

                   MLT       Telephone conference with D. Blackburn and D. Fidler re          0.20     $249.00
                             plan distributions
    10/27/2018     DAF       Additional factual research in response to J. Sabin and          0.60     $645.00
                             unitholder committee diligence inquiries (relating to cash
                             forecast and effective date issues)
                   DAF       Prepare correspondence to J. Sabin re response to certain        0.20     $215.00
                             unitholder committee diligence questions
                   MLT       Analyze correspondence from D. Fidler and J. Sabin re            0.10     $124.50
                             properties in escrow
    10/29/2018     DAF       Email exchanges with J. Sabin re unitholder inquiries re plan    0.20     $215.00
                             distributions
Professional Services Rendered                                                                6.80    $6,867.00

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Real Property Dispositions
    File No.:        2314-0024

    Label27
    Professional Services
    Date           Init      Description                                                      Hours       Amount

    10/1/2018      SMG       Prepare 1165 Heritage sale motion                                1.60    $1,000.00

                   SMG       Prepare 1165 Heritage sale declaration                           0.60     $375.00

                   SMG       Prepare 1165 Heritage sale order                                 0.20     $125.00

                   SMG       Prepare Lots 1-3 Bowles sale motion                              1.70    $1,062.50

                   SMG       Prepare Lots 1-3 Bowles sale declaration                         0.60     $375.00
                     Case 17-12560-KJC        Doc 3008-2        Filed 11/16/18   Page 97 of 110
2314        Woodbridge Group of Companies                                                                Page 94
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

                  SMG       Prepare Lots 1-3 Bowles sale order                              0.20     $125.00

                  SMG       Prepare summary tracker of 10/24 sale motions and exchange      0.40     $250.00
                            e-mail correspondence with D. Fidler and B. Feldman re same
                  DAF       Analyze 2492 Mandeville Canyon request for repairs re           0.20     $215.00
                            revisions to sale motion
                  SMG       Review revised 3802 Hollyline sale pleadings and exchange       0.20     $125.00
                            e-mail correspondence with B. Feldman re same
                  SMG       Analyze 1165 Heritage sale documents                            0.20     $125.00

                  SMG       Review revised 2492 Mandeville Canyon sale pleadings and        0.20     $125.00
                            exchange e-mail correspondence with B. Feldman re same
                  SMG       Analyze Lots 1-3 Bowles sale documents                          0.20     $125.00

                  SMG       Review revised 1 Electra sale pleadings and exchange e-mail     0.20     $125.00
                            correspondence with B. Feldman re same
                  SMG       Review revised 1165 Heritage sale pleadings and exchange        0.20     $125.00
                            e-mail correspondence with B. Feldman re same
                  DAF       Email exchanges with F. Chin re removal of 805 Nimes sale       0.20     $215.00
                            contingencies
                  DAF       Email exchanges with M. Sorenson re 2492 Mandeville             0.20     $215.00
                            Canyon sale
                  MLT       Analyze correspondence from F. Chin and F. Reiss re Nimes       0.10     $124.50
                            and Nightingale
                  SMG       Exchange e-mail correspondence with M. Sorenson re 1165         0.20     $125.00
                            Heritage sale (multiple)
                  SMG       Exchange e-mail correspondence with M. Sorenson re Lots         0.10       $62.50
                            1-3 Bowles sale pleadings
                  SMG       Exchange e-mail correspondence with M. Sorenson re 3843         0.10       $62.50
                            Hayvenhurst sale
                  SMG       Exchange e-mail correspondence with G. Shoup re Stone           0.10       $62.50
                            Mountain, Georgia sale
                  SMG       Exchange e-mail correspondence with I. Bambrick and B.          0.10       $62.50
                            Feldman re 805 Nimes Place and 9212 Nightingale contractor
                            list
    10/2/2018     DAF       Revise sale motion tracking chart                               0.10     $107.50

                  SMG       Update 10/24 sale motion tracker and exchange e-mail            0.20     $125.00
                            correspondence with D. Fidler ad B. Feldman re same
                    Case 17-12560-KJC        Doc 3008-2       Filed 11/16/18   Page 98 of 110
2314       Woodbridge Group of Companies                                                               Page 95
0000       Woodbridge Expenses                                                                    Bill # 16753
.

    Date         Init      Description                                                    Hours       Amount

                 SMG       Update use of proceeds tracker (eight sales)                   0.80     $500.00

                 SMG       Prepare 6287 Memorial sale motion                              1.90    $1,187.50

                 SMG       Prepare 6287 Memorial sale declaration                         0.70     $437.50

                 SMG       Prepare 6287 Memorial sale order                               0.20     $125.00

                 DAF       Analyze sale motion tracking chart                             0.20     $215.00

                 DAF       Analyze 6287 Memorial Drive sale motion                        0.20     $215.00

                 SMG       Review revised draft of Lots 1-3 Bowles Drive sale pleadings   0.20     $125.00
                           and exchange e-mail correspondence with B. Feldman re
                           same
                 SMG       Review final pleading sets for 2492 Mandeville Canyon and      0.20     $125.00
                           1165 Heritage Drive
                 SMG       Review final pleading set for Lots 1-3 Bowles Drive and        0.20     $125.00
                           exchange e-mail correspondence with B. Feldman re same
                 SMG       Analyze documents for 6287 Memorial sale                       0.20     $125.00

                 DAF       Email exchanges with M. Sorenson re 1 Electra property         0.20     $215.00

                 DAF       Email exchanges with M. Sorenson re removal of                 0.20     $215.00
                           contingencies on Bowles Lot 1- 3 sale property
                 DAF       Email exchange with F. Chin re 1 Electra purchase agreement    0.20     $215.00
                           and removal of contingencies
                 SMG       Exchange e-mail correspondence with S. Ferrero re 110          0.10       $62.50
                           Bowles title issues
                 SMG       Exchange e-mail correspondence with S. Ferrero and N.          0.10       $62.50
                           Troszak re updated use of proceeds tracker
                 SMG       Exchange e-mail correspondence with G. Shoup re 6287           0.10       $62.50
                           Memorial sale
                 DAF       Email to B. Feldman re motion to approve Bowles Lot 1- 3       0.10     $107.50
                           sale
                 DAF       Analyze correspondence from B. Feldman re 3802 Hollyline       0.10     $107.50
                           sale
                 DAF       Analyze correspondence from S. Breskal re 805 Nimes buyer      0.10     $107.50
                           deposit
                 SMG       Exchange e-mail correspondence with B. Feldman re 2492         0.10       $62.50
                           Mandeville Canyon and 1165 Heritage Drive
                     Case 17-12560-KJC        Doc 3008-2      Filed 11/16/18     Page 99 of 110
2314        Woodbridge Group of Companies                                                                Page 96
0000        Woodbridge Expenses                                                                     Bill # 16753
.

    Date          Init      Description                                                     Hours       Amount

                  SMG       Exchange e-mail correspondence with B. Feldman re 6287          0.10       $62.50
                            Memorial title issues
                  DAF       Confer with R. Pachulski re 1 Electra sale                      0.30     $322.50

                  DAF       Confer with R. Pachulski re 805 Nimes sale                      0.20     $215.00

    10/3/2018     SMG       Revise 6287 Memorial sale motion                                0.20     $125.00

                  SMG       Revise 6287 Memorial sale declaration                           0.20     $125.00

                  DAF       Email exchange with G. Shoup re 6287 Memorial Drive sale        0.20     $215.00

                  DAF       Email exchanges with F. Chin re 1 Electra purchase              0.20     $215.00
                            agreement
                  DAF       Email to M. Sorenson re 1 Electra removal of contingencies      0.10     $107.50

                  DAF       Call with F. Chin re 1 Electra sale motion                      0.20     $215.00

                  SMG       Exchange e-mail correspondence with G. Shoup re 6287            0.10       $62.50
                            Memorial sale
                  SMG       Exchange e-mail correspondence with M. Sorenson re 1            0.10       $62.50
                            Electra sale
                  SMG       Exchange e-mail correspondence with B. Feldman re 1             0.10       $62.50
                            Electra sale
                  SMG       Exchange e-mail correspondence with B. Feldman and M.           0.10       $62.50
                            Sorenson re filing of 1 Electra sale motion
    10/5/2018     DAF       Email exchanges with P. Smith re 1 Electra, 805 Nimes and       0.30     $322.50
                            9212 Nightingale sale orders
    10/8/2018     SMG       Revise 6287 Memorial sale motion                                0.30     $187.50

                  SMG       Revise 6287 Memorial sale declaration                           0.20     $125.00

                  SMG       Revise 6287 Memorial sale order                                 0.10       $62.50

                  DAF       Analyze legal issues re requested changes to 805 Nimes sale     0.30     $322.50
                            order
                  DAF       Analyze 6287 Memorial Drive sale documents                      0.40     $430.00

                  SMG       Review final 6287 Memorial purchase agreement                   0.10       $62.50

                  DAF       Confer with W. Holt re revisions to 805 Nimes sale order        0.20     $215.00

                  WLH       Confer with D. Fidler re revisions to 805 Nimes sale order      0.20     $179.00
                   Case 17-12560-KJC          Doc 3008-2      Filed 11/16/18    Page 100 of 110
2314        Woodbridge Group of Companies                                                                 Page 97
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                     Hours        Amount

                  SMG       Exchange e-mail correspondence with G. Shoup re 6287            0.10        $62.50
                            Memorial purchase agreement
                  SMG       Exchange e-mail correspondence with G. Shoup and M.             0.10        $62.50
                            Sorenson re 6287 Memorial sale pleadings
    10/9/2018     DAF       Revise 805 Nimes draft sale order                               0.20      $215.00

                  SMG       Revise 6287 Memorial Drive sale motion                          0.20      $125.00

                  SMG       Revise 6287 Memorial Drive sale declaration                     0.10        $62.50

                  SMG       Revise 10/24 sale tracker                                       0.10        $62.50

                  SMG       Revise 805 Nimes Place sale order                               0.20      $125.00

                  SMG       Review final pleading set for 6287 Memorial Drive               0.10        $62.50

                  SMG       Exchange e-mail correspondence with M. Sorenson re 6287         0.10        $62.50
                            Memorial Drive sale
                  DAF       Email to J. Shields re 805 Nimes sale order                     0.10      $107.50

    10/10/2018    DAF       Analyze board presentation re updated real estate portfolio     0.70      $752.50
                            analysis
                  DAF       Email exchanges with M. Sorenson, F. Chin re 1 Electra and      0.20      $215.00
                            805 Nimes sales
                  DAF       Call with J. Shields re 805 Nimes and 1 Electra sales           0.30      $322.50

                  DAF       Email exchanges with J. Shields re 805 Nimes sale order         0.20      $215.00

    10/11/2018    DAF       Email exchange with J. Miller re reservation of rights          0.10      $107.50

                  JMW       Analyze correspondence from D. Deprick re Memorial Drive        0.10        $72.50
                            property closing
    10/12/2018    DAF       Analyze Sarachek reservation of rights re 805 Nimes sale        0.10      $107.50
                            motion
                  MLT       Analyze Reservation of Rights re 805 Nimes Place sale           0.10    No Charge

                  SMG       Review title report and collateral assignments re Lots 1-3      0.20      $125.00
                            Bowles in response to noteholder inquiry
                  SMG       Exchange e-mail correspondence with N. Troszak re               0.10        $62.50
                            noteholder inquiry re Lots 1-3 Bowles
                  DAF       Call with J. Miller re 10/24 sale motions and reservation of    0.20      $215.00
                            rights
                   Case 17-12560-KJC          Doc 3008-2     Filed 11/16/18     Page 101 of 110
2314        Woodbridge Group of Companies                                                                 Page 98
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

    10/13/2018    DAF       Analyze updated sale offer documents                             0.40     $430.00

                  MLT       Analyze sale documents                                           0.50     $622.50

                  JMW       Analyze latest (10/12) master offer summary posted to data       0.20     $145.00
                            room
    10/15/2018    DAF       Emails with S. Breskal, M. Sorenson re 805 Nimes and 9212        0.20     $215.00
                            Nightingale sale orders and timing for closing
                  SMG       Exchange e-mail correspondence with N. Troszak, F. Chin,         0.20     $125.00
                            and A. Beck re G3 cure objection (multiple)
                  DAF       Email exchange with J. Miller re 805 Nimes place sale and        0.10     $107.50
                            reservation of rights
                  SMG       Call to J. Miller re Lots 1-3 Bowles Gulch                       0.10       $62.50

                  SMG       Call with J. Miller re Lots 1-3 Bowles Gulch                     0.10       $62.50

    10/16/2018    DAF       Analyze Sarachek reservation of rights re Bowles Lot 1 -3        0.10     $107.50
                            sale motion
                  MLT       Analyze Ottaviano Living Trust's reservation of rights re sale   0.10     $124.50
                            of Bowles Gulch lots
                  DAF       Email exchanges with C. Morcomb re 805 Nimes sale order          0.20     $215.00

    10/17/2018    DAF       Email exchange with M. Sorenson re 10/24 sale orders             0.10     $107.50

                  JMW       Analyze correspondence from F. Chin re property sale             0.10       $72.50
                            updates for board
                  DAF       Email exchange with S. Breskal re 805 Nimes sale order           0.10     $107.50

    10/18/2018    DAF       Analyze correspondence from M. Sorenson re 1 Electra sale        0.10     $107.50
                            and waiver of contingencies
    10/19/2018    SDP       Revise summary of property sales                                 0.20       $75.00

                  DAF       Analyze entered sale orders (1 Electra, 2492 Mandeville,         0.20     $215.00
                            1165 Heritage, Bowles Lots 1-3)
                  DAF       Call with F. Chin re 4030 Longridge property                     0.10     $107.50

                  DAF       Email to I. Bambrick re 10/24 sale orders                        0.10     $107.50

    10/21/2018    DAF       Analyze updated property sale documents for upcoming sale        0.50     $537.50
                            motions
                  MLT       Analyze sale offer documents                                     0.40     $498.00
                   Case 17-12560-KJC         Doc 3008-2        Filed 11/16/18    Page 102 of 110
2314        Woodbridge Group of Companies                                                                  Page 99
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

    10/22/2018    DAF       Factual research re pending property sales, conditions to        0.80      $860.00
                            closing and estimated sale proceeds (in response to unitholder
                            committee inquiries)
                  SDP       Revise summary of property sales                                 0.10        $37.50

                  SMG       Revise 3802 Hollyline sale motion                                0.20      $125.00

                  SMG       Revise 3802 Hollyline sale declaration                           0.20      $125.00

                  SMG       Revise 3802 Hollyline sale order                                 0.10        $62.50

                  MLT       Analyze Bankruptcy Sales Checklist—Escrow                        0.10      $124.50

                  DAF       Several emails with M. Sorenson re pending sales and             0.30      $322.50
                            estimated net proceeds
                  DAF       Email exchange with M. Fong re sale tracking chart               0.10      $107.50

                  DAF       Email exchanges with M. Sorenson re sale motions for 11/20       0.20      $215.00
                            hearing
                  DAF       Email to M. Sorenson re 805 Nimes sale order                     0.10      $107.50

                  DAF       Email exchange with M. Sorenson re 3843 Hayvenhurst sale         0.20      $215.00

                  JMW       Analyze correspondence from M. Sorenson re Walker                0.10    No Charge
                            Workshop potential lien on property sale
                  JMW       Analyze correspondence from M. Sorenson re 3843                  0.10        $72.50
                            Hayvenhurst sale
                  SMG       Exchange e-mail correspondence with M. Sorenson re 3802          0.10        $62.50
                            Hollyline sale order
                  DAF       Email exchange with I. Bambrick re 805 Nimes sale order          0.10      $107.50

                  DAF       Email to S. Breskal re 805 Nimes and 9212 Nightingale sale       0.10      $107.50
                            orders
    10/23/2018    DAF       Revise 3843 Hayvenhurst sale motion                              0.40      $430.00

                  SMG       Revise use of proceeds tracker                                   0.20      $125.00

                  SMG       Prepare 3843 Hayvenhurst sale motion                             2.00    $1,250.00

                  SMG       Prepare 3843 Hayvenhurst sale declaration                        0.60      $375.00

                  SMG       Prepare 3843 Hayvenhurst sale order                              0.20      $125.00

                  SMG       Revise 3843 Hayvenhurst sale motion                              0.20      $125.00
                   Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18      Page 103 of 110
2314        Woodbridge Group of Companies                                                               Page 100
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  SMG       Revise 3843 Hayvenhurst sale declaration                         0.20     $125.00

                  DAF       Analyze 3843 Hayvenhurst draft sale order                        0.10     $107.50

                  SMG       Analyze documents for 3843 Hayvenhurst sale                      0.20     $125.00

                  DAF       Email exchanges with M. Sorenson re sales set for 11/20 and      0.20     $215.00
                            removal of contingencies
                  SMG       Exchange e-mail correspondence with M. Sorenson re 3843          0.20     $125.00
                            Hayvenhurst sale (multiple)
                  DAF       Email to I. Bambrick re 3802 Hollyline sale motion               0.10     $107.50

    10/24/2018    DAF       Revise 406 Crystal Canyon sale motion                            0.20     $215.00

                  SMG       Prepare 406 Crystal Canyon sale motion                           2.00    $1,250.00

                  SMG       Prepare 406 Crystal Canyon sale declaration                      0.60     $375.00

                  SMG       Prepare 406 Crystal Canyon sale order                            0.20     $125.00

                  SMG       Revise use of proceeds tracker (twice)                           0.20     $125.00

                  DAF       Analyze 406 Crystal Canyon sale documents                        0.30     $322.50

                  DAF       Analyze 406 Crystal Canyon sale motion                           0.20     $215.00

                  SMG       Analyze documents re 406 Crystal Canyon sale                     0.20     $125.00

                  SMG       Review 3843 Hayvenhurst final pleading set and exchange          0.20     $125.00
                            e-mail correspondence with B. Feldman re filing of same
    10/25/2018    SMG       Prepare 714 Oakhurst Drive sale motion                           1.90    $1,187.50

                  SMG       Prepare 714 Oakhurst Drive sale declaration                      0.60     $375.00

                  SMG       Prepare 714 Oakhurst Drive sale order                            0.20     $125.00

                  DAF       Analyze updated master sales summary and tracking chart          0.30     $322.50

                  DAF       Analyze 805 Nimes and 9212 Nightingale sale documents re         0.40     $430.00
                            conditions to closing
                  MLT       Analyze Hayvenhurst sale motion                                  0.10     $124.50

                  SMG       Analyze documents re 714 Oakhurst Drive sale                     0.20     $125.00

                  DAF       Emails with F. Chin re 714 Oakhurst sale                         0.20     $215.00

                  DAF       Email to G. Shoup re 1468 State Street sale                      0.10     $107.50
                   Case 17-12560-KJC          Doc 3008-2      Filed 11/16/18     Page 104 of 110
2314        Woodbridge Group of Companies                                                               Page 101
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

                  SMG       Exchange e-mail correspondence with M. Sorenson re 406           0.10       $62.50
                            Crystal Canyon sale
                  DAF       Multiple email exchanges with S. Breskal re 805 Nimes and        0.30     $322.50
                            9212 Nightingale closing issues
                  SMG       Exchange e-mail correspondence with B. Feldman re 406            0.10       $62.50
                            Crystal Canyon sale
                  DAF       Analyze correspondence from B. Purdy re 6287 Memorial            0.10     $107.50
                            sale
                  JMW       Analyze correspondence from B. Purdie re potential               0.10       $72.50
                            complication in title insurance in 6287 Memorial Drive sale
    10/26/2018    DAF       Revise sales checklist re in escrow properties and net sale      0.30     $322.50
                            proceeds
                  DAF       Analyze 6287 Memorial Drive sale order                           0.10     $107.50

                  MLT       Analyze sale tracking checklist                                  0.10     $124.50

                  MLT       Analyze motion to sell 406 Crystal Canyon Drive                  0.20     $249.00

                  SMG       Review final pleading set for 406 Crystal Canyon sale            0.20     $125.00

                  DAF       Email to G. Shoup, M. Sorenson re 6287 Memorial Drive sale       0.10     $107.50
                            order
                  DAF       Several emails exchanges with F. Chin and M. Sorenson re         0.40     $430.00
                            633 Foothill, 1 Electra, 805 Nimes and 9212 Nightingale sales
                            and closing conditions
                  DAF       Email exchange with F. Chin re 714 Oakhurst property sale        0.20     $215.00

                  MLT       Analyze correspondence from J. Sabin and D. Fidler re            0.10     $124.50
                            closing conditions re pending sales
    10/27/2018    DAF       Email exchanges with F. Chin re 711 Walden offer                 0.30     $322.50

                  MLT       Analyze correspondence from F. Chin, M. Goldberg, F. Reiss,      0.10     $124.50
                            and R. Nevins re 711 Walden
                  JMW       Analyze correspondence from F. Chin re sale of 711 Walden        0.10       $72.50
                            recommendation
    10/29/2018    DAF       Revise motion to sell 714 Oakhurst property                      0.30     $322.50

                  SMG       Prepare 714 Oakhurst sale motion                                 0.40     $250.00

                  SMG       Prepare 714 Oakhurst sale declaration                            0.20     $125.00
                  Case 17-12560-KJC         Doc 3008-2       Filed 11/16/18    Page 105 of 110
2314       Woodbridge Group of Companies                                                              Page 102
0000       Woodbridge Expenses                                                                     Bill # 16753
.

    Date         Init      Description                                                     Hours       Amount

                 SMG       Prepare 714 Oakhurst sale order                                 0.10       $62.50

                 SMG       Update use of proceeds tracker (twice)                          0.20     $125.00

                 DAF       Analyze revised 1468 State Street sale offer                    0.20     $215.00

                 DAF       Analyze sale offer documents (711 Walden, 141 S.                0.40     $430.00
                           Carolwood)
                 DAF       Analyze 805 Nimes sale documents re buyer closing               0.40     $430.00
                           conditions and timing
                 MLT       Analyze sale documents                                          0.40     $498.00

                 MLT       Analyze motion to sell 1468 State Street property               0.20     $249.00

                 JMW       Analyze 10/26 master offer summary                              0.20     $145.00

                 JMW       Analyze 714 Oakhurst sale documents                             0.20     $145.00

                 SMG       Review revised 1468 E. State Street pleadings                   0.20     $125.00

                 DAF       Email exchanges with G. Shoup, B. Sharp re 1468 State Street    0.30     $322.50
                           revised sale offer
                 DAF       Email exchanges with F. Chin re 714 Oakhurst sale motion        0.10     $107.50

                 DAF       Call with F. Chin re 714 Oakhurst and 711 Walden sales          0.10     $107.50

                 SMG       Exchange e-mail correspondence with M. Kemper re 714            0.10       $62.50
                           Oakhurst title report
                 SMG       Exchange e-mail correspondence with M. Sorenson re 714          0.10       $62.50
                           Oakhurst listing agreement
                 SMG       Analyze additional documents re 714 Oakhurst sale               0.10       $62.50

                 SMG       Exchange e-mail correspondence with M. Sorenson re 714          0.10       $62.50
                           Oakhurst pleadings (multiple)
                 DAF       Emails with B. Feldman re 1468 State Street revised sale        0.10     $107.50
                           motion
                 DAF       Analyze correspondence from S. Breskal re 805 Nimes             0.10     $107.50
                           closing issues
                 SMG       Exchange e-mail correspondence with B. Feldman re 714           0.20     $125.00
                           Oakhurst pleadings (multiple)
                 SMG       Exchange e-mail correspondence with B. Feldman re revised       0.10       $62.50
                           1468 E. State Street pleadings
                   Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18    Page 106 of 110
2314        Woodbridge Group of Companies                                                               Page 103
0000        Woodbridge Expenses                                                                      Bill # 16753
.

    Date          Init      Description                                                      Hours       Amount

    10/30/2018    MLT       Research re Nimes / Nightingale sale and closing issues          1.60    $1,992.00

                  EBZ       Research re Nimes and Nightingale sale issues                    0.80     $556.00

                  DAF       Analyze multiple correspondence re 6287 Memorial escrow          0.20     $215.00

                  MLT       Analyze Nimes / Nightingale sale documents                       0.80     $996.00

                  MLT       Analyze 714 N. Oakhurst sale pleadings                           0.20     $249.00

                  SMG       Review final pleading set for 714 Oakhurst and exchange          0.20     $125.00
                            e-mail correspondence with B. Feldman re same
                  DAF       Confer with M. Tuchin re 805 Nimes and 9212 Nightingale          0.30     $322.50
                            sale and closing issues
                  MLT       Confer with D. Fidler re Nimes / Nightingale sale and closing    0.30     $373.50
                            issues
                  DAF       Emails with F. Chin, S. Breskal re 805 Nimes and 9212            0.30     $322.50
                            Nightingale sale and closing issues
                  DAF       Call with F. Chin, S. Breskal, A. Beck, M. Tuchin, J. Weiss re   0.30     $322.50
                            805 Nimes and 9212 Nightingale sale and closing issues
                  DAF       Analyze correspondence from F. Chin re 805 Nimes easement        0.10     $107.50

                  DAF       Call with F. Chin, S. Breskal, M. Sorenson, M. Tuchin, E.        0.40     $430.00
                            Zisblatt re 805 Nimes and 9212 Nightingale closing issues
                  DAF       Analyze multiple correspondence from A. Beck, S. Breskal re      0.30     $322.50
                            805 Nimes sale and closing issues
                  MLT       Exchange e-mail correspondence with S. Breskal, F. Chin,         0.40     $498.00
                            and A. Beck re Nimes / Nightingale sale and closing issues
                  MLT       Telephone conference with F. Chin, S. Breskal, M. Sorenson,      0.30     $373.50
                            A. Beck, D. Fidler, and J. Weiss re Nimes / Nightingale sale
                            and closing issues
                  MLT       Telephone conference with F. Chin, S. Breskal, M. Sorenson,      0.40     $498.00
                            D. Fidler, and E. Zisblatt re Nimes / Nightingale sale and
                            closing issues
                  EBZ       Telephone conference with F. Chin, S. Breskal, M. Sorenson,      0.40     $278.00
                            M. Tuchin, and D. Fidler re Nimes / Nightingale sale and
                            closing issues
                  JMW       Telephone conference with F. Chin, S. Breskal, D. Fidler, M.     0.30     $217.50
                            Tuchin re Nimes and Nightingale sale issues
                    Case 17-12560-KJC         Doc 3008-2     Filed 11/16/18     Page 107 of 110
2314         Woodbridge Group of Companies                                                               Page 104
0000         Woodbridge Expenses                                                                      Bill # 16753
.

    Date           Init      Description                                                    Hours         Amount

                   JMW       Telephone conference with N. Troszak re post-effective         0.10         $72.50
                             property sales
                   DAF       Analyze correspondence from S. Breskal re 805 Nimes buyer      0.10       $107.50
                             remedies
    10/31/2018     EBZ       Research re Nimes and Nightingale sale issues                  2.30     $1,598.50

                   MLT       Revise memo re Nimes and Nightingale closing issues            0.70       $871.50

                   SMG       Prepare brief memo re sale motions set for 11/20 hearing       0.20       $125.00

                   DAF       Analyze legal issues re 805 Nimes and 9212 Nightingale sale    1.30     $1,397.50
                             and closing
Professional Services Rendered                                                             61.70    $52,303.50

    For Services Rendered Through 10/31/2018

    Label27
    In Reference To: Regulatory Matters
    File No.:        2314-0025

    Label27
    Professional Services
    Date           Init      Description                                                    Hours         Amount

    10/1/2018      SMK       Draft 9019 motion, declaration, and order re SEC settlement    2.70     $1,822.50

                   SMK       Analyze draft consent and judgment re SEC settlement           0.40       $270.00

                   RJP       Review email correspondence from S. Kidder re motion to        0.10         $99.50
                             approve SEC final judgment
                   MLT       Analyze correspondence from R. Koonin re SEC—Shapiro           0.10       $124.50
                             settlement
    10/2/2018      MLT       Revise SEC 9019 pleadings                                      1.10     $1,369.50

                   RJP       Revise motion to approve SEC final judgment                    0.50       $497.50

                   SMK       Further revisions to SEC 9019 motion                           0.30       $202.50

                   WLH       Analyze correspondence re SEC settlement                       0.10         $89.50

                   JMW       Analyze draft motion to approve SEC settlement                 0.30       $217.50

                   RJP       Analyze M. Tuchin mark-up of motion to approve final SEC       0.10         $99.50
                             consent and judgment
                   Case 17-12560-KJC          Doc 3008-2      Filed 11/16/18     Page 108 of 110
2314        Woodbridge Group of Companies                                                                Page 105
0000        Woodbridge Expenses                                                                       Bill # 16753
.

    Date          Init      Description                                                      Hours        Amount

                  RJP       Review email correspondence with S. Kidder and M. Tuchin         0.10        $99.50
                            re revisions to motion to approve final SEC consent and
                            judgment
                  SMK       Email B. Sharp re SEC 9019 motion and declaration                0.10        $67.50

                  RJP       Review email correspondence with A. Schwartz, S. Kidder,         0.20      $199.00
                            and B. Sharp re final SEC consent and judgment and
                            motion/declaration for approval thereof
                  MLT       Exchange e-mail correspondence with D. Baddley re SEC            0.10      $124.50
                            settlement
    10/3/2018     SMK       Revise SEC 9019 motion and order, incl. to incorporate M.        1.50    $1,012.50
                            Tuchin comments
                  RJP       Analyze revised draft motion (with supporting declaration) to    0.30      $298.50
                            approve final SEC consent and judgment
                  RJP       Exchange email correspondence with J. Weiss and S.               0.20      $199.00
                            Kidder revisions to draft motion and declaration re final
                            SEC consent and judgment
                  DAF       Call with B. Sharp, N. Troszak, T. Jeremiassen, M. Tuchin, J.    0.20      $215.00
                            Weiss re government information request re Shapiro
                  MLT       Exchange e-mail correspondence with N. Troszak re U.S.           0.10      $124.50
                            Attorney document request
                  MLT       Telephone conference with B. Sharp, T. Jeremiassen, N.           0.20      $249.00
                            Troszak, D. Fidler, and J. Weiss re government information
                            requests re Shapiro
                  JMW       Telephone conference with B. Sharp, N. Troszak, T.               0.20      $145.00
                            Jeremiassen, D. Fidler, M. Tuchin re government information
                            requests re Shapiro
                  SMK       Email B. Sharp re revisions to 9019 motion                       0.10        $67.50

                  SMK       Email S. Beach, I. Bambrick, B. Feldman re SEC 9019              0.20    No Charge
                            motion and order
                  MLT       Exchange e-mail correspondence with D. Baddley re SEC            0.10      $124.50
                            settlement with debtors
    10/4/2018     MLT       Telephone conference with D. Baddley re plan, Sarachek, and      0.10      $124.50
                            Gibson Dun
    10/12/2018    MLT       Analyze documents re U.S. Attorney request                       0.10      $124.50

    10/16/2018    MLT       Confer with SEC re Kapila report and broker issues               0.40      $498.00
                    Case 17-12560-KJC         Doc 3008-2      Filed 11/16/18    Page 109 of 110
2314         Woodbridge Group of Companies                                                                  Page 106
0000         Woodbridge Expenses                                                                         Bill # 16753
.

    Date           Init      Description                                                     Hours           Amount

    10/22/2018     MLT       Analyze order approving debtors' entry into SEC consent and     0.10         $124.50
                             order; prepare correspondence to D. Baddley re same
                   RJP       Analyze final order approving entry of judgment in SEC          0.20         $199.00
                             action as to Debtor Defendants
    10/26/2018     MLT       Telephone conference with A. Schwartz re state regulatory       0.20         $249.00
                             issues
    10/30/2018     MLT       Analyze Memoranda re Cease and Desist Order for                 0.30         $373.50
                             Restitution, Order for Administrative Penalties, and Consent
                             to Same (Arizona Corporation Commission)
                   MLT       Analyze response to Alabama subpoena                            0.10         $124.50

                   RJP       Analyze Arizona regulator’s memorandum recommending             0.40         $398.00
                             Commission approval of Woodbridge and R. Shapiro
                             settlement agreements
                   RJP       Review correspondence from Kansas regulator to A. Schwartz      0.10           $99.50
                             re request for further documentation
                   RJP       Exchange email correspondence with A. Schwartz, D.              0.10           $99.50
                             Stermer, and M. Tuchin re Arizona regulatory approval of
                             Woodbridge agreement
                   RJP       Review correspondence from A. Schwartz to Kansas regulator      0.10           $99.50
                             re request for further documentation
                   MLT       Analyze correspondence from E. Planer re Alabama                0.10         $124.50
                             investigation
    10/31/2018     RJP       Review correspondence from Alabama securities regulator re      0.10           $99.50
                             subpoena compliance
                   RJP       Review correspondence from A. Schwartz re Alabama               0.10           $99.50
                             regulator
Professional Services Rendered                                                              11.80      $10,556.00



    Label6
                                                Timekeeper Summary
    Name                                                             Hours         Rate               Amount
    Label6
     Argiropoulos, Maria S                                            2.70        895.00              $2,416.50
     Pearson, Shanda D.                                               1.70          0.00             No Charge
     Pearson, Shanda D.                                              43.10        375.00             $16,162.50
                   Case 17-12560-KJC        Doc 3008-2   Filed 11/16/18   Page 110 of 110
2314        Woodbridge Group of Companies                                                           Page 107
0000        Woodbridge Expenses                                                                  Bill # 16753
.
    Fidler, David A.                                          186.90      1075.00           $200,917.50
    Gurvitz, Sasha M                                            0.50         0.00            No Charge
    Gurvitz, Sasha M                                           40.40       625.00            $25,250.00
    Holt, Whitman L.                                            5.70         0.00            No Charge
    Holt, Whitman L.                                           66.60       895.00            $59,607.00
    Kidder, Samuel M                                            0.90         0.00            No Charge
    Kidder, Samuel M                                          103.40       675.00            $69,795.00
    Klee, Kenneth N.                                            0.40      1475.00               $590.00
    Pfister, Robert J.                                          3.20         0.00            No Charge
    Pfister, Robert J.                                         56.90       995.00            $56,615.50
    Stern, David M.                                            14.10      1245.00            $17,554.50
    Tuchin, Michael L.                                          5.10         0.00            No Charge
    Tuchin, Michael L.                                        125.40      1245.00           $156,123.00
    Weiss, Jonathan M.                                          9.00         0.00            No Charge
    Weiss, Jonathan M.                                        101.90       725.00            $73,877.50
    Zisblatt, Efrat B.                                          3.50       695.00             $2,432.50
                                                              771.40                        $681,341.50


                 Total fees and expenses incurred                            $696,497.67
